Exhibit 10.1

 

EXECUTION COPY

 

Published CUSIP Number:                         

 

 

REVOLVING CREDIT AGREEMENT
Dated as of February 17, 2006

 

 

among

 

 

ALLIANCE CAPITAL MANAGEMENT L. P.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

BANC OF AMERICA SECURITIES LLC,
as Arranger,

 

CITIBANK, N.A. and
THE BANK OF NEW YORK,
as Co-Syndication Agents,

 

DEUTSCHE BANK SECURITIES INC. and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR
ON THE SIGNATURE PAGES HEREOF AS “BANKS”

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND RULES OF INTERPRETATION.

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Rules of Interpretation

16

 

 

 

2.

THE REVOLVING CREDIT FACILITY.

17

 

 

 

 

2.1

Commitment to Lend

17

 

 

 

 

 

2.2

Facility Fee

17

 

 

 

 

 

2.3

Utilization Fee

18

 

 

 

 

 

2.4

Other Fees

19

 

 

 

 

 

2.5

Reduction or Increase of Total Commitment

19

 

 

 

 

 

2.6

The Notes; the Record

19

 

 

 

 

 

2.7

Interest on Loans

20

 

 

 

 

 

2.8

Requests for Loans

20

 

 

 

 

 

2.9

Conversion Options

20

 

 

 

 

 

2.10

Funds for Loans

22

 

 

 

 

 

2.11

Limit on Number of LIBOR Loans

22

 

 

 

3.

REPAYMENT OF LOANS

23

 

 

 

 

3.1

Maturity

23

 

 

 

 

 

3.2

Mandatory Repayments of Loans

23

 

 

 

 

 

3.3

Optional Repayments of Loans

24

 

 

 

4.

CERTAIN GENERAL PROVISIONS

24

 

 

 

 

4.1

Application of Payments

24

 

 

 

 

 

4.2

Funds for Payments

24

 

 

 

 

 

4.3

Computations

25

 

 

 

 

 

4.4

Inability to Determine LIBOR Rate Basis

25

 

 

 

 

 

4.5

Illegality

25

 

 

 

 

 

4.6

Additional Costs, Etc.

26

 

 

 

 

 

4.7

Capital Adequacy

27

 

 

 

 

 

4.8

Certificate

27

 

 

 

 

 

4.9

Indemnity

27

 

 

 

 

 

4.10

Interest After Default

27

 

 

 

 

 

4.11

Taxes

28

 

 

 

 

 

4.12

Mitigation and Replacement

29

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.

REPRESENTATIONS AND WARRANTIES.

30

 

 

 

 

5.1

Corporate Authority

30

 

 

 

 

 

5.2

Governmental Approvals

31

 

 

 

 

 

5.3

Liens; Leases

31

 

 

 

 

 

5.4

Financial Statements

31

 

 

 

 

 

5.5

No Material Changes, Etc.

31

 

 

 

 

 

5.6

Permits

31

 

 

 

 

 

5.7

Litigation

32

 

 

 

 

 

5.8

Material Contracts

32

 

 

 

 

 

5.9

Compliance with Other Instruments, Laws, Etc.

32

 

 

 

 

 

5.10

Tax Status

32

 

 

 

 

 

5.11

No Event of Default

33

 

 

 

 

 

5.12

Investment Company Act

33

 

 

 

 

 

5.13

Insurance

33

 

 

 

 

 

5.14

Certain Transactions

33

 

 

 

 

 

5.15

Employee Benefit Plans

33

 

 

 

 

 

5.16

Regulations U and X

33

 

 

 

 

 

5.17

Environmental Compliance

34

 

 

 

 

 

5.18

Funded Debt

35

 

 

 

 

 

5.19

General

35

 

 

 

6.

AFFIRMATIVE COVENANTS OF THE BORROWER.

35

 

 

 

 

6.1

Punctual Payment

35

 

 

 

 

 

6.2

Maintenance of Office

35

 

 

 

 

 

6.3

Records and Accounts

35

 

 

 

 

 

6.4

Financial Statements, Certificates, and Information

35

 

 

 

 

 

6.5

Notices

37

 

 

 

 

 

6.6

Existence; Business; Properties

39

 

 

 

 

 

6.7

Insurance

39

 

 

 

 

 

6.8

Taxes

39

 

 

 

 

 

6.9

Inspection of Properties and Books, Etc.

40

 

 

 

 

 

6.10

Compliance with Government Mandates, Contracts, and Permits

40

 

 

 

 

 

6.11

Use of Proceeds

41

 

 

 

 

 

6.12

Certain Changes in Accounting Principles

41

 

 

 

 

 

6.13

Broker-Dealer Subsidiaries

42

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

42

 

 

 

 

7.1

Disposition of Assets

42

 

 

 

 

 

7.2

Fundamental Changes

43

 

 

 

 

 

7.3

Restrictions on Liens

43

 

 

 

 

 

7.4

Restrictions on Investments

45

 

 

 

 

 

7.5

Restrictions on Funded Debt

45

 

 

 

 

 

7.6

Distributions

45

 

 

 

 

 

7.7

Transactions with Affiliates

46

 

 

 

 

 

7.8

Fiscal Year

46

 

 

 

 

 

7.9

Compliance with Environmental Laws

46

 

 

 

 

 

7.10

Employee Benefit Plans

46

 

 

 

 

 

7.11

Amendments to Certain Documents

47

 

 

 

8.

FINANCIAL COVENANTS OF THE BORROWER.

47

 

 

 

 

8.1

Consolidated Leverage Ratio

47

 

 

 

 

 

8.2

Minimum Consolidated Net Worth

47

 

 

 

 

 

8.3

Miscellaneous

47

 

 

 

9.

CLOSING CONDITIONS.

47

 

 

 

 

9.1

Financial Statements and Material Changes

47

 

 

 

 

 

9.2

Loan Documents

48

 

 

 

 

 

9.3

Certified Copies of Charter Documents

48

 

 

 

 

 

9.4

Partnership and Corporate Action

48

 

 

 

 

 

9.5

Consents

48

 

 

 

 

 

9.6

Opinions of Counsel

48

 

 

 

 

 

9.7

Proceedings

48

 

 

 

 

 

9.8

Incumbency Certificate

48

 

 

 

 

 

9.9

Fees

48

 

 

 

 

 

9.10

Representations and Warranties True; No Defaults

49

 

 

 

 

 

9.11

Termination of Prior Credit Agreement

49

 

 

 

 

 

9.12

Determinations under Section 9

49

 

 

 

10.

CONDITIONS TO ALL BORROWINGS.

49

 

 

 

 

10.1

No Default

49

 

 

 

 

 

10.2

Representations True

49

 

 

 

 

 

10.3

Loan Request

49

 

 

 

 

 

10.4

Payment of Fees

49

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

10.5

No Legal Impediment

50

 

 

 

11.

EVENTS OF DEFAULT; ACCELERATION; ETC.

50

 

 

 

 

11.1

Events of Default and Acceleration

50

 

 

 

 

 

11.2

Termination of Commitments

53

 

 

 

 

 

11.3

Application of Monies

53

 

 

 

12.

SETOFF

53

 

 

 

13.

THE ADMINISTRATIVE AGENT

54

 

 

 

 

13.2

Other Agents; Arrangers and Managers

57

 

 

 

 

 

13.3

Payments

57

 

 

 

 

 

13.4

Holders of Notes

58

 

 

 

 

 

13.5

Payments by Borrower; Presumptions by Administrative Agent

58

 

 

 

14.

EXPENSES

58

 

 

 

15.

INDEMNIFICATION

59

 

 

 

16.

SURVIVAL OF COVENANTS, ETC.

59

 

 

 

17.

ASSIGNMENT AND PARTICIPATION.

60

 

 

 

 

17.1

Assignments and Participations

60

 

 

 

 

 

17.2

New Notes

62

 

 

 

 

 

17.3

Disclosure

62

 

 

 

 

 

17.4

Assignee or Participant Affiliated with the Borrower

63

 

 

 

 

 

17.5

Miscellaneous Assignment Provisions

63

 

 

 

 

 

17.6

SPC Provision

63

 

 

 

18.

NOTICES, ETC.

64

 

 

 

 

18.1

Notices

64

 

 

 

 

 

18.2

Electronic Notices

64

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

19.

CONFIDENTIALITY

65

 

 

 

20.

GOVERNING LAW

65

 

 

 

21.

HEADINGS

65

 

 

 

22.

COUNTERPARTS

66

 

 

 

23.

ENTIRE AGREEMENT, ETC.

66

 

 

 

24.

WAIVER OF JURY TRIAL

66

 

 

 

25.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

66

 

 

 

26.

NO WAIVER; CUMULATIVE REMEDIES

67

 

 

 

27.

SEVERABILITY

67

 

 

 

28.

USA PATRIOT Act Notice

67

 

v

--------------------------------------------------------------------------------


 

 

Schedules

 

Schedule 1

 

-

 

Banks and Commitments

Schedule 2

 

-

 

Broker-Dealer Subsidiaries

Schedule 5.2

 

-

 

Governmental Approvals

Schedule 5.19

 

-

 

Funded Debt

Schedule 7.3

 

-

 

Certain Permitted Liens

Schedule 7.4

 

-

 

Certain Investments

 

Exhibits

 

Exhibit A

 

-

 

Form of Note

Exhibit B

 

-

 

Form of Loan Request

Exhibit C

 

-

 

Form of Confirmation of Loan Request

Exhibit D

 

-

 

Form of Conversion Request

Exhibit E

 

-

 

Form of Confirmation of Conversion Request

Exhibit F

 

-

 

Form of Compliance Certificate

Exhibit G

 

-

 

Opinion Letter

Exhibit H

 

-

 

Form of Assignment and Acceptance

Exhibit I

 

-

 

Form of Supplement

 

vi

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, dated as of February 17, 2006 (this “Credit
Agreement”), by and among ALLIANCE CAPITAL MANAGEMENT L.P., a Delaware limited
partnership (together with its permitted successors, the “Borrower”), the
financial institutions from time to time party hereto (collectively, the
“Banks”), and BANK OF AMERICA, N.A., as administrative agent for the Banks (in
such capacity, the “Administrative Agent”);

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain from the Banks certain credit facilities
as described in this Credit Agreement for general partnership purposes,
including the support of the Borrower’s issuance of commercial paper, and for
other purposes as provided below;

 

WHEREAS, the Banks are willing to provide such credit facilities to the Borrower
upon the terms and conditions set forth in this Credit Agreement; and

 

WHEREAS, the Administrative Agent is willing to act as administrative agent, for
the Banks in connection with such credit facilities as provided in this Credit
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth hereinbelow, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:

 

1.             DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1           Definitions.  The following terms shall have the meanings set
forth in this Section 1.1 or elsewhere in the provisions of this Credit
Agreement referred to below:

 

Accounting Change.  As defined in Section 6.12.

 

Accounting Notice.  As defined in Section 6.12.

 

Acquisition.  As defined in Section 7.2.

 

Administrative Agent.  Bank of America, acting as administrative agent for the
Banks, or any successor Administrative Agent appointed pursuant to
Section 13.1.6.

 

Administrative Agent’s Head Office.  The Administrative Agent’s head office
located at 101 North Tryon Street, Charlotte, North Carolina 28255, or at such
other location as the Administrative Agent may designate in a written notice to
the other parties hereto from time to time.

 

Administrative Agent’s Overnight Investment Rate.  The annual rate of interest
in effect from time to time that is equal to the interest rate received by the
Administrative Agent from time to time with respect to funds invested in
overnight repurchase agreements.

 

Affected Computation.  As defined in Section 6.12.

 

--------------------------------------------------------------------------------


 

Affiliate.  As defined under Rule 144 (a) under the Securities Act of 1933, as
amended, but, in the case of the Borrower, not including any Subsidiary or any
investment fund which is managed or advised by the Borrower.

 

Agent-Related Person.  The Administrative Agent, together with its Affiliates
(including, in the case of Bank of America, in its capacity as the
Administrative Agent, and Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

Alliance Distributors.  AllianceBernstein Investment Research and
Management, Inc., a Delaware corporation, or any successor thereto as the
primary distributor of securities of investment companies sponsored by the
Borrower or its Subsidiaries.

 

Alternate Base Rate.  A simple interest rate equal to the higher of (a) the
Federal Funds Rate Basis plus one-half of one percent (0.50%) or (b) the Prime
Rate.  The Alternate Base Rate shall be adjusted automatically as of the opening
of business as of the effective date of each change in the Federal Funds Rate
Basis or the Prime Rate, as the case may be, to account for such change.

 

Alternate Base Rate Loan.  A Loan which bears interest at the Alternate Base
Rate.

 

Applicable Lending Office.  With respect to each Bank, such Bank’s Domestic
Lending Office in the case of a Federal Funds Rate Loan or Alternate Base Rate
Loan and such Bank’s LIBOR Lending Office in the case of a LIBOR Loan.

 

Applicable Margin.  An annual percentage rate determined by the Administrative
Agent, as of any date of determination, in accordance with the Borrower’s
long-term senior unsecured debt rating in effect as of any date of determination
as follows:

 

Borrower’s
S&P Rating/Moody’s Rating

 

Applicable Margin

 

> AA/Aa2

 

0.150%

 

AA-, A+/Aa3, A1

 

0.190%

 

A/A2

 

0.230%

 

A-/A3

 

0.270%

 

BBB+/Baa1

 

0.310%

 

< BBB/Baa2 or no S&P Rating or Moody’s Rating

 

0.375%

 

 

Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the Applicable Margin of the higher debt rating shall apply and
(b) if there is a split in the debt ratings of more than one level, the
Applicable Margin that is one level higher than the Applicable Margin of the
lower debt rating shall apply, in any such case, subject, as applicable, to the
provisions of Section 4.10 hereof.

 

2

--------------------------------------------------------------------------------


 

Approved Fund.  Any Fund that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

Assignment and Acceptance.  an assignment and acceptance entered into by a Bank
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 17.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent and the Borrower.

 

Attributable Indebtedness.  On any date with respect to any Person, in respect
of any Synthetic Lease Obligation of such Person, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capitalized Lease.

 

AXA Group.  AXA, a société anonyme organized under the laws of France, and its
Subsidiaries.

 

Bank of America.  Bank of America, N.A., a national banking association.

 

Banks.  As defined in the preamble hereto.

 

Borrower.  As defined in the preamble hereto.

 

Borrower Control Change Notice.  As defined in Section 6.5.4.

 

Borrower Partnership Agreement.  The Amended and Restated Agreement of Limited
Partnership of the Borrower, dated as of October 29, 1999, by and among the
General Partner and those other Persons who became partners of the Borrower as
provided therein, as such agreement has been amended and exists at the date of
this Credit Agreement and may be amended or modified from time to time in
compliance with the provisions of this Credit Agreement.

 

Broker-Dealer Debt.  The obligations incurred or otherwise arising in connection
with the Securities Trading Activities of any Broker-Dealer Subsidiary.

 

Broker-Dealer Subsidiaries.  The Subsidiaries listed on Schedule 2 attached
hereto and each other Subsidiary that engages in activities of the type
described in the definition of Securities Trading Activities and that is so
designated by the Borrower in writing to the Administrative Agent; and
“Broker-Dealer Subsidiary” means any one of such Broker-Dealer Subsidiaries.

 

Business.  With respect to any Person, the assets, properties, business,
operations and condition (financial and otherwise) of such Person.

 

Business Day.  Any day on which banking institutions in Charlotte, North
Carolina and New York, New York, are open for the transaction of banking
business and, in the case of LIBOR Loans, also a day which is a LIBOR Business
Day.

 

Capitalized Leases.  Leases under which the Borrower or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under

 

3

--------------------------------------------------------------------------------


 

which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

CERCLA.  As defined in Section 5.17(a).

 

Change of Control.  Each and every (a) issue, sale, or other disposition of
Voting Equity Securities of the Borrower that results in any Person or group of
Persons acting in concert (other than any of AXA Financial, Inc. and its
Subsidiaries, and any member of the AXA Group) beneficially owning or
controlling, directly or indirectly, more than eighty percent (80%) (by number
of votes) of the Voting Equity Securities of the Borrower or (b) issue, sale, or
other disposition of Voting Equity Securities of the General Partner which
results in any Person or group of Persons acting in concert (other than any of
AXA Financial, Inc. and its Subsidiaries, and any member of the AXA Group)
beneficially owning or controlling, directly or indirectly, more than fifty
percent (50%) (by number of votes) of the Voting Equity Securities of the
General Partner.

 

Change of Control Date.  Any date upon which a Change of Control occurs.

 

Closing Date.  The date, not later than March 31, 2006, on which each of the
conditions set forth in Section 9 is satisfied or waived.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Co-Documentation Agent.  Deutsche Bank Securities Inc. and JPMorgan Chase Bank,
N.A., acting as co-documentation agents.

 

Commitment.  With respect to each Bank party hereto on the date hereof, its
obligation to make Loans to the Borrower, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Bank’s
name on Schedule 1 under the caption “Commitment” or opposite such caption in
the Assignment and Acceptance pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement; or if such commitment is terminated
pursuant to the provisions hereof, zero.

 

Commitment Percentage.  With respect to each Bank at any time, the percentage
carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time.  If the Commitment of each Bank has been
terminated in full pursuant to Section 2.5(a) or 11.1, or if the Commitments
have expired, then the Commitment Percentage of each Bank shall be determined
based on the Commitment Percentage of such Bank most recently in effect, after
giving effect to any subsequent assignments.  The initial Commitment Percentage
of each Bank is set forth opposite the name of such Bank on Schedule 1 or in the
Assignment and Acceptance pursuant to which such Bank becomes a party hereto, as
applicable.

 

Consolidated or consolidated. Except as otherwise provided, with reference to
any term defined herein, shall mean that term as applied to the accounts of the
Borrower, the Consolidated Subsidiaries and the Excluded Funds consolidated in
accordance with GAAP.

 

Consolidated Adjusted Cash Flow.  With respect to any fiscal period, the sum of
(A) EBITDA for such fiscal period, plus (B) non-cash charges (other than charges
for depreciation

 

4

--------------------------------------------------------------------------------


 

and amortization) for such fiscal period to the extent deducted in determining
Consolidated Net Income (or Loss) for such period.

 

Consolidated Adjusted Funded Debt.  At any time, the aggregate Outstanding
principal amount of Funded Debt of the Borrower and the Consolidated
Subsidiaries (whether owed by more than one of them jointly or by any of them
singly) at such time determined on a consolidated basis and, except with respect
to items (f) and (g) of the definition of Funded Debt, determined in accordance
with GAAP.

 

Consolidated Leverage Ratio.  As of any date of determination, the ratio of
(a) Consolidated Adjusted Funded Debt as of such date to (b) Consolidated
Adjusted Cash Flow for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements.

 

Consolidated Net Income (or Loss). The net income (or loss) of the Borrower and
the Consolidated Subsidiaries, determined in accordance with GAAP, but excluding
in any event:

 

(a)           any portion of the net earnings of any Subsidiary that, by virtue
of a restriction or Lien binding on such Subsidiary under a Contract or
Government Mandate, is unavailable for payment of dividends to the Borrower or
any other Subsidiary;

 

(b)           earnings resulting from any reappraisal, revaluation, or write-up
of assets; and

 

(c)           any reversal of any contingency reserve, except to the extent that
such provision for such contingency reserve shall have been made from income
arising during the period subsequent to December 31, 2004, through the end of
the period for which Consolidated Net Income (or Loss) is then being determined,
taken as one accounting period.

 

Consolidated Net Worth.  The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includible in the
computations of Consolidated Net Worth, any subscriptions receivable with
respect to Equity Securities of the Borrower or its Subsidiaries (with such
adjustments as may be appropriate so as not to double count intercompany items).

 

Consolidated Subsidiaries.  At any point in time, the Subsidiaries of the
Borrower (which, as provided in the definition of “Subsidiary” do not include
the Excluded Funds) that are consolidated with the Borrower for financial
reporting purposes with respect to the fiscal period of the Borrower in which
such point in time occurs.

 

Consolidated Total Assets.  All assets of the Borrower determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.

 

Consolidated Total Liabilities.  All liabilities of the Borrower determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.

 

Contracts.  Contracts, agreements, mortgages, leases, bonds, promissory notes,
debentures, guaranties, Capitalized Leases, indentures, pledges, powers of
attorney, proxies, trusts, franchises, or other instruments or obligations.

 

Control Change Notice.  As defined in Section 6.5.4.

 

5

--------------------------------------------------------------------------------


 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with
Section 2.9.

 

Co-Syndication Agent.  Citibank, N.A. and The Bank of New York, acting as
co-syndication agents.

 

Credit Agreement.  This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.

 

Default.  Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.

 

Delinquent Bank.  As defined in Section 13.3.

 

Disposition.  As defined in Section 7.1.

 

Distribution.  With respect to any Entity, the declaration or payment (without
duplication) of any dividend or distribution on or in respect of any Equity
Securities of such Entity, other than dividends payable solely in Equity
Securities of such Entity that are not required to be classified as liabilities
on the balance sheet of such Entity under GAAP; the purchase, redemption, or
other retirement of any Equity Securities of such Entity, directly or indirectly
through a Subsidiary of such Entity or otherwise; or the return of capital by
such Entity to the holders of its Equity Securities as such.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1 hereto or in the Assignment and Acceptance pursuant to which it
became a party hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Federal
Funds Rate Loans or Alternate Base Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with Section 2.9.

 

EBITDA.  The Consolidated Net Income (or Loss) for any period, plus provision
for any income taxes, interest (whether paid or accrued, but without duplication
of interest accrued for previous periods), depreciation, or amortization for
such period, in each case to the extent deducted in determining such
Consolidated Net Income (or Loss).

 

Effective Date.  As defined in Section 6.12(c).

 

Eligible Assignee.  Any of (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, (d) a commercial bank or finance company organized under the laws
of the United States, any State thereof, or the District of Columbia, and having
total assets in excess of One Billion Dollars ($1,000,000,000); (e) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
One Billion Dollars ($1,000,000,000), provided that such bank is acting through
a branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; and (f) the central bank of any
country which is a member of the OECD.

 

6

--------------------------------------------------------------------------------


 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(2) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Entity.  Any corporation, partnership, trust, unincorporated association, joint
venture, limited liability company, or other legal or business entity.

 

Environmental Laws.  As defined in Section 5.17(a).

 

EPA.  As defined in Section 5.17(b).

 

Equity Securities.  With respect to any Entity, all equity securities of such
Entity, including any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company member interests,
(d) options, warrants, or other rights to purchase or acquire any equity
security, or (e) securities convertible into any equity security.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA Affiliate.  Any Person that is treated as a single employer together with
the Borrower under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Event of Default.  As defined in Section 11.

 

Examining Authority.  The meaning set forth in Rule 15c3-1(c)(12) under the
Securities Exchange Act of 1934, as amended.

 

Excluded Funds.  A collective reference to each investment company, investment
fund or similar Entity that (i) is deemed not to be a “Subsidiary” of the
Borrower by virtue of the definition of “Subsidiary,” but (ii) is required in
accordance with the application of Financial Accounting Standards Board
Interpretation No. 46-Revised, Accounting Research Bulletin 51 and related or
successor accounting literature to be consolidated with the Borrower for
financial reporting purposes.  The assets, liabilities, income (or losses), or
activities or other attributes of any Excluded Fund, including without
limitation, Funded Debt, Investments or Indebtedness of any Excluded Fund, shall
not be attributed to the Borrower or any Subsidiary or Consolidated Subsidiary
of the Borrower for purposes of this Credit Agreement as a result solely of the
application of principles of consolidation applied in accordance with GAAP that
require consolidation of Excluded Funds.

 

Excluded Taxes.  With respect to the Administrative Agent, any Bank or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Bank, in which its Applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Bank, any United States withholding tax that is
imposed on amounts payable to such Foreign Bank at the time such

 

7

--------------------------------------------------------------------------------


 

Foreign Bank becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Bank’s failure or inability (other than as a result
of a change in law) to comply with Section 4.11(e), except to the extent that
such Foreign Bank (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 4.11(a).

 

Federal Funds Rate.  A simple interest rate equal to the sum of the Federal
Funds Rate Basis plus the Applicable Margin.  The Federal Funds Rate shall be
adjusted automatically as of the opening of business of the effective date of
each change in the Federal Funds Rate Basis to account for such change.

 

Federal Funds Rate Basis.  For any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate Basis for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate Basis for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

Federal Funds Rate Loan.  A Loan (other than an Alternate Base Rate Loan) which
bears interest at the Federal Funds Rate.

 

Fee Letter.  That certain fee letter dated January 17, 2006 among the Borrower,
Bank of America, and Banc of America Securities LLC.

 

Foreign Bank.  Any Bank that is organized under the laws of a jurisdiction other
than that in which the Borrower is resident for tax purposes.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

Fully Effective.  With respect to any Contract, that (a) such Contract is the
legal, valid, and binding obligation of the Borrower or its Subsidiary, as the
case may be, enforceable against such party according to its terms, and (b) if
such Contract exists on or before the date of this Credit Agreement, such
Contract shall remain in full force and effect notwithstanding the execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents.

 

Fund.  Any Person (other than an individual) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that the foregoing shall be disregarded for purposes of the definition of
Excluded Funds.

 

Funded Debt.  With respect to the Borrower or any Consolidated Subsidiary,
(a) all Indebtedness for money borrowed of such Person, (b) in respect of
Capitalized Leases, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared in accordance with GAAP, (c) all
reimbursement obligations of such Person with respect to letters of credit,
bankers’ acceptances, or similar facilities issued for the account of such
Person, (d) Indebtedness in respect of the disposition of 12b-1 Fees, (e) all
guarantees, endorsements,

 

8

--------------------------------------------------------------------------------


 

acceptances, and other contingent obligations of such Person, whether direct or
indirect, in respect of Indebtedness for borrowed money of others, including any
obligation to supply funds to or in any manner to invest in, directly or
indirectly, the debtor, to purchase Indebtedness for borrowed money, or to
assure the owner of Indebtedness for borrowed money against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the Indebtedness held by such owner or otherwise,
(f) net obligations of such Person under any Swap Contract in an amount equal to
the Swap Termination Value thereof, and (g) Attributable Indebtedness of such
Person.  Notwithstanding the foregoing, Funded Debt shall not include
Broker-Dealer Debt.

 

GAAP.  Subject to Section 6.12, (a) when used in financial covenants set forth
in Section 8, whether directly or indirectly through reference to a capitalized
term used therein,  (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on December 31, 2004, and
(ii) to the extent consistent with such principles, the accounting practices of
the Borrower reflected in its consolidated financial statements for the year
ended on December 31, 2004, and (b) when used in general, other than as provided
above, means principles that are (i) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors, as
in effect from time to time and (ii) consistently applied with past financial
statements of the Borrower adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied, subject, in each case, to the application of accounting
principles as of the date of implementation of, and with respect to, Financial
Accounting Standards Board Interpretation No. 46-Revised.

 

General Partner.  (a) Alliance Capital Management Corporation, a Delaware
corporation, in its capacity as general partner of the Borrower and (b) any
other Persons who satisfy the requirements for admitting general partners
without causing a Default or an Event of Default as set forth in Section 11.1(n)
and who are so admitted, each in its capacity as a general partner of the
Borrower, and their respective successors.

 

Government Authority.  The United States of America or any state, district,
territory, or possession thereof, any local government within the United States
of America or any of its territories and possessions, any foreign government
having appropriate jurisdiction or any province, territory, or possession
thereof, or any court, tribunal, administrative or regulatory agency, taxing or
revenue authority, central bank or banking regulatory agency, commission, or
body of any of the foregoing.

 

Government Mandate.  With respect to (a) any Person, any statute, law, rule,
regulation, code, or ordinance duly adopted by any Government Authority, any
treaty or compact between two (2) or more Government Authorities, and any
judgment, order, decree, ruling, finding, determination, or injunction of any
Government Authority, in each such case that is, pursuant to appropriate
jurisdiction, legally binding on such Person, any of its Subsidiaries or any of
their respective properties, and (b) the Administrative Agent or any Bank, in
addition to subsection (a) hereof, any policy, guideline, directive, or standard
duly adopted by any Government Authority with respect to the regulation of
banks, monetary policy, lending, investments, or other financial matters.

 

Granting Lender.  As defined in Section 17.6.

 

9

--------------------------------------------------------------------------------


 

Guarantee.  As to any Person, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Funded Debt or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Funded Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Funded Debt or other
obligation of the payment or performance of such Funded Debt or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Funded Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Funded Debt or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Funded Debt or other obligation of any other Person, whether
or not such Funded Debt or other obligation is assumed by such Person.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Hazardous Substances.  As defined in Section 5.17(b).

 

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto in accordance with
GAAP, including: (a) all debt and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any Lien existing on property owned
or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all obligations in respect of hedging contracts,
including, without limitation, interest rate and currency swaps, caps, collars
and other financial derivative products; and (d) all guarantees, endorsements,
and other contingent obligations whether direct or indirect in respect of
indebtedness of others, including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of
credit.  Notwithstanding the foregoing, Indebtedness shall not include
Broker-Dealer Debt.

 

Indemnified Liabilities.  As defined in Section 15.

 

Indemnified Taxes.  Taxes other than Excluded Taxes.

 

Interest Payment Date.  (a) As to any Federal Funds Rate Loan or Alternate Base
Rate Loan, the second Business Day of each calendar quarter for the immediately
preceding calendar quarter during all or a portion of which such Federal Funds
Rate Loan or Alternate Base Rate Loan were Outstanding and the maturity of such
Federal Funds Rate Loan or Alternate Base Rate

 

10

--------------------------------------------------------------------------------


 

Loan; (b) as to any LIBOR Loan, the last day of each Interest Period with
respect to such LIBOR Loan, the maturity of such LIBOR Loan, and, if the
Interest Period of such LIBOR Loan is longer than three (3) months, the date
that is three (3) months from the first day of such Interest Period and the last
day of each successive three (3) month period during such Interest Period.

 

Interest Period.  With respect to any LIBOR Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of, as
selected by the Borrower in a Loan Request, one (1) or two (2) weeks, or one
(1), two (2), three (3), four (4), five (5), or six (6) months, if available in
readily ascertainable markets; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period for a LIBOR Loan would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; and

 

(ii)           any Interest Period commencing prior to the Maturity Date that
would otherwise extend beyond the Maturity Date shall end on the Maturity Date.

 

Investment.  As to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1 hereto or in the Assignment and Acceptance pursuant to which it
became a party hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Loans.

 

LIBOR Loan.  A Loan which bears interest at the LIBOR Rate.

 

LIBOR Rate.  A simple per annum interest rate equal to the sum of (a) the
quotient of (i) the LIBOR Rate Basis divided by (ii) one minus the LIBOR Reserve
Percentage, stated as a decimal, plus (b) the Applicable Margin.  The LIBOR Rate
shall be rounded upward to four decimal places and shall apply to the applicable
Interest Period, and, once determined, shall be subject to the provisions of
this Credit Agreement and shall remain unchanged during the applicable Interest
Period, except for changes to reflect adjustments in the LIBOR Reserve
Percentage.

 

11

--------------------------------------------------------------------------------


 

LIBOR Rate Basis.  For any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the LIBOR Rate Basis for such
Interest Period shall be the interest rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Loan being made, continued or converted by the Banks and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

LIBOR Reserve Percentage.  The percentage which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System, as
such regulation may be amended from time to time, as the actual reserve
requirement applicable with respect to Eurocurrency Liabilities (as that term is
defined in Regulation D), to the extent that any Bank has any Eurocurrency
Liabilities subject to such reserve requirement at that time.  The LIBOR Rate
for any LIBOR Loan shall be adjusted as of the effective date of any change in
the LIBOR Reserve Percentage.

 

Lien.  Any lien, mortgage, security interest, pledge, charge, beneficial or
equitable interest or right, hypothecation, collateral assignment, easement, or
other encumbrance.

 

Loan Documents.  This Credit Agreement, any Notes and any instrument or document
designated by the parties thereto as a “Loan Document” for purposes hereof.

 

Loan Request.  As defined in Section 2.8.

 

Loans.  Revolving credit loans made or to be made by the Banks to the Borrower
pursuant to Section 2.

 

Majority Banks.  The Banks whose aggregate Commitments constitute more than
fifty percent (50%) of the Total Commitment or, if the Commitments have been
terminated, the Banks whose Loans constitute more than fifty percent (50%) of
the aggregate amount of the Loans.

 

Material Adverse Effect.  A material adverse effect on (a) the ability of the
Borrower to enter into and to perform and observe its Obligations under the Loan
Documents, or (b) the assets, properties, business, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

 

Material Broker-Dealer Subsidiary. Any Broker-Dealer Subsidiary that has total
assets as of the date of determination equal to not less than five (5%) of the
Consolidated Total Assets of the Borrower as set forth in the consolidated
balance sheet of the Borrower (excluding the Excluded Funds) included in the
most recent available annual or quarterly report of the Borrower.

 

Material Subsidiary.  Any Subsidiary of the Borrower or Alliance Distributors
that, singly or together with any other such Subsidiaries then subject to one or
more of the conditions described in Section 11.1(h), Section 11.1(i), or
Section 11.1(m), either (a) at the date of

 

12

--------------------------------------------------------------------------------


 

determination owns Significant Assets, or (b) has total assets as of the date of
determination equal to not less than five percent (5%) of the Consolidated Total
Assets of the Borrower as set forth in the consolidated balance sheet of the
Borrower (excluding the Excluded Funds) included in the most recent available
annual or quarterly report of the Borrower.

 

Maturity Date.  February 17, 2011.

 

Moody’s Rating.  With respect to any Entity, the rating assigned to long-term
senior unsecured debt issued by such Entity by Moody’s Investors Service, Inc.
from time to time in effect or, if such Entity does not issue long-term senior
unsecured debt rated by Moody’s Investors Service, Inc., the issuer rating
assigned by Moody’s Investors Service, Inc. from time to time in effect.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

 

Net Capital Rule.  Rule 15c3-1 under the Securities Exchange Act of 1934, as
amended.

 

1940 Act.  The Investment Company Act of 1940, as amended.

 

Notes.  Any Notes of the Borrower to the Banks in respect of the Borrower’s
Obligations under this Credit Agreement of even date herewith, substantially in
the form of Exhibit A, as amended, modified and renewed from time to time.

 

Obligations.  All indebtedness, obligations, and liabilities of any of the
Borrower or its Subsidiaries to any of the Banks and the Administrative Agent,
individually or collectively, existing on the date of this Credit Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or any of the Notes or
other instruments at any time evidencing any thereof.

 

Other Taxes.  All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

Participant.  As defined in Section 17.1(d).

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permits.  Permits, licenses, franchises, patents, copyrights, trademarks, trade
names, approvals, clearances, and applications for or rights in respect of the
foregoing of any Government Authority.

 

Permitted Liens.  Liens permitted by Section 7.3.

 

13

--------------------------------------------------------------------------------


 

Person.  Any individual, Entity or Government Authority.

 

Prime Rate.  The rate of interest adopted by the Administrative Agent as its
reference rate for the determination of interest rates for loans of varying
maturities in United States dollars to United States residents of varying
degrees of creditworthiness and being quoted at such time by the Administrative
Agent as its “prime rate”.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

Proceedings.  Any (a) actions at law, (b) suits in equity, (c) bankruptcy,
insolvency, receivership, dissolution, or reorganization cases or proceedings,
(d) administrative or regulatory hearings or other proceedings, (e) arbitration
and mediation proceedings, (f) criminal prosecutions, (g) judgment levies,
foreclosure proceedings, pre-judgment security procedures, or other enforcement
actions, and (h) other litigation, actions, suits, and proceedings conducted by,
before, or on behalf of any Government Authority.

 

RCRA.  As defined in Section 5.17(a).

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan referred to in such Note or in this Credit Agreement.

 

Register.  As defined in Section 17.1(c).

 

Related Parties.  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

Reorganization and Reorganize.  As defined in Section 7.2.

 

SARA.  As defined in Section 5.17(a).

 

Securities Trading Activities.  The activities in the ordinary course of
business of a Broker-Dealer Subsidiary, including, without limitation, acting as
a broker for clients and/or as a dealer in the purchase and sale of securities
traded on exchanges or in the over-the-counter markets, entering into securities
repurchase agreements and reverse repurchase agreements, securities lending and
borrowing and securities clearing, either through agents or directly through
clearing systems.

 

Significant Assets.  At the date of any sale, transfer, assignment, or other
disposition of assets of the Borrower or any of its Subsidiaries (or as of the
date of any Default or Event of Default), assets of the Borrower or any of its
Subsidiaries (including Equity Securities of Subsidiaries of the Borrower) which
generated thirty-three and one-third percent (33 1/3%) or more of the
consolidated revenues of the Borrower during the four (4) fiscal quarters of the
Borrower most recently ended (the “Measuring Period”), provided that assets of
the Borrower or any of its Subsidiaries (including Equity Securities of
Subsidiaries of the Borrower) which do not

 

14

--------------------------------------------------------------------------------


 

meet the definition of Significant Assets in the first part of this sentence
shall nonetheless be deemed to be Significant Assets if such assets generated
revenues for the Measuring Period that if subtracted from the consolidated
revenues of the Borrower for the Measuring Period would result in consolidated
revenues of the Borrower for the Measuring Period of less than $1,200,000,000.

 

S&P Rating.  With respect to any Entity, the rating assigned to long-term senior
unsecured debt issued by such Entity by Standard & Poor’s Rating Service from
time to time in effect or, if such Entity does not issue long-term senior
unsecured debt rated by Standard & Poor’s Rating Service, the counterparty
rating assigned by Standard & Poor’s Rating Service from time to time in effect.

 

SPC.  As defined in Section 17.6.

 

Subsidiary.  Any Entity (i) of which the designated parent shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Equity Securities of such Entity,
or (ii) that is consolidated with such Entity in accordance with Financial
Accounting Standards Board Interpretation No. 46-Revised.  Notwithstanding the
foregoing, the term “Subsidiary” shall not include any Entity that is an
investment company, investment fund or similar Entity that is managed or advised
by the Borrower or any Subsidiary of the Borrower and in which the Borrower’s or
such Subsidiary’s ownership of Voting Equity Securities is a function of its
role as manager or adviser (whether as general partner or otherwise) rather than
its economic or beneficial interest in the entity.  Unless otherwise provided
herein, any reference to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

Swap Contract.  A Swap Contract is:  (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master Agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

Swap Termination Value.  In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Borrower based upon one
or more mid-market or other readily available quotations provided by one or more
recognized dealers in such Swap Contracts (which may include a Bank or any
affiliate of a Bank).

 

Synthetic Lease Obligation.  The monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, where such
transaction is considered borrowed

 

15

--------------------------------------------------------------------------------


 

money Indebtedness for tax purposes but which is classified as an operating
lease pursuant to GAAP.

 

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Government
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

Termination Date.  The earlier of (a) the Maturity Date and (b) the date of
termination in whole of the Commitments pursuant to Section 2.5(a) or 11.1.

 

Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the Closing Date the Total Commitment is $800,000,000.

 

12b-1 Fees.  All or any portion of (a) the compensation or fees paid, payable,
or expected to be payable to the Borrower or any of its Subsidiaries for acting
as the distributor of securities as permitted under Rule 12b-l under the 1940
Act, (b) the contingent deferred sales charges or redemption fees paid, payable,
or expected to be paid to the Borrower or any of its Subsidiaries, and (c) any
right, title, or interest in or to any such compensation or fees.

 

Type.  As to any Loan, its nature as a Federal Funds Rate Loan, Alternate Base
Rate Loan or LIBOR Loan, as the case may be.

 

Units.  Units representing assignments of beneficial ownership of limited
partnership interests in the Borrower.

 

Voting Equity Securities.  Equity Securities of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the Entity that issued such Equity Securities.

 

1.2           Rules of Interpretation.

 

(A)           A REFERENCE TO ANY CONTRACT OR OTHER DOCUMENT SHALL INCLUDE SUCH
CONTRACT OR OTHER DOCUMENT AS AMENDED, MODIFIED, OR SUPPLEMENTED FROM TIME TO
TIME IN ACCORDANCE WITH ITS TERMS AND THE TERMS OF THIS CREDIT AGREEMENT.

 

(B)           THE SINGULAR INCLUDES THE PLURAL AND THE PLURAL INCLUDES THE
SINGULAR.

 

(C)           A REFERENCE TO ANY GOVERNMENT MANDATE INCLUDES ANY AMENDMENT OR
MODIFICATION TO SUCH GOVERNMENT MANDATE OR ANY SUCCESSOR GOVERNMENT MANDATE.

 

(D)           A REFERENCE TO ANY PERSON INCLUDES ITS PERMITTED SUCCESSORS AND
PERMITTED ASSIGNS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, A
REFERENCE TO ANY BANK SHALL INCLUDE ANY PERSON THAT SUCCEEDS GENERALLY TO ITS
ASSETS AND LIABILITIES.

 

(E)           ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM BY GAAP.

 

(F)            THE WORDS “INCLUDE”, “INCLUDES”, AND “INCLUDING” ARE NOT
LIMITING.

 

16

--------------------------------------------------------------------------------


 

(G)           ALL TERMS NOT SPECIFICALLY DEFINED HEREIN OR BY GAAP, WHICH TERMS
ARE DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW
YORK, HAVE THE MEANINGS ASSIGNED TO THEM THEREIN.

 

(H)           REFERENCE TO A PARTICULAR “§”, SECTION, SCHEDULE, OR
EXHIBIT REFERS TO THAT SECTION, SCHEDULE, OR EXHIBIT OF THIS CREDIT AGREEMENT
UNLESS OTHERWISE INDICATED.

 

(I)            THE WORDS “HEREIN”, “HEREOF”, AND “HEREUNDER” AND WORDS OF LIKE
IMPORT SHALL REFER TO THIS CREDIT AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION OR SUBDIVISION OF THIS CREDIT AGREEMENT.

 

2.             THE REVOLVING CREDIT FACILITY.

 

2.1           Commitment to Lend.

 

(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SECTION 10
HEREOF, EACH OF THE BANKS SEVERALLY SHALL LEND TO THE BORROWER, AND THE BORROWER
MAY BORROW, REPAY, AND REBORROW FROM TIME TO TIME BETWEEN THE CLOSING DATE AND
THE MATURITY DATE UPON NOTICE BY THE BORROWER TO THE ADMINISTRATIVE AGENT GIVEN
IN ACCORDANCE WITH SECTION 2.8, SUCH SUMS AS ARE REQUESTED BY THE BORROWER UP TO
A MAXIMUM AGGREGATE PRINCIPAL AMOUNT OUTSTANDING (AFTER GIVING EFFECT TO ALL
AMOUNTS REQUESTED) AT ANY ONE TIME EQUAL TO SUCH BANK’S COMMITMENT, PROVIDED
THAT THE OUTSTANDING AMOUNT OF THE LOANS (AFTER GIVING EFFECT TO ALL AMOUNTS
REQUESTED) SHALL NOT AT ANY TIME EXCEED THE TOTAL COMMITMENT.  THE LOANS SHALL
BE MADE PRO RATA IN ACCORDANCE WITH EACH BANK’S COMMITMENT PERCENTAGE; PROVIDED
THAT THE FAILURE OF ANY BANK TO LEND IN ACCORDANCE WITH THIS CREDIT AGREEMENT
SHALL NOT RELEASE ANY OTHER BANK OR THE ADMINISTRATIVE AGENT FROM THEIR
OBLIGATIONS HEREUNDER, NOR SHALL ANY BANK HAVE ANY RESPONSIBILITY OR LIABILITY
IN RESPECT OF A FAILURE OF ANY OTHER BANK TO LEND IN ACCORDANCE WITH THIS CREDIT
AGREEMENT.  EACH REQUEST FOR A LOAN AND EACH BORROWING HEREUNDER SHALL
CONSTITUTE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT THE CONDITIONS SET
FORTH IN SECTION 10 HAVE BEEN SATISFIED ON THE DATE OF SUCH REQUEST.

 

(B)           IN THE EVENT THAT, AT ANY TIME WHEN THE CONDITIONS PRECEDENT FOR
ANY LOAN HAVE BEEN SATISFIED, A BANK FAILS OR REFUSES TO FUND ITS PORTION OF
SUCH LOAN, THEN, UNTIL SUCH TIME AS SUCH BANK HAS FUNDED ITS PORTION OF SUCH
LOAN, OR ALL OF THE OTHER BANKS HAVE RECEIVED (IN ACCORDANCE WITH
SECTION 13.3.3) PAYMENT IN FULL OF THE PRINCIPAL AND INTEREST DUE IN RESPECT OF
SUCH LOAN, SUCH NON-FUNDING BANK SHALL NOT HAVE THE RIGHT TO RECEIVE PAYMENT OF
ANY PRINCIPAL, INTEREST OR FEES FROM THE BORROWER IN RESPECT OF ITS LOANS.

 

2.2           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the accounts of the Banks in accordance with their respective Commitment
Percentages a facility fee on the daily average amount of the Total Commitment
as of the most recently completed calendar quarter calculated at the rate per
annum, on the basis of a 360-day year for the actual number of days elapsed, as
determined in accordance with the chart below with respect to the Borrower’s
long-term senior unsecured debt rating as of the last Business Day of each
calendar quarter.  The facility fee shall be payable quarterly in arrears on the
second Business Day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the date hereof,
with a final payment on the Maturity Date or any earlier date on which the Total
Commitment shall terminate.  In no case shall any portion of the facility fee be
refundable.

 

The facility fee shall be calculated based upon the Borrower’s long-term senior
unsecured debt rating in effect as of any date of determination as follows:

 

17

--------------------------------------------------------------------------------


 

Borrower’s
S&P Rating/Moody’s Rating

 

Facility Fee

 

> AA/Aa2

 

0.050%

 

AA-, A+/Aa3, A1

 

0.060%

 

A/A2

 

0.070%

 

A-/A3

 

0.080%

 

BBB+/Baa1

 

0.090%

 

< BBB/Baa2 or no S&P Rating or Moody’s Rating

 

0.125%

 

 

Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the facility fee of the higher debt rating shall apply and
(b) if there is a split in the debt ratings of more than one level, the facility
fee that is one level higher than the facility fee of the lower debt rating
shall apply, in any such case, subject, as applicable, to the provisions of
Section 4.10 hereof.

 

2.3           Utilization Fee.  For any calendar quarter in which the average
aggregate daily Outstanding balance of the Loans is greater than 50% of the
daily average amount of the Total Commitment for such quarter, the Borrower
shall pay to the Administrative Agent for the accounts of the Banks in
accordance with their respective Commitment Percentages a utilization fee on the
average aggregate Outstanding amount of the Loans during such calendar quarter
calculated at the rate per annum, on the basis of a 360-day year for the actual
number of days elapsed, as determined in accordance with the chart below with
respect to the Borrower’s long-term senior unsecured debt rating as of the last
Business Day of each calendar quarter.  The utilization fee shall be payable on
the earlier of the second Business Day of a calendar quarter for any immediately
preceding calendar quarter in which such fee shall be due and owing in
accordance with this Section 2.3 or the Maturity Date or any earlier date on
which the Total Commitment shall terminate.  In no case shall any portion of the
utilization fee be refundable.

 

The utilization fee shall be calculated based upon the Borrower’s long-term
senior unsecured debt rating in effect as of any date of determination as
follows:

 

Borrower’s
S&P Rating/Moody’s Rating

 

Utilization Fee

 

> AA/Aa2

 

0.050%

 

AA-, A+/Aa3, A1

 

0.050%

 

A/A2

 

0.050%

 

A-/A3

 

0.050%

 

BBB+/Baa1

 

0.100%

 

< BBB/Baa2 or no S&P Rating or Moody’s Rating

 

0.125%

 

 

18

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the utilization fee of the higher debt rating shall apply and
(b) if there is a split in the debt ratings of more than one level, the
utilization fee that is one level higher than the utilization fee of the lower
debt rating shall apply, in any such case, subject, as applicable, to the
provisions of Section 4.10 hereof.

 

2.4           Other Fees.  The Borrower shall pay the fees described in the Fee
Letter as and when the same become due and payable pursuant to the terms of the
Fee Letter.

 

2.5           Reduction or Increase of Total Commitment.  (a)  Reduction of
Total Commitment.  The Borrower shall have the right at any time and from time
to time upon three (3) Business Days’ prior written notice to the Administrative
Agent to reduce by at least $10,000,000 or integral multiples of $1,000,000 in
excess thereof, or to terminate entirely, the unborrowed portion of the Total
Commitment, whereupon the Commitments of the Banks shall be reduced pro rata in
accordance with their respective Commitment Percentages of the amount specified
in such notice or, as the case may be, terminated.  Promptly after receiving any
notice of the Borrower delivered pursuant to this Section 2.5(a), the
Administrative Agent will notify the Banks of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Banks the full
amount of any facility fee then accrued on the amount of the reduction.  No
reduction or termination of the Commitments may be reinstated.

 


(B)  INCREASE OF TOTAL COMMITMENT.  AT ANY TIME PRIOR TO THE TERMINATION DATE
THE BORROWER MAY, ON THE TERMS SET FORTH BELOW, REQUEST THAT THE TOTAL
COMMITMENT HEREUNDER BE INCREASED BY AN AGGREGATE AMOUNT OF UP TO $200,000,000
IN MINIMUM INCREMENTS OF $25,000,000; PROVIDED, HOWEVER, THAT (I) AN INCREASE IN
THE TOTAL COMMITMENT HEREUNDER MAY ONLY BE MADE AT A TIME WHEN NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AND (II) IN NO EVENT SHALL THE TOTAL COMMITMENT
HEREUNDER EXCEED $1,000,000,000.  IN THE EVENT OF SUCH A REQUESTED INCREASE IN
THE TOTAL COMMITMENT, ANY BANK OR OTHER FINANCIAL INSTITUTION WHICH THE BORROWER
INVITES TO BECOME A BANK OR TO INCREASE ITS COMMITMENT MAY SET THE AMOUNT OF ITS
COMMITMENT AT A LEVEL AGREED TO BY THE BORROWER; PROVIDED, THAT EACH SUCH OTHER
FINANCIAL INSTITUTION SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, AND THAT THE MINIMUM COMMITMENT OF EACH SUCH OTHER FINANCIAL INSTITUTION
EQUALS OR EXCEEDS $10,000,000.  IN THE EVENT THAT THE BORROWER AND ONE OR MORE
OF THE BANKS (OR OTHER FINANCIAL INSTITUTIONS) SHALL AGREE UPON SUCH AN INCREASE
IN THE COMMITMENTS (I) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH BANK OR
OTHER FINANCIAL INSTITUTION INCREASING ITS COMMITMENT OR EXTENDING A NEW
COMMITMENT SHALL ENTER INTO A SUPPLEMENT TO THIS AGREEMENT (EACH, A
“SUPPLEMENT”) SUBSTANTIALLY IN THE FORM OF EXHIBIT I SETTING FORTH, AMONG OTHER
THINGS, THE AMOUNT OF THE INCREASED COMMITMENT OF SUCH BANK OR THE NEW
COMMITMENT OF SUCH OTHER FINANCIAL INSTITUTION, AS APPLICABLE, AND (II) THE
BORROWER SHALL FURNISH, IF REQUESTED, NEW OR AMENDED AND RESTATED NOTES, AS
APPLICABLE, TO EACH FINANCIAL INSTITUTION THAT IS EXTENDING A NEW COMMITMENT AND
EACH BANK THAT IS INCREASING ITS COMMITMENT.  NO SUCH SUPPLEMENT SHALL REQUIRE
THE APPROVAL OR CONSENT OF ANY BANK WHOSE COMMITMENT IS NOT BEING INCREASED. 
UPON THE EXECUTION AND DELIVERY OF SUCH SUPPLEMENTS AS PROVIDED ABOVE AND THE
OCCURRENCE OF THE “EFFECTIVE DATE” SPECIFIED THEREIN, AND UPON THE
ADMINISTRATIVE AGENT ADMINISTERING THE REALLOCATION OF THE OUTSTANDING LOANS
RATABLY AMONG THE BANKS AFTER GIVING EFFECT TO EACH SUCH INCREASE IN THE
COMMITMENTS (AND THE PAYMENT BY THE BORROWER OF ANY AMOUNTS UNDER SECTION 4.9 IF
SUCH EFFECTIVE DATE IS NOT THE LAST DAY OF AN INTEREST PERIOD FOR ANY
OUTSTANDING LOAN), AND THE DELIVERY OF CERTIFIED EVIDENCE OF PARTNERSHIP
AUTHORIZATION AND A LEGAL OPINION IN SUBSTANTIALLY THE FORM OF EXHIBIT G HERETO
ON BEHALF OF THE BORROWER, THIS CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED
ACCORDINGLY.


 

2.6           The Notes; the Record.  Upon the request of the Administrative
Agent or any Bank, the Loans shall be evidenced by separate promissory notes of
the Borrower in substantially the form of Exhibit A hereto (each a “Note”),
dated as of the Closing Date and completed with appropriate insertions.  One
Note shall be payable to the order of each Bank requesting a Note in a principal
amount equal to such

 

19

--------------------------------------------------------------------------------


 

Bank’s Commitment or, if less, the Outstanding amount of all Loans made by such
Bank, plus interest accrued thereon, as set forth below.  The Borrower
irrevocably authorizes each Bank to make or cause to be made, at or about the
time of the Drawdown Date of any Loan or at the time of receipt of any payment
of principal on such Bank’s Loans, an appropriate notation on such Bank’s Record
reflecting the making of such Loan or (as the case may be) the receipt of such
payment.  The Outstanding amount of the Loans set forth on such Bank’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Bank, but the failure to record, or any error in so recording, any such
amount on such Bank’s Record shall not limit or otherwise affect the obligations
of the Borrower hereunder or under any Note to make payments of principal of or
interest on any Loans when due.  In recognition of the fact that the Loans may
be made without having been evidenced by a written Note, the Borrower hereby
promises to pay to each Bank the principal amount of the Loans made by such
Bank, and accrued and unpaid interest and fees thereon, as the same become due
and payable in accordance with this Credit Agreement.

 

2.7           Interest on Loans.

 


2.7.1        INTEREST RATES.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 4.10, THE
LOANS SHALL BEAR INTEREST AS FOLLOWS:


 

(A)           EACH FEDERAL FUNDS RATE LOAN SHALL BEAR INTEREST AT AN ANNUAL RATE
EQUAL TO THE FEDERAL FUNDS RATE AS IN EFFECT FROM TIME TO TIME WHILE SUCH
FEDERAL FUNDS RATE LOAN IS OUTSTANDING.

 

(B)           EACH LIBOR LOAN SHALL BEAR INTEREST FOR EACH INTEREST PERIOD AT AN
ANNUAL RATE EQUAL TO THE LIBOR RATE FOR SUCH INTEREST PERIOD IN EFFECT FROM TIME
TO TIME DURING SUCH INTEREST PERIOD.

 

(C)           EACH ALTERNATE BASE RATE LOAN SHALL BEAR INTEREST AT AN ANNUAL
RATE EQUAL TO THE ALTERNATE BASE RATE AS IN EFFECT FROM TIME TO TIME WHILE SUCH
ALTERNATE BASE RATE LOAN IS OUTSTANDING.

 


2.7.2        INTEREST PAYMENT DATES.  THE BORROWER SHALL PAY ALL ACCRUED
INTEREST ON EACH LOAN IN ARREARS ON EACH INTEREST PAYMENT DATE WITH RESPECT
THERETO.


 

2.8           Requests for Loans.  The Borrower shall give to the Administrative
Agent written notice in the form of Exhibit B hereto (or telephonic notice
confirmed in a writing in the form of Exhibit C hereto) of each Loan requested
hereunder (a “Loan Request”) no later than (a) 11:00 a.m. (Charlotte, North
Carolina time) on the proposed Drawdown Date of any Federal Funds Rate Loan or
Alternate Base Rate Loan and (b) three (3) Business Days prior to the proposed
Drawdown Date of any LIBOR Loan.  Each such notice shall specify (i) the
principal amount of the Loan requested, (ii) the proposed Drawdown Date of such
Loan, (iii) the Type of such Loan, and (iv) the Interest Period for such Loan if
such Loan is a LIBOR Loan.  Promptly upon receipt of any such Loan Request, the
Administrative Agent shall notify each of the Banks thereof.  Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Loan requested from the Banks on the proposed Drawdown Date.  Each
Loan Request shall be in a minimum aggregate amount of $3,000,000 or in an
integral multiple of $1,000,000 in excess thereof.

 

2.9           Conversion Options.

 


2.9.1        CONVERSION TO LIBOR LOAN.  THE BORROWER MAY ELECT FROM TIME TO
TIME, SUBJECT TO SECTION 2.11, TO CONVERT ANY OUTSTANDING FEDERAL FUNDS RATE
LOAN OR ALTERNATE BASE RATE LOAN TO A LIBOR LOAN, PROVIDED THAT (A) THE BORROWER
SHALL GIVE THE ADMINISTRATIVE AGENT

 

20

--------------------------------------------------------------------------------


 


AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH ELECTION; AND
(B) NO FEDERAL FUNDS RATE LOAN OR ALTERNATE BASE RATE LOAN MAY BE CONVERTED INTO
A LIBOR LOAN WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  EACH NOTICE OF ELECTION OF SUCH CONVERSION, AND EACH ACCEPTANCE BY
THE BORROWER OF SUCH CONVERSION, SHALL BE DEEMED TO BE A REPRESENTATION AND
WARRANTY BY THE BORROWER THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BANKS PROMPTLY OF ANY
SUCH NOTICE.  ON THE DATE ON WHICH SUCH CONVERSION IS BEING MADE, EACH BANK
SHALL TAKE SUCH ACTION AS IS NECESSARY TO TRANSFER ITS COMMITMENT PERCENTAGE OF
SUCH LOANS TO ITS LIBOR LENDING OFFICE.  ALL OR ANY PART OF OUTSTANDING FEDERAL
FUNDS RATE LOANS OR ALTERNATE BASE RATE LOANS MAY BE CONVERTED INTO A LIBOR LOAN
AS PROVIDED HEREIN, PROVIDED THAT ANY PARTIAL CONVERSION SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $3,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000
IN EXCESS THEREOF.


 


2.9.2        CONTINUATION OF TYPE OF LOAN.


 

(A)           ALL FEDERAL FUNDS RATE LOANS OR ALTERNATE BASE RATE LOANS SHALL
CONTINUE AS FEDERAL FUNDS RATE LOANS OR ALTERNATE BASE RATE LOANS, AS THE CASE
MAY BE, UNTIL CONVERTED INTO LIBOR LOANS AS PROVIDED IN SECTION 2.9.1.

 

(B)           ANY LIBOR LOAN MAY, SUBJECT TO SECTION 2.11, BE CONTINUED, IN
WHOLE OR IN PART, AS A LIBOR LOAN UPON THE EXPIRATION OF THE INTEREST PERIOD
WITH RESPECT THERETO, PROVIDED THAT (I) THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF
SUCH ELECTION; (II) NO LIBOR LOAN MAY BE CONTINUED AS SUCH WHEN ANY DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BUT SHALL BE AUTOMATICALLY
CONVERTED TO A FEDERAL FUNDS RATE LOAN ON THE LAST DAY OF THE FIRST INTEREST
PERIOD RELATING THERETO ENDING DURING THE CONTINUANCE OF ANY DEFAULT OR EVENT OF
DEFAULT; AND (III) ANY PARTIAL CONTINUATION OF A LIBOR LOAN SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $3,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000
IN EXCESS THEREOF.  EACH NOTICE OF ELECTION OF SUCH CONTINUANCE OF A LIBOR LOAN,
AND EACH ACCEPTANCE BY THE BORROWER OF SUCH CONTINUANCE, SHALL BE DEEMED TO BE A
REPRESENTATION AND WARRANTY BY THE BORROWER THAT NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.

 

(C)           IF THE BORROWER SHALL FAIL TO GIVE ANY NOTICE OF CONTINUATION OF A
LIBOR LOAN AS PROVIDED UNDER THIS SECTION 2.9.2, THE BORROWER SHALL BE DEEMED TO
HAVE REQUESTED A CONVERSION OF THE AFFECTED LIBOR LOAN TO A FEDERAL FUNDS RATE
LOAN ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO.

 

(D)           THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BANKS PROMPTLY WHEN ANY
SUCH CONTINUATION OR CONVERSION CONTEMPLATED BY THIS SECTION 2.9.2 IS SCHEDULED
TO OCCUR.  ON THE DATE ON WHICH ANY SUCH CONTINUATION OR CONVERSION IS TO OCCUR,
EACH BANK SHALL TAKE SUCH ACTION AS IS NECESSARY TO TRANSFER ITS COMMITMENT
PERCENTAGE OF SUCH LOANS TO ITS DOMESTIC LENDING OFFICE OR ITS LIBOR LENDING
OFFICE AS APPROPRIATE.

 


2.9.3        LIBOR LOANS.  ANY CONVERSION TO OR FROM LIBOR LOANS SHALL BE IN
SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT, AFTER GIVING EFFECT
THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF ALL LIBOR LOANS HAVING THE SAME
INTEREST PERIOD SHALL NOT BE LESS THAN $3,000,000 OR AN INTEGRAL MULTIPLE OF
$1,000,000 IN EXCESS THEREOF.


 


2.9.4        CONVERSION REQUESTS.  ALL NOTICES OF THE CONVERSION OR CONTINUATION
OF A LOAN PROVIDED FOR IN THIS SECTION 2.9 SHALL BE IN WRITING IN THE FORM OF
EXHIBIT D HERETO (OR SHALL BE GIVEN BY TELEPHONE AND CONFIRMED BY A WRITING IN
THE FORM OF EXHIBIT E HERETO).  EACH SUCH NOTICE SHALL SPECIFY (A) THE PRINCIPAL
AMOUNT AND TYPE OF THE LOAN SUBJECT THERETO, (B) THE DATE ON

 

21

--------------------------------------------------------------------------------


 


WHICH THE CURRENT INTEREST PERIOD OF SUCH LOAN ENDS IF SUCH LOAN IS A LIBOR
LOAN, AND (C) THE NEW INTEREST PERIOD FOR SUCH LOAN IF SUCH LOAN IS A LIBOR
LOAN.  PROMPTLY UPON RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH OF THE BANKS THEREOF.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
BINDING ON THE BORROWER.


 

2.10         Funds for Loans.

 


2.10.1      FUNDING PROCEDURES.  NOT LATER THAN 1:00 P.M. (CHARLOTTE, NORTH
CAROLINA TIME) ON THE PROPOSED DRAWDOWN DATE OF ANY LOAN, EACH OF THE BANKS WILL
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, AT THE ADMINISTRATIVE AGENT’S HEAD
OFFICE, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF SUCH BANK’S COMMITMENT
PERCENTAGE OF THE AMOUNT OF THE REQUESTED LOAN.  UPON RECEIPT FROM EACH BANK OF
SUCH AMOUNT, AND UPON RECEIPT OF THE DOCUMENTS REQUIRED BY SECTION 10 AND THE
SATISFACTION OF THE OTHER CONDITIONS SET FORTH THEREIN, TO THE EXTENT
APPLICABLE, THE ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO THE BORROWER THE
AGGREGATE AMOUNT OF SUCH LOAN MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
BANKS.  THE FAILURE OR REFUSAL OF ANY BANK TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE AFORESAID TIME AND PLACE ON ANY DRAWDOWN DATE THE
AMOUNT OF ITS COMMITMENT PERCENTAGE OF THE REQUESTED LOAN SHALL NOT RELIEVE ANY
OTHER BANK FROM ITS SEVERAL OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT THE AMOUNT OF SUCH OTHER BANK’S COMMITMENT PERCENTAGE OF
ANY REQUESTED LOAN, BUT NO OTHER BANK SHALL BE LIABLE IN RESPECT OF THE FAILURE
OF SUCH BANK TO MAKE AVAILABLE SUCH AMOUNT.


 


2.10.2      FUNDING BY BANKS; PRESUMPTION BY ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A BANK PRIOR A DRAWDOWN
DATE THAT SUCH BANK WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
BANK’S SHARE OF SUCH LOAN, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BANK
HAS MADE SUCH SHARE AVAILABLE ON SUCH DRAWDOWN DATE AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A BANK HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE LOAN AVAILABLE
TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE BANK AND THE BORROWER SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH BANK, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY
THE BORROWER, THE INTEREST RATE EQUAL TO THE RATE PAYABLE ON THE LOANS INCURRED
BY THE BORROWER (PROVIDED, IF SUCH LOANS ARE LIBOR LOANS, THE BORROWER SHALL PAY
INTEREST EQUAL TO THE RATE PAYABLE ON FEDERAL FUNDS RATE LOANS).  IF THE
BORROWER AND SUCH BANK SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR
THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT
TO THE BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH
PERIOD.  IF SUCH BANK PAYS ITS SHARE OF THE APPLICABLE LOAN TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH BANK’S LOAN
INCLUDED IN SUCH LOAN REQUEST.  ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT
PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A BANK THAT SHALL HAVE
FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.  A NOTICE OF THE
ADMINISTRATIVE AGENT TO ANY BANK OR THE BORROWER WITH RESPECT TO ANY AMOUNT
OWING UNDER THIS SUBSECTION 2.10.2 SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 

2.11         Limit on Number of LIBOR Loans.  At no time shall there be
Outstanding LIBOR Loans having more than fifteen (15) different Interest
Periods.

 

22

--------------------------------------------------------------------------------


 

3.             REPAYMENT OF LOANS.

 

3.1           Maturity.  The Borrower shall pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all of the Loans
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.  The Total Commitment shall terminate on the Maturity Date.

 

3.2           Mandatory Repayments of Loans.

 


3.2.1        LOANS IN EXCESS OF COMMITMENT.  IF AT ANY TIME THE SUM OF THE
OUTSTANDING AMOUNT OF THE LOANS EXCEEDS THE TOTAL COMMITMENT, THEN THE BORROWER
SHALL IMMEDIATELY PAY THE AMOUNT OF SUCH EXCESS TO THE ADMINISTRATIVE AGENT FOR
APPLICATION TO THE LOANS.


 


3.2.2        CHANGE OF CONTROL.  UPON THE OCCURRENCE OF A CHANGE OF CONTROL OR
IMPENDING CHANGE OF CONTROL:


 

(A)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT AND EACH BANK
OF SUCH CHANGE OF CONTROL OR IMPENDING CHANGE OF CONTROL AS PROVIDED IN
SECTION 6.5.4;

 

(B)           THE COMMITMENTS (BUT NOT THE RIGHT OF THE BORROWER TO CONVERT AND
CONTINUE TYPES OF LOANS UNDER SECTION 2.9) SHALL BE SUSPENDED FOR THE PERIOD
FROM THE DATE OF SUCH NOTICE (OR ANY CHANGE OF CONTROL NOTICE GIVEN BY THE
ADMINISTRATIVE AGENT OR A BANK AS PROVIDED IN SECTION 6.5.4) THROUGH THE LATER
TO OCCUR OF (I) THE CHANGE OF CONTROL DATE OR (II) THE DATE FORTY (40) DAYS
AFTER THE DATE OF SUCH NOTICE FROM THE BORROWER (THE “SUSPENSION PERIOD”) AND
NEITHER THE BANKS NOR THE ADMINISTRATIVE AGENT SHALL HAVE ANY OBLIGATIONS TO
MAKE LOANS TO THE BORROWER;

 

(C)           EACH BANK SHALL HAVE THE RIGHT WITHIN FIFTEEN (15) DAYS AFTER THE
DATE OF SUCH BANK’S RECEIPT OF A CHANGE OF CONTROL NOTICE UNDER CLAUSE (A) ABOVE
TO DEMAND PAYMENT IN FULL OF ITS PRO RATA SHARE OF THE OUTSTANDING PRINCIPAL OF
ALL LOANS, ALL ACCRUED AND UNPAID INTEREST THEREON, AND ANY OTHER AMOUNTS OWING
UNDER THE LOAN DOCUMENTS;

 

(D)           IN THE EVENT THAT ANY BANK SHALL HAVE MADE A DEMAND UNDER CLAUSE
(C) ABOVE THE BORROWER SHALL PROMPTLY, BUT IN NO EVENT LATER THAN FIVE
(5) BUSINESS DAYS AFTER SUCH DEMAND, DELIVER NOTICE TO EACH BANK (WHICH NOTICE
SHALL IDENTIFY THE BANK MAKING SUCH DEMAND) AND, NOTWITHSTANDING THE PROVISIONS
OF CLAUSE (C) ABOVE, THE RIGHT OF EACH BANK TO DEMAND REPAYMENT SHALL REMAIN IN
EFFECT THROUGH THE FIFTEENTH (15TH) DAY NEXT SUCCEEDING RECEIPT BY SUCH BANK OF
ANY NOTICE REQUIRED TO BE GIVEN PURSUANT TO THIS CLAUSE (D), PROVIDED THAT THE
PROVISIONS OF THIS CLAUSE (D) SHALL ONLY APPLY WITH RESPECT TO DEMANDS GIVEN BY
BANKS PRIOR TO THE EXPIRATION OF THE PERIOD SPECIFIED IN CLAUSE (C); AND

 

(E)           IN THE EVENT ANY BANK MAKES A DEMAND UNDER CLAUSE (C) OR CLAUSE
(D) ABOVE, THE BORROWER SHALL ON THE LAST DAY OF THE SUSPENSION PERIOD PAY TO
THE ADMINISTRATIVE AGENT FOR THE CREDIT OF SUCH BANK ITS PRO RATA SHARE OF THE
OUTSTANDING PRINCIPAL OF ALL LOANS, ALL ACCRUED AND UNPAID INTEREST THEREON, AND
ANY OTHER AMOUNTS OWING UNDER THE LOAN DOCUMENTS, (PROVIDED THAT (I) ANY BANK
MAY REQUIRE THE BORROWER TO POSTPONE PREPAYMENT OF A LIBOR LOAN UNTIL THE LAST
DAY OF THE INTEREST PERIOD WITH RESPECT TO SUCH LIBOR LOAN, AND (II) IF ANY BANK
ELECTS TO REQUIRE PREPAYMENT OF A LIBOR LOAN THAT HAS AN INTEREST PERIOD ENDING
LESS THAN SIXTY (60) DAYS AFTER THE DATE OF SUCH DEMAND ON A DATE THAT IS NOT
THE LAST DAY OF THE INTEREST PERIOD FOR

 

23

--------------------------------------------------------------------------------


 

SUCH LIBOR LOAN, SUCH BANK SHALL NOT BE ENTITLED TO RECEIVE ANY AMOUNTS PAYABLE
UNDER SECTION 4.9 IN RESPECT OF THE PREPAYMENT OF SUCH LIBOR LOAN).

 

Upon any demand for payment by any Bank under this Section 3.2.2, the Commitment
hereunder provided by such Bank shall terminate, and such Bank shall be relieved
of all further obligations to make Loans to the Borrower.  At the end of the
Suspension Period referred to above, the Commitments shall be restored from all
Banks that have not made a demand for payment under this Section 3.2.2, and this
Credit Agreement and the other Loan Documents shall remain in full force and
effect among the Borrower, such Banks and the Administrative Agent, with such
changes as may be necessary to reflect the termination of the credit provided by
the Banks that made a demand for payment under this Section 3.2.2.

 

3.3           Optional Repayments of Loans.  The Borrower shall have the right,
at its election, to repay the Outstanding amount of the Loans, as a whole or in
part, at any time without penalty or premium, provided that any full or partial
repayment of the Outstanding amount of any LIBOR Loans pursuant to this
Section 3.3 made on a date other than the last day of the Interest Period
relating thereto shall be subject to customary breakage charges as provided in
Section 4.9.  The Borrower shall give the Administrative Agent, no later than
10:00 a.m., Charlotte, North Carolina time, at least one (1) Business Day’s
prior written notice, of any proposed repayment pursuant to this Section 3.3 of
Federal Funds Rate Loans or Alternate Base Rate Loans, and two (2) Business
Days’ notice of any proposed repayment pursuant to this Section 3.3 of LIBOR
Loans, in each case, specifying the proposed date of payment of Loans and the
principal amount to be paid.  Each such partial repayment of the Loans shall be
in an amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof, shall be accompanied by the payment of accrued interest on the
principal repaid to the date of payment, and shall be applied, in the absence of
instruction by the Borrower, first to the principal of Alternate Base Rate
Loans, second to the principal of Federal Funds Rate Loans and third to the
principal of LIBOR Loans (in inverse order of the last days of their respective
Interest Periods).  Each partial repayment shall be allocated among the Banks,
in proportion, as nearly as practicable, to the respective unpaid principal
amount of each Bank’s Loans, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion.  Any amounts repaid
under this Section 3.3 may be reborrowed prior to the Maturity Date as provided
in Section 2.8, subject to the conditions of Section 10.

 

4.             CERTAIN GENERAL PROVISIONS.

 

4.1           Application of Payments.  Except as otherwise provided in this
Credit Agreement, all payments in respect of any Loan shall be applied first to
accrued and unpaid interest on such Loan and second to the Outstanding principal
of such Loan.

 

4.2           Funds for Payments.

 


4.2.1        PAYMENTS TO ADMINISTRATIVE AGENT.  ALL PAYMENTS OF PRINCIPAL,
INTEREST, COMMITMENT FEES, AND ANY OTHER AMOUNTS DUE HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE
RESPECTIVE ACCOUNTS OF THE BANKS AND THE ADMINISTRATIVE AGENT, AT THE
ADMINISTRATIVE AGENT’S HEAD OFFICE, OR AT SUCH OTHER LOCATION THAT THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME DESIGNATE, IN EACH CASE IN
IMMEDIATELY AVAILABLE FUNDS OR DIRECTLY FROM THE PROCEEDS OF LOANS.


 


4.2.2        NO OFFSET.  ALL PAYMENTS BY THE BORROWER HEREUNDER AND UNDER ANY OF
THE OTHER LOAN DOCUMENTS SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM.

 

24

--------------------------------------------------------------------------------


 


4.2.3        FEES NON-REFUNDABLE.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL
FEES PAYABLE HEREUNDER ARE NON-REFUNDABLE, PROVIDED THAT (A) IF ANY OF THE BANKS
IS FINALLY ADJUDICATED OR IS FOUND IN FINAL ARBITRATION PROCEEDINGS TO HAVE BEEN
GROSSLY NEGLIGENT OR TO HAVE COMMITTED WILLFUL MISCONDUCT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY IN ANY MATERIAL RESPECT, THEN NO FACILITY FEE
SHALL BE PAYABLE TO SUCH BANK AFTER THE DATE OF SUCH FINAL ADJUDICATION OR
ARBITRATION (AND SUCH BANK SHALL REFUND ANY FACILITY FEE PAID TO IT AND
ATTRIBUTABLE TO THE PERIOD FROM AND AFTER THE DATE ON WHICH SUCH GROSSLY
NEGLIGENT CONDUCT OR WILLFUL MISCONDUCT OCCURRED), AND (B) IF THE ADMINISTRATIVE
AGENT IS FINALLY ADJUDICATED OR IS FOUND IN FINAL ARBITRATION PROCEEDINGS TO
HAVE BEEN GROSSLY NEGLIGENT OR TO HAVE COMMITTED WILLFUL MISCONDUCT WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREBY, THEN NO ADMINISTRATIVE AGENT’S FEE WILL
BE DUE AND PAYABLE AFTER THE DATE OF SUCH FINAL ADJUDICATION OR ARBITRATION.  IF
THE ADMINISTRATIVE AGENT IS FINALLY FOUND TO HAVE BEEN GROSSLY NEGLIGENT OR TO
HAVE COMMITTED WILLFUL MISCONDUCT, THE AMOUNT OF ANY ADMINISTRATIVE AGENT’S FEE
PAID OR PREPAID BY THE BORROWER AND ATTRIBUTABLE TO THE PERIOD FROM AND AFTER
THE DATE ON WHICH SUCH GROSSLY NEGLIGENT CONDUCT OR WILLFUL MISCONDUCT OCCURRED
SHALL BE REFUNDED.


 

4.3           Computations.  All computations of interest with respect to
Alternate Base Rate Loans shall be based on a year of 365/366 days, and all
computations of interest with respect to both Federal Funds Rate Loans and LIBOR
Loans shall be based on a year of 360 days, and in each case paid for the actual
number of days elapsed.  Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.

 

4.4           Inability to Determine LIBOR Rate Basis.  In the event, prior to
the commencement of any Interest Period relating to any LIBOR Loan, the
Administrative Agent shall determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate Basis that would otherwise determine the
rate of interest to be applicable to any LIBOR Loan during any Interest Period,
the Administrative Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event (a) any Loan Request or Conversion
Request with respect to LIBOR Loans shall be automatically withdrawn and shall
be deemed a request for Federal Funds Rate Loans, (b) each LIBOR Loan will
automatically, on the last day of the then current Interest Period relating
thereto, become a Federal Funds Rate Loan, and (c) the obligations of the Banks
to make LIBOR Loans shall be suspended until the Administrative Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent shall so notify the Borrower and the Banks.

 

4.5           Illegality.  Notwithstanding any other provisions herein, if any
present or future Government Mandate shall make it unlawful for any Bank to make
or maintain LIBOR Loans, such Bank shall forthwith give notice of such
circumstances to the Borrower and the other Banks and thereupon (a) the
commitment of such Bank to make LIBOR Loans or convert Federal Funds Rate Loans
or Alternate Base Rate Loans to LIBOR Loans shall forthwith be suspended, and
(b) such Bank’s Loans then Outstanding as LIBOR Loans, if any, shall be
converted automatically to Federal Funds Rate Loans on the last day of each then
existing Interest Period applicable to such LIBOR Loans or within such earlier
period after the occurrence of such circumstances as may be required by
Government Mandate.  The Borrower shall promptly pay the Administrative Agent
for the account of such Bank, upon demand by such Bank, any additional amounts
necessary to compensate such Bank for any costs incurred by such Bank in making
any conversion in accordance with this Section 4.5 other than on the last day of
an Interest Period, including any interest or fees payable by such Bank to
lenders of funds obtained by it in order to make or maintain its LIBOR Loans
hereunder.

 

25

--------------------------------------------------------------------------------


 

4.6           Additional Costs, Etc.  If any future applicable, or any change in
the application or interpretation of any present applicable, Government Mandate
(whether or not having the force of law), shall:

 

(A)           SUBJECT ANY BANK OR THE ADMINISTRATIVE AGENT TO ANY TAX, LEVY,
IMPOST, DUTY, CHARGE, FEE, DEDUCTION, OR WITHHOLDING OF ANY NATURE WITH RESPECT
TO THIS CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, SUCH BANK’S COMMITMENT, OR
THE LOANS (OTHER THAN INDEMNIFIED TAXES AND OTHER TAXES COVERED BY SECTION 4.11
AND EXCLUDED TAXES), OR

 

(B)           MATERIALLY CHANGE THE BASIS OF TAXATION (EXCEPT FOR EXCLUDED
TAXES) OF PAYMENTS TO ANY BANK OF THE PRINCIPAL OF OR THE INTEREST ON ANY LOANS
OR ANY OTHER AMOUNTS PAYABLE TO ANY BANK OR THE ADMINISTRATIVE AGENT UNDER THIS
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR

 

(C)           IMPOSE, INCREASE, OR RENDER APPLICABLE (OTHER THAN TO THE EXTENT
SPECIFICALLY PROVIDED FOR ELSEWHERE IN THIS CREDIT AGREEMENT) ANY SPECIAL
DEPOSIT, RESERVE, ASSESSMENT, LIQUIDITY, CAPITAL ADEQUACY, OR OTHER SIMILAR
REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW) AGAINST ASSETS HELD BY, OR
DEPOSITS IN OR FOR THE ACCOUNT OF, OR LOANS BY, OR COMMITMENTS OF AN OFFICE OF
ANY BANK, OR

 

(D)           IMPOSE ON ANY BANK OR THE ADMINISTRATIVE AGENT ANY OTHER
CONDITIONS OR REQUIREMENTS WITH RESPECT TO THIS CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS, THE LOANS, SUCH BANK’S COMMITMENT, OR ANY CLASS OF LOANS OR
COMMITMENTS OF WHICH ANY OF THE LOANS OR SUCH BANK’S COMMITMENT FORMS A PART,
AND THE RESULT OF ANY OF THE FOREGOING IS:

 

(I)            TO INCREASE BY AN AMOUNT DEEMED BY SUCH BANK TO BE MATERIAL WITH
RESPECT TO THE COST TO ANY BANK OF MAKING, FUNDING, ISSUING, RENEWING,
EXTENDING, OR MAINTAINING ANY OF THE LOANS OR SUCH BANK’S COMMITMENT, OR

 

(II)           TO REDUCE, BY AN AMOUNT DEEMED BY SUCH BANK OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, TO BE MATERIAL, THE AMOUNT OF PRINCIPAL, INTEREST, OR
OTHER AMOUNT PAYABLE TO SUCH BANK OR THE ADMINISTRATIVE AGENT HEREUNDER ON
ACCOUNT OF SUCH BANK’S COMMITMENT, OR ANY OF THE LOANS, OR

 

(III)          TO REQUIRE SUCH BANK OR THE ADMINISTRATIVE AGENT TO MAKE ANY
PAYMENT THAT, BUT FOR SUCH CONDITIONS OR REQUIREMENTS DESCRIBED IN CLAUSES
(A) THROUGH (D), WOULD NOT BE PAYABLE HEREUNDER, OR FOREGO ANY INTEREST OR OTHER
SUM THAT, BUT FOR SUCH CONDITIONS OR REQUIREMENTS DESCRIBED IN CLAUSES
(A) THROUGH (D), WOULD BE PAYABLE TO SUCH BANK OR THE ADMINISTRATIVE AGENT
HEREUNDER, IN ANY CASE THE AMOUNT OF WHICH PAYMENT OR FOREGONE INTEREST OR OTHER
SUM IS DEEMED BY SUCH BANK OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, TO
BE MATERIAL AND IS CALCULATED BY REFERENCE TO THE GROSS AMOUNT OF ANY SUM
RECEIVABLE OR DEEMED RECEIVED BY SUCH BANK OR (AS THE CASE MAY BE) THE
ADMINISTRATIVE AGENT FROM THE BORROWER HEREUNDER, THEN, AND IN EACH SUCH CASE,
THE BORROWER WILL, UPON DEMAND MADE BY SUCH BANK OR (AS THE CASE MAY BE) THE
ADMINISTRATIVE AGENT AT ANY TIME AND FROM TIME TO TIME (SUCH DEMAND TO BE MADE
IN ANY CASE NOT LATER THAN THE FIRST TO OCCUR OF (I) THE DATE ONE YEAR AFTER
SUCH EVENT DESCRIBED IN CLAUSE (I), (II), OR (III) GIVING RISE TO SUCH DEMAND,
AND (II) THE DATE NINETY (90) DAYS AFTER BOTH THE PAYMENT IN FULL OF ALL
OUTSTANDING LOANS, AND THE TERMINATION OF THE COMMITMENTS) AND AS OFTEN AS THE
OCCASION THEREFOR MAY ARISE, PAY TO SUCH BANK OR THE ADMINISTRATIVE AGENT SUCH
ADDITIONAL AMOUNTS AS WILL BE SUFFICIENT TO COMPENSATE SUCH BANK OR THE
ADMINISTRATIVE AGENT FOR SUCH ADDITIONAL COST, REDUCTION, PAYMENT, FOREGONE

 

26

--------------------------------------------------------------------------------


 

INTEREST OR OTHER SUM.  SUBJECT TO THE TERMS SPECIFIED ABOVE IN THIS
SECTION 4.6, THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 4.6 SHALL
SURVIVE REPAYMENT OF THE LOANS AND TERMINATION OF THE COMMITMENTS.

 

4.7           Capital Adequacy.  If after the date hereof any Bank or the
Administrative Agent determines that (a) the adoption of or change in any
Government Mandate (whether or not having the force of law) regarding capital
requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Government Authority with
appropriate jurisdiction, or (b) compliance by such Bank or the Administrative
Agent, or any corporation controlling such Bank or the Administrative Agent,
with any Government Mandate (whether or not having the force of law) has the
effect of reducing the return on such Bank’s or the Administrative Agent’s
commitment with respect to any Loans to a level below that which such Bank or
(as the case may be) the Administrative Agent could have achieved but for such
adoption, change, or compliance (taking into consideration such Bank’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
and assuming full utilization of such Entity’s capital) by any amount reasonably
deemed by such Bank or (as the case may be) the Administrative Agent to be
material, then such Bank or the Administrative Agent may notify the Borrower of
such fact.  To the extent that the amount of such reduction in the return on
capital is not reflected in the Federal Funds Rate, the Borrower shall pay such
Bank or (as the case may be) the Administrative Agent for the amount of such
reduction in the return on capital as and when such reduction is determined upon
presentation by such Bank or (as the case may be) the Administrative Agent of a
certificate in accordance with Section 4.8 hereof (but in any case not later
than the first to occur of (I) the date one year after such adoption, change, or
compliance causing such reduction, and (II) as to adoptions of or changes in
Government Mandates occurring prior to the repayment of the Loans and the
termination of the Commitments the date ninety (90) days after both the payment
in full of all Outstanding Loans and termination of the Commitments).  Each Bank
shall allocate such cost increases among its customers in good faith and on an
equitable basis.  Subject to the terms specified above in this Section 4.7, the
obligations of the Borrower under this Section 4.7 shall survive repayment of
the Loans and termination of the Commitments.

 

4.8           Certificate.  A certificate setting forth any additional amounts
payable pursuant to Section 4.6 or Section 4.7 and a brief explanation of such
amounts which are due and in reasonable detail the basis of the calculation and
allocation thereof, submitted by any Bank or the Administrative Agent to the
Borrower, shall be conclusive evidence, absent manifest error, that such amounts
are due and owing.

 

4.9           Indemnity.  The Borrower shall indemnify and hold harmless each
Bank from and against any loss, cost, or expense (excluding loss of anticipated
profits) that such Bank may sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any LIBOR
Loans as and when due and payable, including any such loss or expense arising
from interest or fees payable by such Bank to lenders of funds obtained by it in
order to maintain its LIBOR Loans, (b) default by the Borrower in making a
borrowing or conversion after the Borrower has given (or is deemed to have
given) a Loan Request or a Conversion Request; or (c) except as otherwise
expressly provided in Section 3.2.2, the making of any payment of a LIBOR Loan,
the making of any conversion of any such Loan to a Federal Funds Rate Loan or an
Alternate Base Rate Loan or the receipt by any Bank of funds in respect of any
such Loan in accordance with Section 2.5(b) on a day that is not the last day of
the applicable Interest Period with respect thereto, including interest or fees
payable by such Bank to lenders of funds obtained by it in order to maintain any
such Loans.  The obligations of the Borrower under this Section 4.9 shall
survive repayment of the Loans and termination of the Commitments.

 

4.10         Interest After Default.  All amounts Outstanding under the Loan
Documents that are not paid when due, including all overdue principal and (to
the extent permitted by applicable Government Mandate) interest and all other
overdue amounts (after giving effect to any applicable grace period), shall

 

27

--------------------------------------------------------------------------------


 

to the extent permitted by applicable Government Mandate bear interest until
such amount shall be paid in full (after as well as before judgment) at a rate
per annum equal to two percent (2%) above the interest rate otherwise applicable
to such amounts in the case of principal and two percent (2%) above the
Alternate Base Rate in the case of other amounts payable hereunder.  Any
interest accruing under this section on overdue principal or interest shall be
due and payable upon demand.

 

4.11         Taxes.

 

(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 4.11) THE
ADMINISTRATIVE AGENT OR ANY BANK, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENT AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.

 

(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH BANK, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR SUCH BANK, AS THE CASE
MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENT AUTHORITY. 
A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A BANK, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 

(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENT AUTHORITY, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENT AUTHORITY EVIDENCING SUCH PAYMENT, A
COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(E)           STATUS OF BANKS.  ANY FOREIGN BANK THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY BANK, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL

 

28

--------------------------------------------------------------------------------


 

ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH
BANK IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Bank shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Credit Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Bank is legally entitled to do so), whichever of the following is
applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN BANK CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN BANK IS NOT (1) A “BANK” WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER” OF
THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (B) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 

(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY
BANK, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR
OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT
TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.11,
IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER
UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE
AGENT OR SUCH BANK, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENT AUTHORITY WITH RESPECT TO SUCH REFUND),
PROVIDED THAT THE BORROWER UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH
BANK, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENT AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH BANK IF THE ADMINISTRATIVE AGENT OR SUCH BANK IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENT AUTHORITY.  THIS
SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
BANK TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.

 

4.12         Mitigation and Replacement.

 

(A)           MITIGATION.  AT THE REQUEST OF THE BORROWER, ANY BANK CLAIMING ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO SECTION 4.6, 4.7 OR 4.11 OR INVOKING THE
PROVISIONS OF SECTION 4.5 SHALL USE REASONABLE EFFORTS TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE
WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY

 

29

--------------------------------------------------------------------------------


 

SUCH ADDITIONAL AMOUNTS WHICH MAY THEREAFTER ACCRUE AND SUCH CHANGE WOULD NOT,
IN THE REASONABLE JUDGMENT OF SUCH BANK, BE OTHERWISE DISADVANTAGEOUS TO SUCH
BANK.

 

(B)           REPLACEMENT.  IN THE EVENT THAT A BANK DEMANDS PAYMENT FROM THE
BORROWER FOR AMOUNTS OWING PURSUANT TO SECTIONS 4.6, 4.7 OR 4.11 OR INVOKES THE
PROVISIONS OF SECTION 4.5, THE BORROWER MAY, UPON PAYMENT OF SUCH AMOUNTS AND
SUBJECT TO THE REQUIREMENTS OF SECTION 17, SUBSTITUTE FOR SUCH BANK ANOTHER
FINANCIAL INSTITUTION, WHICH FINANCIAL INSTITUTION SHALL BE AN ELIGIBLE ASSIGNEE
AND SHALL ASSUME THE COMMITMENTS OF SUCH BANK AND PURCHASE THE OUTSTANDING LOANS
HELD BY SUCH BANK IN ACCORDANCE WITH SECTION 17, PROVIDED, HOWEVER, THAT (I) THE
BORROWER SHALL HAVE SATISFIED ALL OF ITS OBLIGATIONS IN CONNECTION WITH THE LOAN
DOCUMENTS WITH RESPECT TO SUCH BANK AND (II) IF SUCH ASSIGNEE IS NOT A BANK
(A) SUCH ASSIGNEE IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
(B) THE BORROWER SHALL HAVE PAID THE ADMINISTRATIVE AGENT A $3,500
ADMINISTRATIVE FEE.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Banks and the Administrative Agent
as follows:

 

5.1           Corporate Authority.

 


5.1.1        INCORPORATION; GOOD STANDING.  EACH OF THE BORROWER, ITS
SUBSIDIARIES, AND THE GENERAL PARTNER (A) IS A CORPORATION, LIMITED PARTNERSHIP,
GENERAL PARTNERSHIP, TRUST OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE,
DULY ORGANIZED, VALIDLY EXISTING, AND, IF APPLICABLE, IN GOOD STANDING, UNDER
THE LAWS OF ITS JURISDICTION OF ORGANIZATION, (B) HAS ALL REQUISITE CORPORATE,
PARTNERSHIP OR EQUIVALENT POWER TO OWN ITS MATERIAL PROPERTIES AND CONDUCT ITS
MATERIAL BUSINESS AS NOW CONDUCTED AND AS PRESENTLY CONTEMPLATED, AND (C) IS, IF
APPLICABLE, IN GOOD STANDING AS A FOREIGN CORPORATION, LIMITED PARTNERSHIP,
GENERAL PARTNERSHIP, TRUST OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, AND
IS DULY AUTHORIZED TO DO BUSINESS IN EACH JURISDICTION WHERE IT OWNS OR LEASES
PROPERTIES OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION EXCEPT
WHERE A FAILURE TO BE SO QUALIFIED WOULD NOT BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.1.2        AUTHORIZATION.  THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER, ANY OF ITS
SUBSIDIARIES, OR THE GENERAL PARTNER IS OR IS TO BECOME A PARTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (A) ARE WITHIN THE CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER EQUIVALENT POWER OF EACH SUCH
ENTITY, (B) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR OTHER APPLICABLE PROCEEDINGS ON BEHALF OF EACH SUCH
ENTITY, (C) DO NOT CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF ANY
GOVERNMENT MANDATE TO WHICH ANY SUCH ENTITY IS SUBJECT, (D) DO NOT CONFLICT WITH
OR VIOLATE ANY PROVISION OF THE CORPORATE CHARTER OR BYLAWS, THE LIMITED
PARTNERSHIP CERTIFICATE OR AGREEMENT, OR ITS GOVERNING DOCUMENTS IN THE CASE OF
ANY GENERAL PARTNERSHIP, LIMITED LIABILITY COMPANY OR TRUST, AS THE CASE MAY BE,
OF ANY SUCH ENTITY, AND (E) DO NOT VIOLATE, CONFLICT WITH, CONSTITUTE A DEFAULT
OR EVENT OF DEFAULT UNDER, OR RESULT IN ANY RIGHTS TO ACCELERATE OR MODIFY ANY
OBLIGATIONS UNDER ANY CONTRACT TO WHICH ANY SUCH ENTITY IS PARTY OR SUBJECT, OR
TO WHICH ANY OF ITS RESPECTIVE ASSETS ARE SUBJECT, EXCEPT, AS TO THE FOREGOING
CLAUSES (C) AND (E) ONLY, WHERE THE SAME WOULD NOT BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.1.3        ENFORCEABILITY.  THE EXECUTION AND DELIVERY OF THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER, ANY OF ITS
SUBSIDIARIES, OR THE GENERAL PARTNER IS OR IS TO BECOME A PARTY WILL RESULT IN
VALID AND LEGALLY BINDING OBLIGATIONS OF SUCH PERSON ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH THE RESPECTIVE TERMS AND PROVISIONS HEREOF AND THEREOF, EXCEPT
AS ENFORCEABILITY IS LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, OR

 

30

--------------------------------------------------------------------------------


 


OTHER LAWS RELATING TO OR AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’
RIGHTS AND BY GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER ENFORCEMENT IS
SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW.


 


5.1.4        EQUITY SECURITIES.  THE GENERAL PARTNER IS THE ONLY GENERAL PARTNER
OF THE BORROWER.  ALL OF THE OUTSTANDING EQUITY SECURITIES OF THE BORROWER ARE
VALIDLY ISSUED, FULLY PAID, AND NON-ASSESSABLE.


 

5.2           Governmental Approvals.  The execution, delivery, and performance
by the Borrower, its Subsidiaries, and the General Partner of this Credit
Agreement and the other Loan Documents to which the Borrower, any of its
Subsidiaries, or the General Partner is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any Government Authority other than those already
obtained and set forth on Schedule 5.2.

 

5.3           Liens; Leases.  The assets reflected in the consolidated balance
sheet of the Borrower dated as of December 31, 2004, and delivered to the
Administrative Agent and the Banks under Section 5.4 are subject to no Liens
except Permitted Liens.  Each of the Borrower and its Subsidiaries enjoys quiet
possession under all leases relating to Real Estate or personal property to
which it is party as a lessee, and each such lease is Fully Effective.

 

5.4           Financial Statements.  There has been furnished to the
Administrative Agent and each of the Banks (a) a consolidated balance sheet of
the Borrower as at December 31, 2004, and a consolidated statement of income and
cash flow of the Borrower for the fiscal year then ended, certified by the
Borrower’s independent certified public accountants, and (b) unaudited interim
condensed consolidated balance sheets of the Borrower and the Consolidated
Subsidiaries as at September 30, 2005, and interim condensed consolidated
statements of income and of cash flow of the Borrower and the Consolidated
Subsidiaries for the respective fiscal periods then ended and as set forth in
the Borrower’s Quarterly Reports on Form 10-Q for such fiscal quarters.  With
respect to the financial statement prepared in accordance with clause (a) above,
such balance sheet and statement of income have been prepared in accordance with
GAAP and present fairly in all material respects the financial position of the
Borrower and the Consolidated Subsidiaries as at the close of business on the
respective dates thereof and the results of operations of the Borrower and the
Consolidated Subsidiaries for the fiscal periods then ended; or, in the case of
the financial statements referred to in clause (b), have been prepared in a
manner consistent with the accounting practices and policies employed with
respect to the audited financial statements reported in the Borrower’s most
recent Form 10-K filed with the Securities and Exchange Commission and prepared
in accordance with Rule 10-01 of Regulation S-X of the Securities and Exchange
Commission, and contain all adjustments necessary for a fair presentation of
(A) the results of operations of the Borrower for the periods covered thereby,
(B) the financial position of the Borrower at the date thereof, and (C) the cash
flows of the Borrower for periods covered thereby (subject to year-end
adjustments).  There are no contingent liabilities of the Borrower or the
Consolidated Subsidiaries as of such dates involving material amounts, known to
the executive management of the Borrower that (aa) should have been disclosed in
said balance sheets or the related notes thereto in accordance with GAAP and the
rules and regulations of the Securities and Exchange Commission, and (bb) were
not so disclosed.

 

5.5           No Material Changes, Etc.  No change in the Business of the
Borrower and its Consolidated Subsidiaries, taken as a whole, has occurred since
December 31, 2004 that has resulted in a Material Adverse Effect.

 

5.6           Permits.  The Borrower and its Subsidiaries have all Permits
necessary or appropriate for them to conduct their Business, except where the
failure to have such Permits would not be likely to have a Material Adverse
Effect.  All of such Permits are in full force and effect.  Without limiting the

 

31

--------------------------------------------------------------------------------


 

foregoing, the Borrower is duly registered as an “investment adviser” under the
Investment Advisers Act of 1940 and under the applicable laws of each state in
which such registration is required in connection with the investment advisory
business of the Borrower and in which the failure to obtain such registration
would be likely to have a Material Adverse Effect; Alliance Distributors is duly
registered as a “broker/dealer” under the Securities Exchange Act of 1934 and
under the securities or blue sky laws of each state in which such registration
is required in connection with the business conducted by Alliance Distributors
and where a failure to obtain such registration would be likely to have a
Material Adverse Effect, and is a member in good standing of the National
Association of Securities Dealers, Inc.; no Proceeding is pending or threatened
with respect to the suspension, revocation, or termination of any such
registration or membership, and the termination or withdrawal of any such
registration or membership is not contemplated by the Borrower or Alliance
Distributors, except, only with respect to registrations by the Borrower and
Alliance Distributors required under state law, as would not be likely to have a
Material Adverse Effect.

 

5.7           Litigation.  There is no Proceeding of any kind pending or
threatened, in writing, against the Borrower, any of its Subsidiaries, or the
General Partner that questions the validity of this Credit Agreement or any of
the other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.  Except as may be set forth in information provided pursuant to
Section 6.4 hereof or as otherwise disclosed by the Borrower to the Banks, there
is no Proceeding of any kind pending or threatened, in writing, against the
Borrower, any of its Subsidiaries, or the General Partner that, if adversely
determined, is reasonably likely to, either in any case or in the aggregate,
result in a Material Adverse Effect or impair or prevent the Borrower’s
performance and observance of its obligations under this Credit Agreement or the
other Loan Documents.

 

5.8           Material Contracts.  Except as would not be likely to have a
Material Adverse Effect, each Contract to which any of the Borrower and its
Subsidiaries is party or subject, or by which any of their respective assets are
bound (including investment advisory contracts and investment company
distribution plans) (a) is Fully Effective, (b) is not subject to any default or
event of default with respect to the Borrower, any of its Subsidiaries or, to
the best knowledge of the executive management of the Borrower, any other party,
(c) is not subject to any notice of termination given or received by the
Borrower or any of its Subsidiaries, and (d) is, to the best knowledge of the
executive management of the Borrower, the legal, valid, and binding obligation
of each party thereto other than the Borrower and its Subsidiaries enforceable
against such parties according to its terms.

 

5.9           Compliance with Other Instruments, Laws, Etc.  None of the
Borrower, its Subsidiaries, and the General Partner is, in any respect material
to the Borrower and its Consolidated Subsidiaries taken as a whole, in violation
of or default under (a) any provision of its certificate of incorporation or
by-laws, or its certificate of limited partnership or agreement of limited
partnership, or its governing documents in the case of any general partnership,
as the case may be, (b) any Contract to which it is or may be subject or by
which it or any of its properties are or may be bound, or (c) any Government
Mandate, including Government Mandates relating to occupational safety and
employment matters.

 

5.10         Tax Status.  The Borrower and its Subsidiaries (a) have made or
filed all federal and state income and all other tax returns, reports, and
declarations required by any Government Authority to which any of them is
subject, except where the failure to make or file the same would not be likely
to have a Material Adverse Effect, (b) have paid all taxes and other
governmental assessments and charges due, except those being contested in good
faith and by appropriate Proceedings or those where a failure to pay is not
reasonably likely to have a Material Adverse Effect, and (c) have set aside on
their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports, or
declarations apply.  There are no unpaid taxes in any material amount claimed to

 

32

--------------------------------------------------------------------------------


 

be due from the Borrower or any of its Subsidiaries by any Government Authority,
and the executive management of the Borrower knows of no basis for any such
claim.

 

5.11         No Event of Default.  No Default or Event of Default has occurred
and is continuing.

 

5.12         Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries (excluding investment companies in which the Borrower or a
Consolidated Subsidiary has made “seed money” investments permitted by
Section 8.6(b)) is an “investment company”, as such term is defined in the 1940
Act.

 

5.13         Insurance.  The Borrower and its Subsidiaries maintain insurance
with financially sound and reputable insurers in such coverage amounts, against
such risks, with such deductibles and upon such other terms, or are self-insured
in respect of such risks (with appropriate reserves to the extent required by
GAAP), as is reasonable and customary for firms engaged in businesses similar to
those of the Borrower and its Subsidiaries.  All policies of insurance
maintained by the Borrower or its Subsidiaries are Fully Effective.  All
premiums due on such policies have been paid or accrued on the books of the
Borrower or its Subsidiaries, as appropriate.

 

5.14         Certain Transactions.  Except in connection with transactions
occurring in the ordinary course of business, and, taking into account the
totality of the relationships involved, with respect to transactions occurring
on fair and reasonable terms no less favorable to the Borrower and its
Consolidated Subsidiaries taken as a whole than would be obtained in comparable
arms’ length transactions with Persons that are not Affiliates of the Borrower
or its Subsidiaries, none of the officers, directors, partners, or employees of
the Borrower or any of its Subsidiaries, or, to the knowledge of the executive
management of the Borrower, any Entity (other than a Subsidiary) in which any
such officer, director, partner, or employee has a substantial interest or is an
officer, director, trustee, or partner, is at present a party to any transaction
with the Borrower or any of its Subsidiaries (other than for or in connection
with services as officers, directors, partners, or employees, as the case may
be), including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director, partner, employee, or
Entity.

 

5.15         Employee Benefit Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan.  No liability to the PBGC (other than required
insurance premiums, all of which have been paid) has been incurred by the
Borrower or any ERISA Affiliate with respect to any Guaranteed Pension Plan and
there has not been any ERISA Reportable Event, or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC.  Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within fifteen (15) months of the date of the
representation), and on the actuarial methods and assumptions employed for that
valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of §4001 of ERISA did not exceed the aggregate value of
the assets of all such Guaranteed Pension Plans by more than $50,000,000,
disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities.

 

5.16         Regulations U and X.  The proceeds of the Loans shall be used by
the Borrower for general partnership purposes, including, without limitation,
for working capital purposes and the support of the Borrower’s issuance of
commercial paper.  No portion of any Loan is to be used for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.

 

33

--------------------------------------------------------------------------------


 

5.17         Environmental Compliance.  To the best of the Borrower’s knowledge:

 

(A)           NONE OF THE BORROWER, ITS SUBSIDIARIES, THE GENERAL PARTNER, AND
ANY OPERATOR OF THE REAL ESTATE OR ANY OPERATIONS THEREON IS IN VIOLATION, OR
ALLEGED VIOLATION, OF ANY GOVERNMENT MANDATE OR PERMIT PERTAINING TO
ENVIRONMENTAL, SAFETY OR PUBLIC HEALTH MATTERS, INCLUDING THE RESOURCE
CONSERVATION AND RECOVERY ACT (“RCRA”), THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), THE SUPERFUND
AMENDMENTS AND REAUTHORIZATION ACT OF 1986 (“SARA”), THE FEDERAL CLEAN WATER
ACT, THE FEDERAL CLEAN AIR ACT, AND THE TOXIC SUBSTANCES CONTROL ACT
(HEREINAFTER “ENVIRONMENTAL LAWS”), WHICH VIOLATION WOULD BE LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT ON THE ENVIRONMENT OR A MATERIAL ADVERSE EFFECT;

 

(B)           NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
NOTICE FROM ANY THIRD PARTY, INCLUDING ANY GOVERNMENT AUTHORITY, (I) THAT ANY
ONE OF THEM HAS BEEN IDENTIFIED BY THE UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY (“EPA”) AS A POTENTIALLY RESPONSIBLE PARTY UNDER CERCLA WITH RESPECT TO A
SITE LISTED ON THE NATIONAL PRIORITIES LIST, 40 C.F.R. PART 300 APPENDIX B
(1986); (II) THAT ANY HAZARDOUS WASTE, AS DEFINED BY 42 U.S.C. §9601(5), ANY
HAZARDOUS SUBSTANCES AS DEFINED BY 42 U.S.C. §9601(14), ANY POLLUTANT OR
CONTAMINANT AS DEFINED BY 42 U.S.C. §9601(33) AND ANY TOXIC SUBSTANCES, OIL,
HAZARDOUS MATERIALS, OR OTHER CHEMICALS OR SUBSTANCES REGULATED BY ANY
ENVIRONMENTAL LAWS (“HAZARDOUS SUBSTANCES”) THAT ANY ONE OF THEM HAS GENERATED,
TRANSPORTED, OR DISPOSED OF HAS BEEN FOUND AT ANY SITE AT WHICH A GOVERNMENT
AUTHORITY OR OTHER THIRD PARTY HAS CONDUCTED, OR HAS ORDERED THAT OTHER PARTIES
CONDUCT, A REMEDIAL INVESTIGATION, REMOVAL, OR OTHER RESPONSE ACTION PURSUANT TO
ANY ENVIRONMENTAL LAW; OR (III) THAT IT IS OR SHALL BE A NAMED PARTY TO ANY
PROCEEDING (IN EACH CASE, CONTINGENT OR OTHERWISE) ARISING OUT OF ANY THIRD
PARTY’S INCURRENCE OF COSTS, EXPENSES, LOSSES, OR DAMAGES OF ANY KIND WHATSOEVER
IN CONNECTION WITH THE RELEASE OF HAZARDOUS SUBSTANCES; AND

 

(I)            NO PORTION OF THE REAL ESTATE HAS BEEN USED FOR THE HANDLING,
PROCESSING, STORAGE, OR DISPOSAL OF HAZARDOUS SUBSTANCES EXCEPT IN ACCORDANCE
WITH APPLICABLE ENVIRONMENTAL LAWS;

 

(II)           NO UNDERGROUND TANK OR OTHER UNDERGROUND STORAGE RECEPTACLE FOR
HAZARDOUS SUBSTANCES IS LOCATED ON ANY PORTION OF THE REAL ESTATE;

 

(III)          IN THE COURSE OF ANY ACTIVITIES CONDUCTED BY ANY OF THE BORROWER,
ITS SUBSIDIARIES, THE GENERAL PARTNER, AND OPERATORS OF ANY REAL ESTATE, NO
HAZARDOUS SUBSTANCES HAVE BEEN GENERATED OR ARE BEING USED ON THE REAL ESTATE
EXCEPT IN ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS;

 

(IV)          THERE HAVE BEEN NO RELEASES (I.E. ANY PAST OR PRESENT RELEASING,
SPILLING, LEAKING, PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING,
ESCAPING, DISPOSING, OR DUMPING) OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES
ON, UPON, INTO, OR FROM THE REAL ESTATE THAT WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE REAL ESTATE OR THE ENVIRONMENT;

 

(V)           THERE HAVE BEEN NO RELEASES OF HAZARDOUS SUBSTANCES ON, UPON,
FROM, OR INTO ANY REAL PROPERTY IN THE VICINITY OF ANY OF THE REAL ESTATE THAT
(A) MAY HAVE COME TO BE LOCATED ON THE REAL ESTATE THROUGH SOIL OR GROUNDWATER
CONTAMINATION, AND, (B) IF SO LOCATED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE VALUE OF THE REAL ESTATE OR THE ENVIRONMENT; AND

 

34

--------------------------------------------------------------------------------


 

(VI)          ANY HAZARDOUS SUBSTANCES THAT HAVE BEEN GENERATED BY ANY OF THE
BORROWER AND ITS SUBSIDIARIES, OR ON THE REAL ESTATE BY ANY OTHER PERSON, HAVE
BEEN TRANSPORTED OFFSITE ONLY BY CARRIERS HAVING AN IDENTIFICATION NUMBER ISSUED
BY THE EPA, TREATED OR DISPOSED OF ONLY BY TREATMENT OR DISPOSAL FACILITIES
MAINTAINING VALID PERMITS AS REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS, WHICH
TRANSPORTERS AND FACILITIES HAVE BEEN AND ARE, TO THE BEST OF THE BORROWER’S
KNOWLEDGE, OPERATING IN COMPLIANCE WITH SUCH PERMITS AND APPLICABLE
ENVIRONMENTAL LAWS.

 

5.18         Funded Debt.  Schedule 5.19 sets forth as of December 31, 2005 all
outstanding Funded Debt of the Borrower and its Subsidiaries.

 

5.19         General.  The Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2004, and Quarterly Reports on Form 10-Q referred to in
Section 5.4 (a) conform in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and to all applicable rules and
regulations of the Securities and Exchange Commission, and (b) as amended by
interim filings, do not contain an untrue statement of any material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.

 

6.             AFFIRMATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

 

6.1           Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans, the facility fee, the
utilization fee, and all other amounts provided for in this Credit Agreement and
the other Loan Documents to which the Borrower is party, all in accordance with
the terms of this Credit Agreement and such other Loan Documents.

 

6.2           Maintenance of Office.  The Borrower will maintain its chief
executive office in New York, New York, or at such other place in the United
States of America as the Borrower shall designate upon prior written notice to
the Administrative Agent, where notices, presentations, and demands to or upon
the Borrower in respect of the Loan Documents may be given or made.

 

6.3           Records and Accounts.  The Borrower will, and will cause each of
its Subsidiaries to, keep complete and accurate records and books of account.

 

6.4           Financial Statements, Certificates, and Information.  The Borrower
will deliver to each of the Banks:

 

(A)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN
NINETY-FIVE (95) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER:

 

(I)            THE CONSOLIDATED BALANCE SHEET OF THE BORROWER, AS AT THE END OF
SUCH FISCAL YEAR;

 

(II)           THE CONSOLIDATING BALANCE SHEET OF THE BORROWER, LISTING EACH
CONSOLIDATED SUBSIDIARY AND EACH EXCLUDED FUND, AS AT THE END OF SUCH FISCAL
YEAR;

 

(III)          THE CONSOLIDATED STATEMENT OF INCOME AND CONSOLIDATED STATEMENT
OF CASH FLOWS OF THE BORROWER FOR SUCH FISCAL YEAR; AND

 

35

--------------------------------------------------------------------------------


 

(IV)          THE CONSOLIDATING STATEMENT OF INCOME ONLY (AND NOT THE
CONSOLIDATING STATEMENTS OF CASH FLOW) OF THE BORROWER, LISTING EACH
CONSOLIDATED SUBSIDIARY AND EACH EXCLUDED FUND FOR SUCH FISCAL YEAR.

 

Each of the balance sheets and statements delivered under this
Section 6.4(a) shall (I) set forth in comparative form the figures for the
previous fiscal year; (II) be in reasonable detail and prepared in accordance
with GAAP based on the records and books of account maintained as provided in
Section 6.3; (III) as to items (i) and (iii) above, include footnotes or
otherwise be accompanied by information outlining in sufficient detail
reasonably satisfactory to the Administrative Agent the effect of consolidating
Excluded Funds, if applicable, and be accompanied by (or be delivered
concurrently with the financial statements under this Section 6.4(a)) a
certification by the principal financial or accounting officer of the Borrower
that the information contained in such financial statements presents fairly in
all material respects the consolidated financial position of the Borrower on the
date thereof and consolidated results of operations and consolidated cash flows
of the Borrower for the periods covered thereby; and (IV) as to items (i) and
(iii) above, be certified, without limitation as to scope, by KPMG LLP or
another firm of independent certified public accountants reasonably satisfactory
to the Administrative Agent, and shall be accompanied by (or be delivered
concurrently with the financial statements under this Section 6.4(a)) a written
statement from such accountants to the effect that in connection with their
audit of such financial statements nothing has come to their attention that
caused them to believe that the Borrower has failed to comply with the terms,
covenants, provisions or conditions of Section 6.3, Section 7, and Section 8 of
this Credit Agreement as to accounting matters (provided that such accountants
may also state that the audit was not directed primarily toward obtaining
knowledge of such noncompliance), or, if such accountants shall have obtained
knowledge of any such noncompliance, they shall disclose in such statement any
such noncompliance; provided that such accountants shall not be liable to the
Banks for failure to obtain knowledge of any such noncompliance;

 

(B)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN FIFTY (50)
DAYS AFTER THE END OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER, (I) THE UNAUDITED INTERIM CONDENSED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AS AT THE END OF SUCH FISCAL QUARTER, AND (II) THE UNAUDITED INTERIM
CONDENSED CONSOLIDATED STATEMENT OF INCOME AND UNAUDITED INTERIM CONDENSED
CONSOLIDATED STATEMENT OF CASH FLOW OF THE BORROWER FOR SUCH FISCAL QUARTER AND
FOR THE PORTION OF THE BORROWER’S FISCAL YEAR THEN ELAPSED, ALL IN REASONABLE
DETAIL AND, WITH RESPECT TO CLAUSES (I) AND (II), PREPARED IN A MANNER
CONSISTENT WITH THE ACCOUNTING PRACTICES AND POLICIES EMPLOYED WITH RESPECT TO
THE AUDITED FINANCIAL STATEMENTS REPORTED IN THE BORROWER’S MOST RECENT
FORM 10-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (SUBJECT TO THE
APPLICATION OF ACCOUNTING PRINCIPLES AS OF THE IMPLEMENTATION DATE OF, AND WITH
RESPECT TO, FINANCIAL ACCOUNTING STANDARDS BOARD INTERPRETATIVE NO. 46-REVISED)
AND PREPARED IN ACCORDANCE WITH RULE 10-01 OF REGULATION S-X OF THE SECURITIES
AND EXCHANGE COMMISSION, AND INCLUDING FOOTNOTES OR OTHERWISE ACCOMPANIED BY
INFORMATION OUTLINING IN SUFFICIENT DETAIL REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT THE EFFECT OF CONSOLIDATING EXCLUDED FUNDS, IF APPLICABLE,
AND CONCURRENTLY THEREWITH A CERTIFICATION BY THE PRINCIPAL FINANCIAL OR
ACCOUNTING OFFICER OF THE BORROWER THAT, IN THE OPINION OF MANAGEMENT OF THE
BORROWER, ALL ADJUSTMENTS NECESSARY FOR A FAIR PRESENTATION OF (A) THE RESULTS
OF OPERATIONS OF THE BORROWER FOR THE PERIODS COVERED THEREBY, (B) THE FINANCIAL
POSITION OF THE BORROWER AT THE DATE THEREOF, AND (C) THE CASH FLOWS OF THE
BORROWER FOR PERIODS COVERED THEREBY HAVE BEEN MADE (SUBJECT TO YEAR-END
ADJUSTMENTS);

 

(C)           SIMULTANEOUSLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTIONS (A) AND (B) ABOVE, A STATEMENT CERTIFIED BY THE
PRINCIPAL FINANCIAL OFFICER, TREASURER OR GENERAL COUNSEL OF THE BORROWER IN
SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO AND SETTING FORTH IN

 

36

--------------------------------------------------------------------------------


 

REASONABLE DETAIL COMPUTATIONS EVIDENCING COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTION 8 AND (IF APPLICABLE) RECONCILIATIONS TO REFLECT CHANGES IN
GAAP SINCE DECEMBER 31, 2004;

 

(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY, IF ANY, OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION
SENT TO THE HOLDERS OF EQUITY SECURITIES OF THE BORROWER WHO ARE NOT AFFILIATES
OF THE BORROWER, AND COPIES OF ALL ANNUAL, INTERIM AND CURRENT REPORTS AND ANY
OTHER REPORT OF A MATERIAL NATURE (IT BEING UNDERSTOOD THAT FILINGS IN THE
ORDINARY COURSE OF BUSINESS PURSUANT TO SECTIONS 13(D), (F) AND (G) OF THE
SECURITIES EXCHANGE ACT OF 1934 ARE NOT MATERIAL) WHICH THE BORROWER MAY FILE OR
BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO; AND

 

(E)           FROM TIME TO TIME SUCH OTHER FINANCIAL DATA AND INFORMATION
(INCLUDING ACCOUNTANTS’ MANAGEMENT LETTERS) AS THE ADMINISTRATIVE AGENT (HAVING
BEEN REQUESTED TO DO SO BY ANY BANK) MAY REASONABLY REQUEST.

 

(F)            DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 6.4(A),
(B), (C) OR (D) (TO THE EXTENT ANY SUCH FINANCIAL STATEMENTS, REPORTS OR PROXY
STATEMENTS ARE INCLUDED IN MATERIALS OTHERWISE FILED WITH THE SEC) MAY BE
DELIVERED ELECTRONICALLY AND IF SO DELIVERED, SHALL BE DEEMED TO HAVE BEEN
DELIVERED ON THE DATE (I) ON WHICH THE BORROWER POSTS SUCH DOCUMENTS, OR
PROVIDES A LINK THERETO ON THE BORROWER’S INTERNET WEBSITE AT
WWW.ALLIANCECAPITAL.COM OR SUCH OTHER REPLACEMENT WEBSITE OF WHICH THE BORROWER
HAS GIVEN PROPER NOTICE TO THE ADMINISTRATIVE AGENT AND EACH BANK; OR (II) ON
WHICH SUCH DOCUMENTS ARE POSTED ON THE BORROWER’S BEHALF ON
INTRALINKS/INTRAAGENCY OR ANOTHER RELEVANT WEBSITE, IF ANY, TO WHICH EACH BANK
AND THE ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY
WEBSITE OR WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT); PROVIDED THAT:
(I) THE BORROWER SHALL DELIVER PAPER COPIES OF SUCH DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY BANK WHO REQUESTS, IN WRITING, THE BORROWER TO
DELIVER SUCH PAPER COPIES UNTIL WRITTEN REQUEST TO CEASE DELIVERING PAPER COPIES
IS GIVEN BY THE ADMINISTRATIVE AGENT OR SUCH BANK AND (II) THE BORROWER SHALL
NOTIFY (WHICH MAY BE BY FACSIMILE OR ELECTRONIC MAIL) THE ADMINISTRATIVE AGENT
AND EACH BANK OF THE POSTING OF ANY SUCH DOCUMENTS.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, IN EVERY INSTANCE THE BORROWER SHALL BE REQUIRED TO PROVIDE
PAPER COPIES OF THE CERTIFICATES OR STATEMENTS OF OFFICERS REQUIRED BY
SECTION 6.4(A), (B) OR (C)TO THE ADMINISTRATIVE AGENT.  EXCEPT FOR SUCH
CERTIFICATES OR STATEMENTS OF OFFICERS, THE ADMINISTRATIVE AGENT SHALL HAVE NO
OBLIGATION TO REQUEST THE DELIVERY OR TO MAINTAIN COPIES OF THE DOCUMENTS
REFERRED TO ABOVE, AND IN ANY EVENT SHALL HAVE NO RESPONSIBILITY TO MONITOR
COMPLIANCE BY THE BORROWER WITH ANY SUCH REQUEST FOR DELIVERY, AND EACH BANK
SHALL BE SOLELY RESPONSIBLE FOR REQUESTING DELIVERY TO IT OR MAINTAINING ITS
COPIES OF SUCH DOCUMENTS.

 

6.5           Notices.

 


6.5.1        DEFAULTS.  THE BORROWER WILL PROMPTLY AFTER THE EXECUTIVE
MANAGEMENT OF THE BORROWER (WHICH FOR PURPOSES OF THIS COVENANT SHALL MEAN THE
CHAIRMAN OF THE BOARD, PRESIDENT, PRINCIPAL FINANCIAL OFFICER, TREASURER OR
GENERAL COUNSEL OF THE BORROWER) BECOMES AWARE THEREOF (AND IN ANY CASE WITHIN
THREE (3) BUSINESS DAYS AFTER THE EXECUTIVE MANAGEMENT BECOMES AWARE THEREOF)
NOTIFY THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS IN WRITING OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  IF ANY PERSON SHALL GIVE ANY
NOTICE IN WRITING OF A CLAIMED DEFAULT (WHETHER OR NOT CONSTITUTING AN EVENT OF
DEFAULT) UNDER THE LOAN DOCUMENTS OR ANY OTHER CONTRACT RELATING TO FUNDED DEBT
EQUAL TO OR IN EXCESS OF $100,000,000 TO WHICH OR WITH RESPECT TO WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OBLIGOR, WHETHER AS PRINCIPAL,
GUARANTOR, SURETY, OR OTHERWISE, THE BORROWER SHALL FORTHWITH GIVE WRITTEN
NOTICE THEREOF

 

37

--------------------------------------------------------------------------------


 


TO THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS, DESCRIBING THE NOTICE OR
ACTION AND THE NATURE OF THE CLAIMED DEFAULT.


 


6.5.2        ENVIRONMENTAL EVENTS.  THE BORROWER WILL PROMPTLY GIVE NOTICE TO
THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS (A) OF ANY VIOLATION OF ANY
ENVIRONMENTAL LAW THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES REPORTS IN
WRITING, OR THAT IS REPORTABLE BY ANY SUCH PERSON IN WRITING (OR FOR WHICH ANY
WRITTEN REPORT SUPPLEMENTAL TO ANY ORAL REPORT IS MADE) TO ANY GOVERNMENT
AUTHORITY, AND (B) UPON BECOMING AWARE THEREOF, OF ANY PROCEEDING, INCLUDING A
NOTICE FROM ANY GOVERNMENT AUTHORITY OF POTENTIAL ENVIRONMENTAL LIABILITY, THAT
HAS THE POTENTIAL, IN THE BORROWER’S REASONABLE JUDGMENT, TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.5.3        NOTICE OF PROCEEDINGS AND JUDGMENTS.  THE BORROWER WILL GIVE NOTICE
TO THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS IN WRITING WITHIN TEN
(10) BUSINESS DAYS OF THE EXECUTIVE MANAGEMENT OF THE BORROWER (AS DEFINED IN
SECTION 6.5.1) BECOMING AWARE OF ANY PROCEEDINGS PENDING AFFECTING THE BORROWER
OR ANY OF ITS SUBSIDIARIES OR TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES
IS OR BECOMES A PARTY THAT COULD REASONABLY BE EXPECTED BY THE BORROWER TO HAVE
A MATERIAL ADVERSE EFFECT (OR OF ANY MATERIAL ADVERSE CHANGE IN ANY SUCH
PROCEEDINGS OF WHICH THE BORROWER HAS PREVIOUSLY GIVEN NOTICE).  ANY SUCH NOTICE
WILL STATE THE NATURE AND STATUS OF SUCH PROCEEDINGS.  THE BORROWER WILL GIVE
NOTICE TO THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS, IN WRITING, IN FORM
AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITHIN TEN (10) BUSINESS
DAYS OF ANY SETTLEMENT OR ANY JUDGMENT, FINAL OR OTHERWISE, AGAINST THE BORROWER
OR ANY OF ITS SUBSIDIARIES WHERE THE AMOUNT PAYABLE BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, AFTER GIVING EFFECT TO INSURANCE, IS IN EXCESS OF THE LESSER
OF $50,000,000 OR 10% OF CONSOLIDATED NET WORTH AS AT THE END OF THE MOST RECENT
FISCAL QUARTER.


 


6.5.4        NOTICE OF CHANGE OF CONTROL.  IN THE EVENT THE BORROWER OBTAINS
KNOWLEDGE OF A CHANGE OF CONTROL OR AN IMPENDING CHANGE OF CONTROL, THE BORROWER
WILL PROMPTLY GIVE WRITTEN NOTICE (A “BORROWER CONTROL CHANGE NOTICE”) OF SUCH
FACT TO THE ADMINISTRATIVE AGENT AND THE BANKS AT LEAST FORTY (40) DAYS PRIOR TO
THE PROPOSED CHANGE OF CONTROL DATE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
SUCH A BORROWER CONTROL CHANGE NOTICE BE DELIVERED TO THE ADMINISTRATIVE AGENT
AND THE BANKS MORE THAN THREE (3) BUSINESS DAYS AFTER THE CHANGE OF CONTROL
DATE.  WITHOUT LIMITING THE FOREGOING, UPON OBTAINING ACTUAL KNOWLEDGE OF ANY
CHANGE OF CONTROL OR IMPENDING CHANGE OF CONTROL, ANY OF THE ADMINISTRATIVE
AGENT AND THE BANKS MAY (BUT IN NO CASE SHALL ANY OF THEM BE OBLIGATED TO)
DELIVER WRITTEN NOTICE TO THE BORROWER OF SUCH EVENT, INDICATING THAT SUCH EVENT
REQUIRES THE BORROWER TO PREPAY THE LOANS PURSUANT TO SECTION 3.2.2 (AND IN ANY
SUCH NOTICE A BANK MAY MAKE DEMAND FOR PAYMENT OF ITS LOANS UNDER
SECTION 3.2.2).  PROMPTLY UPON RECEIPT OF SUCH NOTICE, BUT IN NO EVENT LATER
THAN FIVE (5) BUSINESS DAYS AFTER ACTUAL RECEIPT THEREOF, THE BORROWER WILL GIVE
WRITTEN NOTICE (SUCH NOTICE, TOGETHER WITH A BORROWER CONTROL CHANGE NOTICE, A
“CONTROL CHANGE NOTICE”) OF SUCH FACT TO THE ADMINISTRATIVE AGENT AND THE BANKS
(INCLUDING THE BANK THAT HAS SO NOTIFIED THE BORROWER).  ANY CONTROL CHANGE
NOTICE SHALL (A) DESCRIBE THE PRINCIPAL FACTS AND CIRCUMSTANCES OF SUCH CHANGE
OF CONTROL KNOWN TO THE BORROWER IN REASONABLE DETAIL (INCLUDING THE CHANGE OF
CONTROL DATE OR, IF THE BORROWER DOES NOT HAVE KNOWLEDGE OF THE CHANGE OF
CONTROL DATE, THE BORROWER’S BEST ESTIMATE OF SUCH CHANGE OF CONTROL DATE),
(B) MAKE REFERENCE TO SECTION 3.2.2 AND THE RIGHTS OF THE BANKS TO REQUIRE THE
BORROWER TO PREPAY THE LOANS ON THE TERMS AND CONDITIONS PROVIDED FOR THEREIN,
AND (C) STATE THAT EACH BANK MAY MAKE A DEMAND FOR PAYMENT OF ITS LOANS BY
PROVIDING WRITTEN NOTICE TO THE BORROWER WITHIN FIFTEEN (15) DAYS AFTER THE
EFFECTIVE DATE OF SUCH CONTROL CHANGE NOTICE.  IN THE EVENT THE BORROWER SHALL
NOT HAVE DESIGNATED THE CHANGE OF CONTROL DATE IN ITS CONTROL CHANGE NOTICE, THE
BORROWER SHALL KEEP THE ADMINISTRATIVE AGENT AND THE BANKS INFORMED AS TO ANY
CHANGES IN THE ESTIMATED CHANGE OF CONTROL DATE AND SHALL PROVIDE WRITTEN

 

38

--------------------------------------------------------------------------------


 


NOTICE TO THE ADMINISTRATIVE AGENT AND THE BANKS SPECIFYING THE CHANGE OF
CONTROL DATE PROMPTLY UPON OBTAINING KNOWLEDGE THEREOF.


 

6.6           Existence; Business; Properties.

 


6.6.1        LEGAL EXISTENCE.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
CONSOLIDATED SUBSIDIARIES TO DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS AND FRANCHISES
AS A LIMITED PARTNERSHIP, GENERAL PARTNERSHIP, CORPORATION, LIMITED LIABILITY
COMPANY OR TRUST, AS THE CASE MAY BE, EXCEPT, WITH RESPECT TO RIGHTS AND
FRANCHISES, WHERE THE FAILURE TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT SUCH
RIGHTS AND FRANCHISES WOULD NOT BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT,
PROVIDED, HOWEVER, THIS SECTION SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, OR
REORGANIZATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES PERMITTED PURSUANT TO
SECTION 7.2.


 


6.6.2        CONDUCT OF BUSINESS.  EXCEPT AS OTHERWISE DISCLOSED TO THE
ADMINISTRATIVE AGENT AND THE BANKS IN THE BORROWER’S FORM 8-KS FOR THE PERIOD
PRIOR TO THE CLOSING DATE, THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
CONSOLIDATED SUBSIDIARIES TO, ENGAGE IN BUSINESS RELATED TO INVESTMENT
MANAGEMENT.


 


6.6.3        MAINTENANCE OF PROPERTIES.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS CONSOLIDATED SUBSIDIARIES TO, CAUSE ITS PROPERTIES USED OR USEFUL IN THE
CONDUCT OF ITS BUSINESS AND WHICH ARE MATERIAL TO THE BUSINESS OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES TAKEN AS A WHOLE TO BE MAINTAINED AND KEPT IN
GOOD CONDITION, REPAIR, AND WORKING ORDER AND SUPPLIED WITH ALL NECESSARY
EQUIPMENT, ORDINARY WEAR AND TEAR EXCEPTED; PROVIDED THAT NOTHING IN THIS
SECTION 6.6.3 SHALL PREVENT THE BORROWER OR ANY OF ITS CONSOLIDATED SUBSIDIARIES
FROM DISCONTINUING THE OPERATION AND MAINTENANCE OF ANY PROPERTIES IF SUCH
DISCONTINUANCE (I) IS, IN THE JUDGMENT OF THE BORROWER OR SUCH SUBSIDIARY,
DESIRABLE IN THE CONDUCT OF ITS BUSINESS, AND (II) DOES NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


6.6.4        STATUS UNDER SECURITIES LAWS.  THE BORROWER SHALL MAINTAIN ITS
STATUS AS A REGISTERED “INVESTMENT ADVISER”, UNDER (A) THE INVESTMENT ADVISERS
ACT OF 1940 AND (B) UNDER THE LAWS OF EACH STATE IN WHICH SUCH REGISTRATION IS
REQUIRED IN CONNECTION WITH THE INVESTMENT ADVISORY BUSINESS OF THE BORROWER
AND, AS TO (B) ONLY, WHERE A FAILURE TO OBTAIN SUCH REGISTRATION WOULD BE LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER SHALL CAUSE ALLIANCE
DISTRIBUTORS (I) TO MAINTAIN ITS STATUS AS A REGISTERED “BROKER/DEALER” UNDER
THE SECURITIES EXCHANGE ACT OF 1934 AND UNDER THE LAWS OF EACH STATE IN WHICH
SUCH REGISTRATION IS REQUIRED IN CONNECTION WITH THE BUSINESS OF ALLIANCE
DISTRIBUTORS AND WHERE A FAILURE TO OBTAIN SUCH REGISTRATION WOULD BE LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT, AND (II) TO MAINTAIN ITS MEMBERSHIP IN THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.


 

6.7           Insurance.  The Borrower will, and will cause each of its
Consolidated Subsidiaries to, maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies, in such amounts, containing such terms, in such
forms, and for such periods, or shall be self-insured in respect of such risks
(with appropriate reserves to the extent required by GAAP), as shall be
customary in the industry for companies engaged in similar activities in similar
geographic areas.

 

6.8           Taxes.  The Borrower will, and will cause each of its Consolidated
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments, and other
governmental charges imposed upon it or its real property, sales, and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or

 

39

--------------------------------------------------------------------------------


 

supplies that if unpaid (a) might by law become a Lien upon any of its property
and (b) would be reasonably likely to result in a Material Adverse Effect;
provided that any such tax, assessment, charge, levy, or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower or such Subsidiary shall have set
aside on its books, if and to the extent permitted by GAAP, adequate accruals
with respect thereto.

 

6.9           Inspection of Properties and Books, Etc.

 


6.9.1        GENERAL.  THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, PERMIT THE BANKS, THROUGH THE ADMINISTRATIVE AGENT OR ANY OF
THE BANKS’ OTHER DESIGNATED REPRESENTATIVES, TO VISIT AND INSPECT ANY OF THE
PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, TO EXAMINE THE BOOKS OF
ACCOUNT OF THE BORROWER AND ITS SUBSIDIARIES (AND TO MAKE COPIES THEREOF AND
EXTRACTS THEREFROM), AND TO DISCUSS THE AFFAIRS, FINANCES, AND ACCOUNTS OF THE
BORROWER AND ITS SUBSIDIARIES WITH, AND TO BE ADVISED AS TO THE SAME BY, ITS AND
THEIR OFFICERS, ALL AT SUCH REASONABLE TIMES AND INTERVALS AS THE ADMINISTRATIVE
AGENT OR ANY BANK MAY REQUEST.  THE COSTS INCURRED BY THE ADMINISTRATIVE AGENT
AND THE BANKS IN CONNECTION WITH ANY SUCH INSPECTION SHALL BE BORNE BY THE BANKS
MAKING OR REQUESTING THE INSPECTION (OR, IF THE ADMINISTRATIVE AGENT MAKES AN
INSPECTION ON ITS OWN INITIATIVE AFTER NOTICE TO THE BANKS, BY THE BANKS
JOINTLY, ON A PRO RATA BASIS ACCORDING TO THEIR OUTSTANDING LOANS OR, IF NO
LOANS ARE OUTSTANDING, THEIR RESPECTIVE COMMITMENTS), EXCEPT AS OTHERWISE
PROVIDED BY SECTION 14(F).  ANY DATA AND INFORMATION THAT IS OBTAINED BY THE
ADMINISTRATIVE AGENT OR ANY BANK PURSUANT TO THIS SECTION 6.9.1 SHALL BE HELD
SUBJECT TO SECTION 19.


 


6.9.2        COMMUNICATION WITH ACCOUNTANTS.  THE BORROWER AUTHORIZES THE
ADMINISTRATIVE AGENT AND, IF ACCOMPANIED BY THE ADMINISTRATIVE AGENT, THE BANKS
TO COMMUNICATE DIRECTLY WITH THE BORROWER’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS AND AUTHORIZES SUCH ACCOUNTANTS TO DISCLOSE TO THE ADMINISTRATIVE
AGENT AND THE BANKS ANY AND ALL FINANCIAL STATEMENTS AND OTHER SUPPORTING
FINANCIAL DOCUMENTS AND SCHEDULES, INCLUDING COPIES OF ANY MANAGEMENT LETTER
WITH RESPECT TO THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.  THE
BORROWER SHALL BE ENTITLED TO REASONABLE PRIOR NOTICE OF ANY SUCH MEETING WITH
ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND SHALL HAVE THE OPPORTUNITY TO
HAVE ITS REPRESENTATIVES PRESENT AT ANY SUCH MEETING.  AT THE REQUEST OF THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL DELIVER A LETTER ADDRESSED TO SUCH
ACCOUNTANTS INSTRUCTING THEM TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 6.9.2.  ANY DATA AND INFORMATION THAT IS OBTAINED BY THE ADMINISTRATIVE
AGENT OR ANY BANK PURSUANT TO THIS SECTION 6.9.2 SHALL BE HELD SUBJECT TO
SECTION 19.


 

6.10         Compliance with Government Mandates, Contracts, and Permits.  The
Borrower will and will cause each of its Consolidated Subsidiaries to, comply
(if and to the extent that a failure to comply would be likely to have a
Material Adverse Effect) with (a) all applicable Government Mandates wherever
the business of the Borrower or any such Subsidiary is conducted, including all
Environmental Laws and all Government Mandates relating to occupational safety
and employment matters; (b) the provisions of the certificate of incorporation
and by-laws, or the agreement of limited partnership and certificate of limited
partnership, or its governing documents in the case of any general partnership,
as the case may be, of the Borrower and such Subsidiary; (c) all Contracts to
which the Borrower or any such Subsidiary is party, by which the Borrower or any
such Subsidiary is or may be bound, or to which any of their respective
properties are or may be subject; and (d) the terms and conditions of any Permit
used in the Business of the Borrower or any such Subsidiary.  If any Permit
shall become necessary or required in order that the Borrower may fulfill any of
its obligations hereunder or under any of the other Loan Documents to which the
Borrower is a party, the Borrower will immediately take or cause its
Subsidiaries to take all reasonable steps within the power of the Borrower and
its Subsidiaries to obtain and maintain

 

40

--------------------------------------------------------------------------------


 

in full force and effect such Permit and furnish the Administrative Agent and
the Banks with evidence thereof.

 

6.11         Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely as provided in Section 5.16.

 

6.12         Certain Changes in Accounting Principles.  In the event of a change
after the date of this Credit Agreement in (a) GAAP (as defined in clause (b) of
the definition of “GAAP” in Section 1.1) or (b) any regulation issued by the
Securities and Exchange Commission (either such event being referred to herein
as an “Accounting Change”), that results in a material change in the
calculations as to compliance with any financial covenant contained in Section 8
or in the calculation of any item to be taken into account in the calculations
as to compliance with any such covenant (the “Affected Computation”) in such a
manner and to such an extent that, in the good faith judgment of the Chief
Financial Officer of the Borrower or the Majority Banks, as evidenced by notice
from such Majority Banks to the Borrower and the Administrative Agent (the
“Accounting Notice”), the application of the Accounting Change to the Affected
Computation would no longer reflect the intention of the parties to this Credit
Agreement, then and in any such event:

 

(A)           THE BORROWER SHALL, PROMPTLY AFTER EITHER A DETERMINATION BY ITS
CHIEF FINANCIAL OFFICER AS PROVIDED ABOVE OR RECEIPT OF AN ACCOUNTING NOTICE,
GIVE WRITTEN NOTICE THEREOF TO THE ADMINISTRATIVE AGENT AND EACH BANK, WHICH
NOTICE SHALL BE ACCOMPANIED BY A COPY OF ANY ACCOUNTING NOTICE AND A CERTIFICATE
OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER:

 

(I)            DESCRIBING THE ACCOUNTING CHANGE IN QUESTION AND THE PARTICULAR
COVENANT OR COVENANTS THAT WILL BE AFFECTED BY SUCH ACCOUNTING CHANGE;

 

(II)           SETTING FORTH IN REASONABLE DETAIL (INCLUDING DETAILED
CALCULATIONS) THE MANNER AND EXTENT TO WHICH THE COVENANT OR COVENANTS LISTED IN
SUCH CERTIFICATE ARE AFFECTED BY SUCH ACCOUNTING CHANGE; AND

 

(III)          SETTING FORTH IN REASONABLE DETAIL (INCLUDING DETAILED
CALCULATIONS) THE INFORMATION REQUIRED IN ORDER TO ESTABLISH THAT THE BORROWER
WOULD BE IN COMPLIANCE WITH THE REQUIREMENTS OF THE COVENANT OR COVENANTS LISTED
IN SUCH CERTIFICATE IF SUCH ACCOUNTING CHANGE WAS NOT EFFECTIVE (OR, IF THE
BORROWER WOULD NOT BE SO IN COMPLIANCE, SETTING FORTH IN REASONABLE DETAIL
CALCULATIONS OF THE EXTENT OF SUCH NON-COMPLIANCE);

 

(B)           THE BORROWER AND THE BANKS WILL ENTER INTO GOOD FAITH NEGOTIATIONS
WITH EACH OTHER FOR AN EQUITABLE AMENDMENT OF SUCH COVENANT OR COVENANTS, AND
THE DEFINITION OF GAAP SET FORTH IN SECTION 1.1, PURSUANT TO SECTION 25 SO AS TO
PLACE THE PARTIES, INSOFAR AS POSSIBLE, IN THE SAME RELATIVE POSITION AS IF SUCH
ACCOUNTING CHANGE HAD NOT OCCURRED;

 

(C)           FOR THE PERIOD FROM THE DATE ON WHICH SUCH ACCOUNTING CHANGE
BECOMES EFFECTIVE (THE “EFFECTIVE DATE”) TO THE EFFECTIVE DATE OF AN AMENDMENT
TO THIS CREDIT AGREEMENT PURSUANT TO SECTION 25, THE BORROWER SHALL BE DEEMED TO
BE IN COMPLIANCE WITH THE COVENANT OR COVENANTS LISTED IN SUCH CERTIFICATE IF
AND SO LONG AS (BUT ONLY IF AND SO LONG AS) THE BORROWER WOULD BE IN COMPLIANCE
WITH SUCH COVENANT OR COVENANTS IF SUCH ACCOUNTING CHANGE HAD NOT OCCURRED; AND

 

(D)           IF NO AMENDMENT TO THIS CREDIT AGREEMENT HAS BECOME EFFECTIVE
WITHIN NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF SUCH ACCOUNTING CHANGE, THEN
ALL ACCOUNTING

 

41

--------------------------------------------------------------------------------


 

COMPUTATIONS REQUIRED TO BE MADE FOR PURPOSES OF THIS CREDIT AGREEMENT
THEREAFTER SHALL BE MADE IN ACCORDANCE WITH GAAP AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH EFFECTIVE DATE.

 

6.13         Broker-Dealer Subsidiaries.

 


6.13.1      MAINTAIN NET CAPITAL.  EACH MATERIAL BROKER-DEALER SUBSIDIARY OF THE
BORROWER THAT IS A U.S. REGULATED BROKER-DEALER SHALL NOT FAIL TO MAINTAIN NET
CAPITAL IN AN AMOUNT NOT LESS THAN THAT REQUIRED BY THE NET CAPITAL RULE FOR A
PERIOD IN EXCESS OF FIVE (5) BUSINESS DAYS OF THE DATE SUCH MATERIAL
BROKER-DEALER SUBSIDIARY KNEW OF SUCH FAILURE, AND EACH MATERIAL BROKER-DEALER
SUBSIDIARY OF THE BORROWER THAT IS A NON-U.S. REGULATED BROKER-DEALER SHALL NOT
FAIL TO MAINTAIN NET CAPITAL OR CAPITAL (OR THE EQUIVALENT) IN AN AMOUNT NOT
LESS THAN THAT REQUIRED BY ANY SIMILAR RULE, REGULATION OR REQUIREMENT
(INCLUDING ANY CAPITAL ADEQUACY REQUIREMENT) OF THE RELEVANT REGULATORY
AUTHORITY OR AUTHORITIES IN ANY RELEVANT JURISDICTION FOR A PERIOD IN EXCESS OF
FIVE (5) BUSINESS DAYS OF THE DATE SUCH MATERIAL BROKER-DEALER SUBSIDIARY KNEW
OF SUCH FAILURE, AND


 


6.13.2      REGISTRATION; QUALIFICATION.  EACH BROKER-DEALER SUBSIDIARY MUST
MAINTAIN ITS REGISTRATION OR COMPARABLE QUALIFICATION WITH ITS APPLICABLE
EXAMINING AUTHORITY TO THE EXTENT SUCH REGISTRATION OR COMPARABLE QUALIFICATION
IS MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A
WHOLE.


 

7.             CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

 

7.1           Disposition of Assets.  The Borrower will not, and will not cause,
permit, or suffer any of its Consolidated Subsidiaries to, in any single
transaction or in multiple transactions within any fiscal year of the Borrower,
sell, transfer, assign, or otherwise dispose of assets of the Borrower and its
Consolidated Subsidiaries, or enter into any Contract for any such sale,
transfer, assignment, or disposition (a “Disposition”), provided, however:

 

(A)           CONSOLIDATED SUBSIDIARIES OF THE BORROWER MAY SELL, TRANSFER,
ASSIGN, OR DISPOSE OF ASSETS (INCLUDING 12B-1 FEES) TO THE BORROWER OR ANOTHER
CONSOLIDATED SUBSIDIARY;

 

(B)           THE BORROWER AND ANY CONSOLIDATED SUBSIDIARY OF THE BORROWER MAY
MAKE ANY DISPOSITION (OTHER THAN A DISPOSITION (WHETHER IN ONE OR A SERIES OF
TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES) SO LONG AS (I) NO DEFAULT EXISTS OR WOULD BE CAUSED
THEREBY, (II) AFTER GIVING EFFECT TO SUCH DISPOSITION THE BORROWER WILL, ON A
PRO FORMA BASIS, BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 8 HEREOF, AND (C) THE ASSETS DISPOSED OF IN ANY FISCAL YEAR IN THE
AGGREGATE DID NOT GENERATE MORE THAN 33 1/3% OF THE CONSOLIDATED REVENUES OF THE
BORROWER DURING THE IMMEDIATELY PRECEDING FISCAL FOUR QUARTERS OR IF SUCH ASSETS
GENERATED REVENUES DURING THE IMMEDIATELY PRECEDING FISCAL FOUR QUARTERS THAT IF
SUBTRACTED FROM THE CONSOLIDATED REVENUES OF THE BORROWER DURING THIS PERIOD
WOULD RESULT IN CONSOLIDATED REVENUES OF THE BORROWER OF LESS THAN
$1,200,000,000; AND

 

(C)           THE BORROWER AND ANY CONSOLIDATED SUBSIDIARY OF THE BORROWER MAY
SELL, TRANSFER OR ASSIGN, OR DISPOSE OF 12B-1 FEES TO PERSONS OTHER THAN THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES.  ANY INDEBTEDNESS IN RESPECT OF
OBLIGATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ARISING OUT OF
SUCH TRANSACTIONS SHALL CONSTITUTE “FUNDED DEBT”.

 

42

--------------------------------------------------------------------------------


 

This covenant is not intended to restrict the conversion of a short-term
investment of the Borrower into cash or into another investment which remains an
asset of the Borrower.

 

7.2           Fundamental Changes.  The Borrower will not, and will not cause,
permit, or suffer any of its Consolidated Subsidiaries to, become a party to any
merger, dissolution or consolidation involving all or substantially all of its
assets (whether in one or a series of transactions) (any such transaction, a
“Reorganization” and the term “Reorganize”shall have a correlative meaning) or
purchase or acquire all or substantially all of the assets or Equity Securities
of a Person or a business unit of a Person (whether in one or a series of
transactions) (each, an “Acquisition”) or enter into any Contract providing for
any Reorganization or Acquisition, provided, however, so long as no Default or
Event of Default then exists or would be caused thereby:

 

(A)           ANY CONSOLIDATED SUBSIDIARY MAY MERGE WITH (I) THE BORROWER,
PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR
(II) ANY ONE OR MORE CONSOLIDATED SUBSIDIARIES;

 

(B)           ANY PERSON MAY MERGE WITH (I) THE BORROWER PROVIDED THAT (X) THE
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, AND (Y) SUCH PERSON
MERGING INTO THE BORROWER IS IN THE SAME LINE OF BUSINESS AS THE BORROWER AND
ITS SUBSIDIARIES OR A LINE OF BUSINESS REASONABLY RELATED THERETO, OR (II) ANY
ONE OR MORE CONSOLIDATED SUBSIDIARIES, PROVIDED THAT (X) SUCH CONSOLIDATED
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING PERSON, (Y) SUCH PERSON MERGING
INTO A CONSOLIDATED SUBSIDIARY IS IN THE SAME LINE OF BUSINESS AS THE BORROWER
AND ITS SUBSIDIARIES OR A LINE OF BUSINESS REASONABLY RELATED THERETO; AND

 

(C)           THE BORROWER OR ANY CONSOLIDATED SUBSIDIARY MAY PURCHASE OR
ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE EQUITY SECURITIES OR ASSETS OF A PERSON
OR A BUSINESS UNIT OF A PERSON, PROVIDED THAT (I) SUCH PERSON IS IN THE SAME
LINE OF BUSINESS AS THE BORROWER AND ITS SUBSIDIARIES OR A LINE OF BUSINESS
RELATED THERETO AND (II) AFTER GIVING EFFECT TO SUCH PURCHASE OR ACQUISITION,
THE BORROWER WILL, ON A PRO FORMA BASIS, BE IN COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 8.

 

7.3           Restrictions on Liens.  The Borrower will not, and will not cause,
permit, or suffer any of its Consolidated Subsidiaries to (a) create or incur,
or cause, permit, or suffer to be created or incurred or to exist, any Lien upon
any of its property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of such
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device, or
arrangement; (d) suffer to exist any Indebtedness or claim or demand for a
period of time such that the same by Government Mandate or upon bankruptcy or
insolvency, or otherwise, would be given any priority whatsoever over its
general creditors; or (e) assign, pledge, or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper, or instruments, with or
without recourse, other than a transfer or assignment in connection with a
Disposition permitted under Section 7.1 or Reorganization or Acquisition
permitted under Section 7.2 or an Investment permitted under Section 7.4;
provided that the Borrower and any Subsidiary of the Borrower may create or
incur, or cause, permit, or suffer to be created or incurred or to exist:

 

(I)            LIENS IMPOSED BY GOVERNMENT MANDATE TO SECURE TAXES, ASSESSMENTS,
AND OTHER GOVERNMENT CHARGES IN RESPECT OF OBLIGATIONS NOT OVERDUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES ARE MAINTAINED IN ACCORDANCE WITH GAAP;

 

43

--------------------------------------------------------------------------------


 

(II)           STATUTORY LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS, SUPPLIERS,
LABORERS, AND MATERIALMEN, AND OTHER LIKE LIENS IN THE ORDINARY COURSE OF
BUSINESS, IN EACH CASE IN RESPECT OF OBLIGATIONS NOT OVERDUE FOR A PERIOD OF
MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES ARE MAINTAINED IN
ACCORDANCE WITH GAAP;

 

(III)          LIENS ARISING OUT OF PLEDGES OR DEPOSITS IN THE ORDINARY COURSE
OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

 

(IV)          LIENS ON DEPOSITS TO SECURE PERFORMANCE OF BIDS OR PERFORMANCE
BONDS AND OTHER SIMILAR LIENS, IN THE ORDINARY COURSE OF BUSINESS;

 

(V)           LIENS ON REAL ESTATE CONSISTING OF EASEMENTS, RIGHTS OF WAY,
ZONING RESTRICTIONS, RESTRICTIONS ON THE USE OF REAL PROPERTY, DEFECTS AND
IRREGULARITIES IN THE TITLE THERETO, AND OTHER MINOR LIENS, PROVIDED, NONE OF
SUCH LIENS IN THE REASONABLE OPINION OF THE BORROWER INTERFERES MATERIALLY WITH
THE USE OF THE AFFECTED PROPERTY IN THE ORDINARY CONDUCT OF THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES;

 

(VI)          THE RIGHTS AND INTERESTS OF LANDLORDS AND LESSORS UNDER LEASES OF
REAL ESTATE LEASED BY THE BORROWER OR ONE OF ITS SUBSIDIARIES, AS LESSEE;

 

(VII)         LIENS OUTSTANDING ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 7.3;

 

(VIII)        LIENS IN FAVOR OF EITHER THE BORROWER OR A CONSOLIDATED SUBSIDIARY
ON ALL OR PART OF THE ASSETS OF ANY SUBSIDIARY OF THE BORROWER SECURING
INDEBTEDNESS OWING BY SUCH SUBSIDIARY TO THE BORROWER OR SUCH CONSOLIDATED
SUBSIDIARY, AS THE CASE MAY BE;

 

(IX)           LIENS ON INTERESTS OF THE BORROWER OR ITS SUBSIDIARIES IN
PARTNERSHIPS OR JOINT VENTURES CONSISTING OF BINDING RIGHTS OF FIRST REFUSAL,
RIGHTS OF FIRST OFFER, TAKE-ME-ALONG RIGHTS, THIRD-PARTY OFFER PROVISIONS,
BUY-SELL PROVISIONS, OTHER TRANSFER RESTRICTIONS AND CONDITIONS RELATING TO SUCH
PARTNERSHIP OR JOINT VENTURE INTERESTS, AND LIENS GRANTED TO OTHER PARTICIPANTS
IN SUCH PARTNERSHIP OR JOINT VENTURE AS SECURITY FOR THE PERFORMANCE BY THE
BORROWER OR ITS SUBSIDIARIES OF THEIR OBLIGATIONS IN RESPECT OF SUCH PARTNERSHIP
OR JOINT VENTURE;

 

(X)            UCC NOTICE FILINGS IN CONNECTION WITH NON-RECOURSE SALES OF 12B-1
FEES (OTHER THAN SALES CONSTITUTING A COLLATERAL SECURITY DEVICE);

 

(XI)           LIENS SECURING PURCHASE MONEY INDEBTEDNESS SO LONG AS SUCH LIENS
ARE ONLY ON THE ASSET ACQUIRED WITH SUCH PURCHASE MONEY INDEBTEDNESS AND SECURE
ONLY THE INDEBTEDNESS INCURRED TO PURCHASE SUCH ASSET;

 

(XII)          LIENS INCURRED OR OTHERWISE ARISING IN CONNECTION WITH THE
SECURITIES TRADING ACTIVITIES OF THE BROKER-DEALER SUBSIDIARIES;

 

(XIII)         LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY BANK TO SECURE
THE OBLIGATIONS; AND

 

44

--------------------------------------------------------------------------------


 

(XIV)        LIENS (IN ADDITION TO THOSE SPECIFIED IN CLAUSES (I) THROUGH (XIII)
ABOVE) SECURING INDEBTEDNESS IN AN AGGREGATE AMOUNT FOR THE BORROWER AND ALL OF
ITS CONSOLIDATED SUBSIDIARIES TAKEN TOGETHER NOT IN EXCESS OF $80,000,000
OUTSTANDING AT ANY POINT IN TIME (BUT EXCLUDING FROM THE AMOUNT OF ANY SUCH
INDEBTEDNESS THAT PORTION WHICH IS FULLY COVERED BY INSURANCE AND AS TO WHICH
THE INSURANCE COMPANY HAS ACKNOWLEDGED TO THE ADMINISTRATIVE AGENT ITS COVERAGE
OBLIGATION IN WRITING).

 

7.4           Restrictions on Investments.  The Borrower will not, and will not
cause, permit, or suffer any of its Consolidated Subsidiaries to, make or permit
to exist or to remain outstanding any Investment except:

 

(A)           INVESTMENTS IN MARKETABLE SECURITIES, LIQUID INVESTMENTS, AND
OTHER FINANCIAL INSTRUMENTS THAT ARE ACQUIRED FOR INVESTMENT PURPOSES AND THAT
HAVE A VALUE THAT MAY BE READILY ESTABLISHED, INCLUDING ANY SUCH INVESTMENT THAT
MAY BE READILY SOLD OR OTHERWISE LIQUIDATED IN ANY MUTUAL FUND FOR WHICH THE
BORROWER OR ONE OF ITS SUBSIDIARIES SERVES AS INVESTMENT MANAGER OR ADVISER;

 

(B)           INVESTMENTS RECEIVED IN CONNECTION WITH THE SETTLEMENT OF PAST DUE
ACCOUNTS;

 

(C)           GUARANTEES OTHERWISE CONSTITUTING PERMITTED FUNDED DEBT;

 

(D)           SO LONG AS NO EVENT OF DEFAULT EXISTS OR WOULD BE CAUSED THEREBY,
INVESTMENTS IN FUNDS OR OTHER VEHICLES MANAGED BY THE BORROWER OR ONE OF ITS
AFFILIATES IN THE ORDINARY COURSE;

 

(E)           INVESTMENTS BY THE BROKER-DEALER SUBSIDIARIES CONSISTING OF
PURCHASES, BORROWINGS AND OTHER ACQUISITIONS OF SECURITIES AND OTHER FINANCIAL
INSTRUMENTS IN CONNECTION WITH THE SECURITIES TRADING ACTIVITIES OF THE BROKER
DEALER SUBSIDIARIES;

 

(F)            INVESTMENTS EXISTING ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 7.4; AND

 

(G)           OTHER INVESTMENTS, SO LONG AS NO DEFAULT EXISTS OR WOULD BE CAUSED
THEREBY AND THE BORROWER WOULD BE, ON A PRO FORMA BASIS, IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 8 HEREOF; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY SECURITIES
OR ASSETS OF A PERSON, SUCH ACQUISITION SHALL RELATE SOLELY TO EQUITY SECURITIES
IN ANOTHER PERSON ENGAGED PRIMARILY IN, OR ASSETS OF ANOTHER PERSON USED
PRIMARILY FOR, THE SAME LINE OF BUSINESS AS THE BORROWER AND ITS SUBSIDIARIES OR
A LINE OF BUSINESS REASONABLY RELATED THERETO.

 

7.5           Restrictions on Funded Debt.  The Borrower will not cause, permit,
or suffer any of the Consolidated Subsidiaries to, create, incur, assume,
guarantee, or be or remain liable, contingently or otherwise, with respect to
any Funded Debt if as a result the Borrower will not be in compliance with the
financial covenants set forth in Section 8 hereof.

 

7.6           Distributions.  The Borrower shall not cause, permit, or suffer
any restriction or Lien on the ability of any Consolidated Subsidiary to
(a) pay, directly or indirectly, any Distributions to the Borrower or any other
Subsidiary of the Borrower, (b) make any payments, directly or indirectly, in
respect of any Indebtedness or other obligation owed to the Borrower or any of
its Subsidiaries, (c) make loans or advances to the Borrower or any other
Subsidiary of the Borrower, or (d) sell, transfer, assign, or

 

45

--------------------------------------------------------------------------------


 

otherwise dispose of any property or assets to the Borrower or any other
Subsidiary of the Borrower, except, in each such case, restrictions or Liens
(aa) that exist under or by reason of applicable Government Mandates, including
any net capital rules, (bb) that are imposed only, as to Indebtedness of the
Borrower or any Consolidated Subsidiary incurred prior to the date hereof, upon
a failure to pay when due any of such Indebtedness, or, as to Indebtedness of
the Borrower or any Consolidated Subsidiary incurred on or after the date
hereof, upon an acceleration of such Indebtedness or a failure to pay the full
amount of such Indebtedness at maturity, or (cc) that arise by reason of the
maintenance by any Subsidiary that is not a Consolidated Subsidiary of a level
of net worth for the purpose of ensuring that limited partnerships for which it
serves as general partner will be treated as partnerships for federal income tax
purposes.  Notwithstanding the foregoing, any portion of net earnings of any
Consolidated Subsidiary that is unavailable for payment of dividends to the
Borrower or any other Consolidated Subsidiary by reason of a restriction or Lien
permitted under any of clauses (aa), (bb), and (cc) shall be excluded from the
calculation of Consolidated Net Income (or Loss).

 

7.7           Transactions with Affiliates.  The Borrower will not, and will not
cause, permit, or suffer any of its Subsidiaries to, directly or indirectly,
enter into any Contract or other transaction with any Affiliate of the Borrower
or any of its Subsidiaries that is material to the Borrower and the Consolidated
Subsidiaries taken as a whole, unless either: (a) such Contract or transaction
relates solely to compensation arrangements with directors, officers, or
employees of the Borrower, the General Partner, or the Consolidated
Subsidiaries, or (b) such transaction is in the ordinary course of business and
is, taking into account the totality of the relationships involved, on fair and
reasonable terms no less favorable to the Borrower and the Consolidated
Subsidiaries taken as a whole than would be obtained in comparable arm’s length
transactions with Persons that are not Affiliates of the Borrower or its
Subsidiaries, or (c) the Contract or other transaction is in connection with a
Reorganization or Acquisition permitted under Section 7.2 hereof.

 

7.8           Fiscal Year.  The Borrower shall not change its fiscal year unless
the parties to the Loan Documents shall first enter into amendments to the Loan
Documents such that the rights of the parties to the Loan Documents will not be
affected by the change in the fiscal year of the Borrower, and the parties shall
enter into such amendments as may be required in connection with a change of the
Borrower’s fiscal year.

 

7.9           Compliance with Environmental Laws.  The Borrower will not, and
will not cause, permit, or suffer any of its Subsidiaries to, (a) use any of the
Real Estate or any portion thereof for the handling, processing, storage, or
disposal of Hazardous Substances, (b) cause, permit, or suffer to be located on
any of the Real Estate any underground tank or other underground storage
receptacle for Hazardous Substances, (c) generate any Hazardous Substances on
any of the Real Estate, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a release (i.e., releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, or dumping) or threatened release of Hazardous Substances
on, upon, or into the Real Estate, or (e) otherwise conduct any activity at any
Real Estate or use any Real Estate in any manner that would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, in each case, so as would be likely to have a Material Adverse Effect.

 

7.10         Employee Benefit Plans.  The Borrower will not, and will not cause,
permit, or suffer any ERISA Affiliate to:

 

(A)           ENGAGE IN ANY “PROHIBITED TRANSACTION” WITHIN THE MEANING OF §406
OF ERISA OR §4975 OF THE CODE THAT COULD RESULT IN A MATERIAL LIABILITY FOR THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES TAKEN AS A WHOLE;

 

46

--------------------------------------------------------------------------------


 

(B)           PERMIT ANY GUARANTEED PENSION PLAN TO INCUR AN “ACCUMULATED
FUNDING DEFICIENCY”, AS SUCH TERM IS DEFINED IN §302 OF ERISA, WHETHER OR NOT
SUCH DEFICIENCY IS OR MAY BE WAIVED;

 

(C)           FAIL TO CONTRIBUTE TO ANY GUARANTEED PENSION PLAN TO AN EXTENT
THAT, OR TERMINATE ANY GUARANTEED PENSION PLAN IN A MANNER THAT, COULD RESULT IN
THE IMPOSITION OF A LIEN ON THE ASSETS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES PURSUANT TO §302(F) OR §4068 OF ERISA; OR

 

(D)           PERMIT OR TAKE ANY ACTION THAT WOULD RESULT IN THE AGGREGATE
BENEFIT LIABILITIES (WITHIN THE MEANING OF §4001 OF ERISA) OF ALL GUARANTEED
PENSION PLANS EXCEEDING THE VALUE OF THE AGGREGATE ASSETS OF SUCH PLANS BY MORE
THAN $50,000,000, DISREGARDING FOR THIS PURPOSE THE BENEFIT LIABILITIES AND
ASSETS OF ANY SUCH PLAN WITH ASSETS IN EXCESS OF BENEFIT LIABILITIES.

 

7.11         Amendments to Certain Documents.  The Borrower shall not, without
the prior written consent of the Administrative Agent in each instance, permit
or suffer any material amendments, modifications, supplements, or restatements
of its certificate of limited partnership or the Borrower Partnership Agreement
(or, following any conversion of the Borrower to a corporation, its certificate
of incorporation or by-laws) that (i) relate to the determination of Available
Cash Flow or Operating Cash Flow under the Borrower Partnership Agreement, or
(ii) could reasonably be expected to materially adversely affect the ability of
the Borrower to perform and observe its obligations under the Loan Documents or
the legal rights and remedies of the Banks and the Administrative Agent under
any of the Loan Documents.

 

8.             FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

 

8.1           Consolidated Leverage Ratio.  The Borrower will not at any time
permit its Consolidated Leverage Ratio to exceed 3.00 to 1.00.

 

8.2           Minimum Consolidated Net Worth.  As of the last day of each
calendar quarter, the Borrower shall not permit its Consolidated Net Worth to be
less than $1,300,000,000.

 

8.3           Miscellaneous.  For purposes of this Section 8, demand obligations
shall be deemed to be due and payable during any fiscal year during which such
obligations are outstanding.

 

9.             CLOSING CONDITIONS.

 

The obligations of the Banks to enter into this Credit Agreement shall be
subject to the satisfaction of the following conditions precedent at or before
the Closing Date:

 

9.1           Financial Statements and Material Changes.  The Banks shall be
reasonably satisfied that (a) the financial statements of the Borrower and the
Consolidated Subsidiaries referred to in Section 5.4 fairly present in all
material respects the business and financial condition and the results of
operations of the Borrower and the Consolidated Subsidiaries as of the dates and
for the periods to which such financial statements relate, and (b) there shall
have been no material adverse change in the Business of the Borrower and the
Consolidated Subsidiaries taken as a whole since the dates of such financial
statements.

 

47

--------------------------------------------------------------------------------


 

9.2           Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  Each Bank and the Administrative Agent shall have received a
fully executed copy of each such document.

 

9.3           Certified Copies of Charter Documents.  Each of the Banks and the
Administrative Agent shall have received from the Borrower and the General
Partner (a) a copy of its certificate of incorporation, certificate of limited
partnership, or other charter document duly certified as of a recent date by the
Secretary of State of Delaware, (b) a copy, certified by a duly authorized
officer of such Entity to be true and complete on the Closing Date, of its
by-laws, agreement of limited partnership, or equivalent document as in effect
on such date, and (c) a certificate of the Secretary of State of Delaware as to
the due organization, legal existence, and good standing of such Entity. The
certificate of incorporation and by-laws or partnership agreement and
certificate of limited partnership, as the case may be, of the Borrower and the
General Partner shall be in all respects satisfactory in form and substance to
the Banks and the Administrative Agent.

 

9.4           Partnership and Corporate Action.  All partnership action
necessary for the valid execution, delivery, and performance by the Borrower of
this Credit Agreement and the other Loan Documents to which it is or is to
become a party, and all corporate action necessary for the General Partner to
cause the Borrower to execute, deliver, and perform this Credit Agreement and
the other Loan Documents to which the Borrower is or is to become a party, shall
have been duly and effectively taken, evidence thereof reasonably satisfactory
to the Banks and the Administrative Agent shall have been provided to each of
the Banks, and such action shall be in full force and effect at the Closing
Date.

 

9.5           Consents.  Each party hereto shall have duly obtained all consents
and approvals of Government Authorities and other third parties, and shall have
effected all notices, filings, and registrations with Government Authorities and
other third parties, as may be required in connection with the execution,
delivery, performance, and observance of the Loan Documents; all of such
consents, approvals, notices, filings, and registrations shall be in full force
and effect; and the Banks and the Administrative Agent shall have each received
evidence thereof satisfactory to them.

 

9.6           Opinions of Counsel.  Each of the Banks and the Administrative
Agent shall have received a favorable opinion addressed to the Banks and the
Administrative Agent, dated as of the Closing Date, from Sidley Austin LLP,
counsel to the Borrower, in the form of Exhibit G hereto.

 

9.7           Proceedings.  Except as may be disclosed in the Borrower’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2005, there
shall be no Proceedings pending or threatened the result of which, if adversely
determined, is reasonably likely to impair or prevent the Borrower’s performance
and observance of its obligations under this Credit Agreement and the other Loan
Documents.

 

9.8           Incumbency Certificate.  Each of the Banks and the Administrative
Agent shall have received from the Borrower an incumbency certificate, dated as
of the Closing Date, signed by a duly authorized officer of the Borrower and
giving the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign, in the name and on behalf of the Borrower, each of the
Loan Documents to which the Borrower is or is to become a party; (b) to make
Loan Requests and Conversion Requests; and (c) to give notices and to take other
action on behalf of the Borrower under the Loan Documents.

 

9.9           Fees.  The Borrower shall have paid to the Administrative Agent
for the accounts of the Banks all fees then payable.

 

48

--------------------------------------------------------------------------------


 

9.10         Representations and Warranties True; No Defaults.  The
Administrative Agent and the Banks shall have received a certificate of an
officer of the General Partner, in form and substance satisfactory to the
Administrative Agent and the Banks, to the effect that (i) each of the
representations and warranties set forth herein and each of the other Loan
Documents is true and correct in all material respects on and as of the Closing
Date, and (ii) no material defaults exist under any material contract or
agreement of the Borrower, including, without limitation, this Credit Agreement
and the other Loan Documents.

 

9.11         Termination of Prior Credit Agreement.  The Administrative Agent
and the Banks shall have received evidence, in form and substance satisfactory
to the Administrative Agent (it being understood by the Administrative Agent
that copies of the notice of termination of such credit facility properly
delivered pursuant to the terms thereof shall be deemed to be satisfactory), of
the termination of that certain Revolving Credit Agreement, dated as of
September 6, 2002 (as amended), among the Borrower, the financial institutions
party thereto and Bank of America, as administrative agent, in each case,
confirming repayment in full of all obligations arising thereunder.

 

9.12         Determinations under Section 9.  Without limiting the generality of
the provisions of Section 13.1.4, for purposes of determining compliance with
the conditions specified in this Section 9, each Bank that has signed this
Credit Agreement shall be deemed to have consented to, approved, accepted and to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Administrative Agent shall have received notice from such Bank prior to the
proposed Closing Date specifying its objection thereto.

 

10.           CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Banks to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the conditions precedent set
forth below.  Each of the submission of a Loan Request by the Borrower and the
acceptance by the Borrower of any Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth below have been
satisfied.

 

10.1         No Default.  No Default or Event of Default shall have occurred and
be continuing.

 

10.2         Representations True.  Each of the representations and warranties
of the Borrower and its Subsidiaries contained in this Credit Agreement (other
than the Borrower’s representation and warranty set forth in Section 5.5), the
other Loan Documents, or in any document or instrument delivered pursuant to or
in connection with this Credit Agreement shall be true and correct in all
material respects as of the time of the making of such Loan, with the same
effect as if made at and as of that time (except (a) to the extent that such
representations and warranties expressly relate to a prior date, in which case
they shall be true and correct in all material respects as of such earlier date,
and (b) to the extent of changes resulting from transactions contemplated or
permitted by this Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse to the Borrower and its Consolidated Subsidiaries taken
as a whole).

 

10.3         Loan Request.  The Administrative Agent shall have received a Loan
Request as provided in Section 2.8.

 

10.4         Payment of Fees.  Without limiting any other condition, the
Borrower shall have paid to the Administrative Agent, for the account of the
Banks and the Administrative Agent as appropriate, all fees and other amounts
due and payable under the Loan Documents at or prior to the time of the making
of such Loan.

 

49

--------------------------------------------------------------------------------


 

10.5         No Legal Impediment.  No change shall have occurred in any
Government Mandate that in the reasonable opinion of any Bank would make it
illegal for such Bank to make such Loan (it being understood that this
section shall be a condition only for the Bank or Banks affected by such
Government Mandate).

 

11.           EVENTS OF DEFAULT; ACCELERATION; ETC.

 

11.1         Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF THE LOANS WHEN THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE STATED DATE OF MATURITY OR ANY
ACCELERATED DATE OF MATURITY OR AT ANY OTHER DATE FIXED FOR PAYMENT;

 

(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON THE LOANS WHEN THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE STATED DATE OF MATURITY OR ANY
ACCELERATED DATE OF MATURITY OR AT ANY OTHER DATE FIXED FOR PAYMENT, AND SUCH
FAILURE SHALL CONTINUE FOR FIVE (5) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE
HAS BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT;

 

(C)           THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY OF ITS COVENANTS
CONTAINED IN SECTIONS 6.5.1, 6.6.1, 7.1, 7.2, 7.3(XIV), 7.11, 8, OR, IF SUCH
FAILURE RELATES TO A LIEN SECURING FUNDED DEBT, 7.3;

 

(D)           THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PERFORM OR
OBSERVE ANY TERM, COVENANT, OR AGREEMENT CONTAINED HEREIN OR IN ANY OF THE OTHER
LOAN DOCUMENTS (OTHER THAN THOSE SPECIFIED ELSEWHERE IN THIS SECTION 11) FOR
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE HAS BEEN GIVEN TO THE
BORROWER BY THE ADMINISTRATIVE AGENT, PROVIDED, THAT A FAILURE TO PERFORM OR
OBSERVE THE TERMS, COVENANTS AND AGREEMENTS SET FORTH IN SECTION 6.4,
SECTION 6.5.3, SECTION 6.9 OR SECTION 6.13.1 THAT CONTINUES FOR MORE THAN TEN
(10) DAYS (REGARDLESS OF WHETHER NOTICE OF SUCH FAILURE IS GIVEN TO THE
BORROWER) SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER;

 

(E)           ANY REPRESENTATION OR WARRANTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THIS CREDIT AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR IN
ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO OR IN CONNECTION WITH
THIS CREDIT AGREEMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
UPON THE DATE WHEN MADE OR DEEMED TO HAVE BEEN MADE OR REPEATED;

 

(F)            FAILURE TO MAKE A PAYMENT OF PRINCIPAL OR INTEREST, OR THE
OCCURRENCE OF A DEFAULT, EVENT OF DEFAULT, OR OTHER EVENT PERMITTING (WITH OR
WITHOUT THE PASSAGE OF TIME OR THE GIVING OF NOTICE) ACCELERATION OR EXERCISE OF
REMEDIES OR, WITH RESPECT TO ANY SWAP CONTRACT, AS TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS THE DEFAULTING PARTY, PERMITTING EARLY TERMINATION THEREOF SHALL
OCCUR WITH RESPECT TO (I) ANY INDEBTEDNESS FOR MONEY BORROWED, (II) ANY
INDEBTEDNESS IN RESPECT OF THE DEFERRED PURCHASE PRICE OF GOODS OR SERVICES, 
(III) ANY CAPITALIZED LEASE, (IV) ANY BROKER-DEALER DEBT, (V) ANY SWAP CONTRACT
OR (VI) ANY SYNTHETIC LEASE OBLIGATION, OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, HAVING A PRINCIPAL AMOUNT (OR (X) IN THE CASE OF A CAPITALIZED
LEASE, SCHEDULED RENTAL PAYMENTS WITH A DISCOUNTED PRESENT VALUE FROM THE LAST
DAY OF THE INITIAL TERM TO THE DATE OF DETERMINATION AS DETERMINED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OR (Y) IN THE CASE OF A SWAP
CONTRACT, THE SWAP TERMINATION VALUE OR (Z) IN THE CASE OF A SYNTHETIC LEASE
OBLIGATION, THE AMOUNT OF ATTRIBUTABLE INDEBTEDNESS WITH RESPECT THERETO),
(A) IN ANY ONE CASE, OF $100,000,000 OR MORE, OR (B) IN THE AGGREGATE, OF
$250,000,000 OR MORE, AND

 

50

--------------------------------------------------------------------------------


 

SUCH FAILURE TO MAKE A PAYMENT OF PRINCIPAL OR INTEREST, OR A DEFAULT, EVENT OF
DEFAULT, OR OTHER EVENT SHALL CONTINUE FOR SUCH PERIOD OF TIME AS WOULD ENTITLE
THE HOLDER OF SUCH INDEBTEDNESS, CAPITALIZED LEASE, SWAP CONTRACT OR SYNTHETIC
LEASE OBLIGATION (WITH OR WITHOUT NOTICE) TO ACCELERATE SUCH INDEBTEDNESS OR
TERMINATE SUCH CAPITALIZED LEASE, SWAP CONTRACT OR SYNTHETIC LEASE OBLIGATION;

 

(G)           ANY OF THE LOAN DOCUMENTS SHALL BE CANCELLED, TERMINATED, REVOKED,
OR RESCINDED OTHERWISE THAN IN ACCORDANCE WITH THE TERMS THEREOF OR WITH THE
EXPRESS PRIOR WRITTEN AGREEMENT, CONSENT, OR APPROVAL OF THE BANKS, OR ANY
PROCEEDING TO CANCEL, REVOKE, OR RESCIND ANY OF THE LOAN DOCUMENTS SHALL BE
COMMENCED BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS SUBSIDIARIES PARTY
THERETO, OR ANY GOVERNMENT AUTHORITY OF COMPETENT JURISDICTION SHALL MAKE A
DETERMINATION THAT, OR ISSUE A GOVERNMENT MANDATE TO THE EFFECT THAT, ANY
MATERIAL PROVISION OF ONE OR MORE OF THE LOAN DOCUMENTS IS ILLEGAL, INVALID, OR
UNENFORCEABLE IN ACCORDANCE WITH THE TERMS THEREOF;

 

(H)           THE BORROWER, ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ANY
MATERIAL SUBSIDIARY SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR
ADMIT IN WRITING ITS INABILITY TO PAY OR GENERALLY FAIL TO PAY ITS DEBTS AS THEY
MATURE OR BECOME DUE, OR SHALL PETITION OR APPLY FOR THE APPOINTMENT OF A
TRUSTEE OR OTHER CUSTODIAN, LIQUIDATOR, OR RECEIVER OF THE BORROWER, ALLIANCE
DISTRIBUTORS, THE GENERAL PARTNER OR ANY MATERIAL SUBSIDIARY OR OF ANY
SUBSTANTIAL PART OF THE ASSETS OF THE BORROWER, ALLIANCE DISTRIBUTORS, THE
GENERAL PARTNER, OR ANY MATERIAL SUBSIDIARY, OR SHALL COMMENCE ANY PROCEEDING
RELATING TO THE BORROWER, ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ANY
MATERIAL SUBSIDIARY UNDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, READJUSTMENT OF DEBT, DISSOLUTION, LIQUIDATION, OR SIMILAR LAW OF
ANY JURISDICTION, NOW OR HEREAFTER IN EFFECT, OR SHALL TAKE ANY ACTION TO
AUTHORIZE OR IN FURTHERANCE OF ANY OF THE FOREGOING, OR IF ANY SUCH PETITION OR
APPLICATION SHALL BE FILED OR ANY SUCH PROCEEDING SHALL BE COMMENCED AGAINST THE
BORROWER, ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ANY MATERIAL SUBSIDIARY
AND ANY OF SUCH PARTIES SHALL INDICATE ITS APPROVAL THEREOF, CONSENT THERETO, OR
ACQUIESCENCE THEREIN;

 

(I)            EITHER (I) AN INVOLUNTARY PROCEEDING RELATING TO THE BORROWER,
ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ANY MATERIAL SUBSIDIARY UNDER ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, READJUSTMENT OF DEBT,
DISSOLUTION, LIQUIDATION, OR SIMILAR LAW OF ANY JURISDICTION, NOW OR HEREAFTER
IN EFFECT IS COMMENCED AND NOT DISMISSED OR VACATED WITHIN SIXTY (60) DAYS
FOLLOWING ENTRY THEREOF, OR (II) A DECREE OR ORDER IS ENTERED APPOINTING ANY
TRUSTEE, CUSTODIAN, LIQUIDATOR, OR RECEIVER DESCRIBED IN (H) OR ADJUDICATING THE
BORROWER, ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ANY MATERIAL SUBSIDIARY
BANKRUPT OR INSOLVENT, OR APPROVING A PETITION IN ANY SUCH PROCEEDING, OR A
DECREE OR ORDER FOR RELIEF IS ENTERED IN RESPECT OF THE BORROWER, ALLIANCE
DISTRIBUTORS, THE GENERAL PARTNER, OR ANY MATERIAL SUBSIDIARY IN AN INVOLUNTARY
PROCEEDING UNDER FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER CONSTITUTED;

 

(J)            THERE SHALL REMAIN IN FORCE, UNDISCHARGED, UNSATISFIED, AND
UNSTAYED, FOR MORE THAN FORTY-FIVE (45) DAYS, ANY FINAL JUDGMENT OR ORDER
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES, THAT, WITH ANY OTHER SUCH
OUTSTANDING FINAL JUDGMENTS OR ORDERS, UNDISCHARGED, AGAINST THE BORROWER AND
ITS SUBSIDIARIES TAKEN TOGETHER EXCEEDS IN THE AGGREGATE $50,000,000;

 

(K)           WITH RESPECT TO ANY GUARANTEED PENSION PLAN, AN ERISA REPORTABLE
EVENT SHALL HAVE OCCURRED AND THE MAJORITY BANKS SHALL HAVE DETERMINED IN THEIR
REASONABLE DISCRETION THAT SUCH EVENT REASONABLY COULD BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE PBGC OR SUCH
GUARANTEED PENSION PLAN IN AN AGGREGATE AMOUNT EXCEEDING $50,000,000 AND SUCH
EVENT IN THE CIRCUMSTANCES OCCURRING REASONABLY COULD CONSTITUTE

 

51

--------------------------------------------------------------------------------


 

GROUNDS FOR THE TERMINATION OF SUCH GUARANTEED PENSION PLAN BY THE PBGC OR FOR
THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER SUCH GUARANTEED PENSION PLAN; OR A TRUSTEE SHALL HAVE BEEN APPOINTED
BY THE UNITED STATES DISTRICT COURT TO ADMINISTER SUCH GUARANTEED PENSION PLAN;
OR THE PBGC SHALL HAVE INSTITUTED PROCEEDINGS TO TERMINATE SUCH GUARANTEED
PENSION PLAN;

 

(L)            ANY OF THE FOLLOWING: (I) THE BORROWER SHALL FAIL TO BE DULY
REGISTERED AS AN “INVESTMENT ADVISER” UNDER THE INVESTMENT ADVISERS ACT OF 1940;
OR (II) ALLIANCE DISTRIBUTORS SHALL CEASE TO BE DULY REGISTERED AS A
“BROKER/DEALER” UNDER THE SECURITIES EXCHANGE ACT OF 1934 OR SHALL CEASE TO BE A
MEMBER IN GOOD STANDING OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.,
IN EACH CASE, TO THE EXTENT REQUIRED;

 

(M)          THE BORROWER, ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ANY
MATERIAL SUBSIDIARY SHALL EITHER (I) BE INDICTED FOR A FEDERAL OR STATE CRIME
AND, IN CONNECTION WITH SUCH INDICTMENT, GOVERNMENT AUTHORITIES SHALL SEEK TO
SEIZE OR ATTACH, OR SEEK A CIVIL FORFEITURE OF, PROPERTY OF THE BORROWER,
ALLIANCE DISTRIBUTORS, THE GENERAL PARTNER, OR ONE OR MORE OF SUCH MATERIAL
SUBSIDIARIES HAVING A FAIR MARKET VALUE IN EXCESS OF $50,000,000, OR (II) BE
FOUND GUILTY OF, OR SHALL PLEAD GUILTY, NO CONTEST, OR NOLO CONTENDERE TO, ANY
FEDERAL OR STATE CRIME, A PUNISHMENT FOR WHICH COULD INCLUDE A FINE, PENALTY, OR
FORFEITURE OF ANY ASSETS OF THE BORROWER, ALLIANCE DISTRIBUTORS, THE GENERAL
PARTNER, OR SUCH MATERIAL SUBSIDIARY HAVING IN ANY SUCH CASE A FAIR MARKET VALUE
IN EXCESS OF $50,000,000; OR

 

(N)           ALLIANCE CAPITAL MANAGEMENT CORPORATION SHALL CEASE TO BE THE SOLE
GENERAL PARTNER OF THE BORROWER, AND SUCH CIRCUMSTANCE SHALL CONTINUE FOR THIRTY
(30) DAYS AFTER WRITTEN NOTICE OF SUCH CIRCUMSTANCE HAS BEEN GIVEN TO THE
BORROWER, PROVIDED, THAT THE ADMISSION OF ADDITIONAL PERSONS AS GENERAL PARTNER
OF THE BORROWER SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF, PRIOR TO THE
ADMISSION OF ANY SUCH GENERAL PARTNER, THE BORROWER DELIVERS TO THE BANKS
(I) THE DOCUMENTATION WITH RESPECT TO SUCH GENERAL PARTNER THAT WOULD BE
REQUIRED UNDER SECTION 9.3 IF SUCH PERSON WERE A GENERAL PARTNER ON THE CLOSING
DATE, (II) AN INCUMBENCY CERTIFICATE FOR SUCH GENERAL PARTNER AS REQUIRED FOR
THE BORROWER PURSUANT TO SECTION 9.8, AND (III) AN OPINION FROM COUNSEL
REASONABLY ACCEPTABLE TO THE BANKS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE BANKS, AS TO SUCH GENERAL PARTNER’S POWER AND AUTHORITY TO
ACT ON BEHALF OF THE BORROWER AS A GENERAL PARTNER OF THE BORROWER;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall, at the request of, or may with the consent of, the
Majority Banks take one or more of the following actions: (x) declare the
Commitment of each Bank to make Loans to be terminated, whereupon such
Commitment shall be terminated; and (y) by notice in writing to the Borrower
declare all amounts owing with respect to this Credit Agreement, any Notes, and
the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived by the Borrower. 
In addition, in any such event, so long as the same may be continuing, the
Administrative Agent may or, at the request of the Majority Banks, shall
exercise on behalf of itself and the Banks all other rights and remedies
available to it and the Banks under the Loan Documents or applicable law. 
Notwithstanding the foregoing, in the event of any Event of Default specified in
Section 11.1(h) or Section 11.1(i), all such amounts shall become immediately
due and payable automatically and without any requirement of notice from the
Administrative Agent or any Bank, and any unused portion of the Total Commitment
hereunder shall forthwith terminate and each of the Banks shall be relieved of
all obligations to make Loans to the Borrower.  Any declaration under this
Section 11.1 may be rescinded by the Majority Banks after the Events of Default
leading to such declaration are cured or waived.

 

52

--------------------------------------------------------------------------------


 

11.2         Termination of Commitments.  No termination of the Total Commitment
hereunder shall relieve the Borrower of any of the Obligations or any of its
existing obligations to any of the Banks arising under this Credit Agreement,
the Notes or the other Loan Documents.

 

11.3         Application of Monies.  In the event that, during the continuance
of any Default or Event of Default, the Administrative Agent or any Bank, as the
case may be, receives any monies in connection with the enforcement of rights
under the Loan Documents, such monies shall be distributed for application as
follows:

 

(A)           FIRST, TO THE PAYMENT OF, OR (AS THE CASE MAY BE) THE
REIMBURSEMENT OF THE ADMINISTRATIVE AGENT AND THE BANKS FOR OR IN RESPECT OF ALL
COSTS, EXPENSES, DISBURSEMENTS, AND LOSSES THAT SHALL HAVE BEEN INCURRED OR
SUSTAINED BY THE ADMINISTRATIVE AGENT AND THE BANKS IN CONNECTION WITH THE
COLLECTION OF SUCH MONIES BY THE ADMINISTRATIVE AGENT OR ANY SUCH BANKS, FOR THE
EXERCISE, PROTECTION, OR ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY SUCH
BANKS OF ALL OR ANY OF THE RIGHTS, REMEDIES, POWERS, AND PRIVILEGES OF THE
ADMINISTRATIVE AGENT OR ANY SUCH BANKS UNDER THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, OR IN SUPPORT OF ANY PROVISION OF ADEQUATE INDEMNITY TO
THE ADMINISTRATIVE AGENT OR ANY SUCH BANKS AGAINST ANY TAXES OR LIENS THAT BY
GOVERNMENT MANDATE SHALL HAVE, OR MAY HAVE, PRIORITY OVER THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR ANY SUCH BANKS TO SUCH MONIES;

 

(B)           SECOND, TO ALL OTHER OBLIGATIONS IN SUCH ORDER OR PREFERENCE AS
THE MAJORITY BANKS MAY DETERMINE; PROVIDED, HOWEVER, THAT DISTRIBUTIONS AMONG
OBLIGATIONS OWING TO THE BANKS AND THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH
TYPE OF OBLIGATION SUCH AS INTEREST, PRINCIPAL, FEES, AND EXPENSES, SHALL BE
MADE AMONG THE BANKS AND THE ADMINISTRATIVE AGENT PRO RATA ACCORDING TO THE
RESPECTIVE AMOUNTS THEREOF; AND PROVIDED, FURTHER, THAT THE ADMINISTRATIVE AGENT
MAY IN ITS DISCRETION MAKE PROPER ALLOWANCE TO TAKE INTO ACCOUNT ANY OBLIGATIONS
NOT THEN DUE AND PAYABLE; AND

 

(C)           THIRD, THE EXCESS, IF ANY, SHALL BE RETURNED TO THE BORROWER OR TO
SUCH OTHER PERSONS AS ARE ENTITLED THERETO.

 

12.           SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Banks to the Borrower and any securities or other property of the Borrower in
the possession of such Bank may be applied to or set off by such Bank against
the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower to such Bank.  Each of the Banks agrees with
each other Bank that if such Bank shall receive from the Borrower, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the Obligations held by such Bank by Proceedings against the
Borrower, by proof thereof in bankruptcy, reorganization, liquidation,
receivership, or similar Proceedings, or otherwise, and shall retain and apply
to the payment of the Obligations held by such Bank, any amount in excess of its
ratable portion of the payments received by all of the Banks with respect to the
Obligations held by all of the Banks (exclusive of payments to be made for the
account of less than all of the Banks as provided in Sections 3.2.2, 4.6, 4.7,
4.9 and 4.11), such Bank will make such disposition and arrangements with the
other Banks with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Bank receiving in respect of the Obligations held by it, its proportionate
payment as contemplated by this Credit Agreement; provided that if all or any
part of such excess payment is thereafter recovered from such Bank, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

 

53

--------------------------------------------------------------------------------


 

13.           THE ADMINISTRATIVE AGENT.

 


13.1.1      APPOINTMENT AND AUTHORITY.  EACH OF THE BANKS HEREBY IRREVOCABLY
APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE
DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER
WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE
PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT AND THE BANKS, AND THE BORROWER SHALL NOT HAVE RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


13.1.2      RIGHTS AS A BANK.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A BANK AS ANY
OTHER BANK AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE
AGENT AND THE TERM “BANK” OR “BANKS” SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED
OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS
AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR
OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF
SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY DUTY TO
ACCOUNT THEREFOR TO THE BANKS.


 


13.1.3      EXCULPATORY PROVISIONS.  (A)  THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


 

(I)            SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(II)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
MAJORITY BANKS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE BANKS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

 

(III)          SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority Banks
(or such other number or percentage of the Banks as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11 and 25) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Bank.

 

54

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Credit Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Section 9 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 


13.1.4      RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY
NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER
WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING
OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED,
SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT
ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED
BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY
FOR RELYING THEREON.  IN DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO
THE MAKING OF A LOAN THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF
A BANK, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS SATISFACTORY
TO SUCH BANK UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE TO THE
CONTRARY FROM SUCH BANK PRIOR TO THE MAKING OF SUCH LOAN.  THE ADMINISTRATIVE
AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE BORROWER),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE ADVICE OF
ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


13.1.5      DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT BY OR THROUGH
AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL AND OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS PERTAINING TO
SUCH DUTIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT..


 


13.1.6      RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE 60 DAYS PRIOR WRITTEN NOTICE OF ITS RESIGNATION TO THE BANKS
AND THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE MAJORITY
BANKS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A
SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN
AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES.  ANY SUCH
APPOINTMENT SHALL BE SUBJECT TO THE CONSENT OF THE BORROWER AT ALL TIMES OTHER
THAN DURING THE EXISTENCE OF AN EVENT OF DEFAULT (WHICH CONSENT OF THE BORROWER
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  IF NO SUCH SUCCESSOR SHALL HAVE
BEEN SO APPOINTED BY THE MAJORITY BANKS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE BANKS,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH
ABOVE, WHICH SHALL BE SUBJECT TO THE CONSENT OF THE BORROWER AT ALL TIMES OTHER
THAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED); PROVIDED THAT IF THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWER AND THE BANKS THAT NO QUALIFYING PERSON HAS ACCEPTED
SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN
ACCORDANCE WITH SUCH NOTICE AND (A) THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AND (B) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE
MADE BY, TO OR THROUGH THE ADMINISTRATIVE

 

55

--------------------------------------------------------------------------------


 


AGENT SHALL INSTEAD BE MADE BY OR TO EACH BANK DIRECTLY, UNTIL SUCH TIME AS THE
MAJORITY BANKS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN
THIS SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR
RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS
SECTION 13.1.6).  THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR ADMINISTRATIVE
AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE
AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR.  AFTER THE RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS,
THE PROVISIONS OF THIS SECTION 13.1 AND SECTIONS 14 AND 15 SHALL CONTINUE IN
EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT AND ITS RELATED
PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
WHILE THE RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


 


13.1.7      NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER BANKS.  EACH BANK
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER BANK OR ANY OF THEIR RELATED PARTIES AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS CREDIT AGREEMENT.  EACH BANK
ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER BANK OR ANY OF THEIR RELATED PARTIES AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


 


13.1.8      NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NEITHER THE ARRANGER NOR ANY CO-SYNDICATION AGENT OR
CO-DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY POWERS,
DUTIES OR RESPONSIBILITIES UNDER THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT OR
A BANK HEREUNDER.


 


13.1.9      ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM..  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO THE BORROWER, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE BANKS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE BANKS AND THE ADMINISTRATIVE AGENT AND ITS
COUNSEL AND ALL OTHER AMOUNTS DUE THE BANKS AND THE ADMINISTRATIVE AGENT UNDER
SECTIONS 2.2, 2.3 AND 14) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

56

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.2, 2.3 and 14.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

13.2         Other Agents; Arrangers and Managers.  None of the Banks or other
Persons identified on the facing page or signature pages of this Credit
Agreement as a “co-syndication agent,” “co-documentation agent,” “book manager,”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Banks, those
applicable to all Banks in their individual capacity as parties hereto.  Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank.  Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.

 

13.3         Payments.

 


13.3.1      PAYMENTS TO ADMINISTRATIVE AGENT.  A PAYMENT BY THE BORROWER TO THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS FOR THE
ACCOUNT OF ANY BANK SHALL CONSTITUTE A PAYMENT TO SUCH BANK.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY DISTRIBUTE TO EACH BANK SUCH BANK’S PRO RATA SHARE OF
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BANKS
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE OTHER LOAN
DOCUMENTS.


 


13.3.2      DISTRIBUTION BY ADMINISTRATIVE AGENT.  IF IN THE REASONABLE OPINION
OF THE ADMINISTRATIVE AGENT THE DISTRIBUTION OF ANY AMOUNT RECEIVED BY IT IN
SUCH CAPACITY HEREUNDER, UNDER ANY NOTES, OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS MIGHT INVOLVE IT IN LIABILITY, IT MAY REFRAIN FROM MAKING DISTRIBUTION
UNTIL ITS RIGHT TO MAKE THE SAME SHALL HAVE BEEN ADJUDICATED BY A COURT OF
COMPETENT JURISDICTION.  IF ANY GOVERNMENT AUTHORITY SHALL ADJUDGE THAT ANY
AMOUNT RECEIVED AND DISTRIBUTED BY THE ADMINISTRATIVE AGENT IS TO BE REPAID,
EACH PERSON TO WHOM ANY SUCH DISTRIBUTION SHALL HAVE BEEN MADE SHALL EITHER
REPAY TO THE ADMINISTRATIVE AGENT ITS PROPORTIONATE SHARE OF THE AMOUNT SO
ADJUDGED TO BE REPAID OR SHALL PAY OVER THE SAME IN SUCH MANNER AND TO SUCH
PERSONS AS SHALL BE DETERMINED BY SUCH GOVERNMENT AUTHORITY.


 


13.3.3      DELINQUENT BANKS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY BANK
THAT FAILS (A) TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE
OF ANY LOAN, OR (B) TO COMPLY WITH THE PROVISIONS OF SECTION 12 WITH RESPECT TO
MAKING DISPOSITIONS AND ARRANGEMENTS WITH THE OTHER BANKS, WHERE SUCH BANK’S
SHARE OF ANY PAYMENT RECEIVED, WHETHER BY SETOFF OR OTHERWISE, IS IN EXCESS OF
ITS PRO RATA SHARE OF SUCH PAYMENTS DUE AND PAYABLE TO ALL OF THE BANKS, IN EACH
CASE AS, WHEN, AND TO THE FULL EXTENT REQUIRED BY THE PROVISIONS OF THIS CREDIT
AGREEMENT, SHALL BE DEEMED DELINQUENT (A “DELINQUENT BANK”) AND SHALL BE DEEMED
A DELINQUENT BANK UNTIL SUCH TIME AS SUCH

 

57

--------------------------------------------------------------------------------


 


DELINQUENCY IS SATISFIED.  A DELINQUENT BANK SHALL BE DEEMED TO HAVE ASSIGNED
ANY AND ALL PAYMENTS DUE TO IT FROM THE BORROWER, WHETHER ON ACCOUNT OF
OUTSTANDING LOANS, INTEREST, FEES, OR OTHERWISE, TO THE REMAINING NONDELINQUENT
BANKS FOR APPLICATION TO, AND REDUCTION OF, THEIR RESPECTIVE PRO RATA SHARES OF
ALL OUTSTANDING LOANS.  THE DELINQUENT BANK HEREBY AUTHORIZES THE ADMINISTRATIVE
AGENT TO DISTRIBUTE SUCH PAYMENTS TO THE NONDELINQUENT BANKS IN PROPORTION TO
THEIR RESPECTIVE PRO RATA SHARES OF ALL OUTSTANDING LOANS.  A DELINQUENT BANK
SHALL BE DEEMED TO HAVE SATISFIED IN FULL A DELINQUENCY WHEN AND IF, AS A RESULT
OF APPLICATION OF THE ASSIGNED PAYMENTS TO ALL OUTSTANDING LOANS OF THE
NON-DELINQUENT BANKS, THE BANKS’ RESPECTIVE PRO RATA SHARES OF ALL OUTSTANDING
LOANS HAVE RETURNED TO THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH DELINQUENCY AND
WITHOUT GIVING EFFECT TO THE NONPAYMENT CAUSING SUCH DELINQUENCY.


 

13.4         Holders of Notes.  Subject to Section 17, the Administrative Agent
may deem and treat the payee of any Note as the absolute owner thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee, or transferee.

 

13.5         Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due.  In such event, if the Borrower has not
in fact made such payment, then each of the Banks severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

14.           EXPENSES.

 

The Borrower shall upon demand either, as the Banks or the Administrative Agent
may require and regardless of whether any Loans are made hereunder, pay in the
first instance or reimburse the Banks and the Administrative Agent (to the
extent that payments for the following items are not made under the other
provisions hereof) for (a) the reasonable out-of-pocket costs of producing and
reproducing this Credit Agreement, the other Loan Documents, and the other
agreements and instruments mentioned herein, (b) reasonable out-of-pocket
expenses incurred in connection with the syndication of this facility, (c) the
reasonable fees, expenses, and disbursements of the Administrative Agent’s
special counsel incurred in connection with the preparation, the administration,
or interpretation of the Loan Documents, the other instruments mentioned herein,
and the term sheet for the transactions contemplated by this Credit Agreement,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses, and disbursement
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and (e) all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Bank or the Administrative Agent (provided such fees are
non-duplicative of fees of outside counsel), and reasonable consulting,
accounting, appraisal, investment banking, and similar professional fees and
charges) incurred by any Bank or the Administrative Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any Proceeding or
dispute whether arising hereunder or otherwise, in any way related to any Bank’s
or the Administrative Agent’s relationship with the Borrower or any of its
Subsidiaries.  The Borrower shall not be responsible

 

58

--------------------------------------------------------------------------------


 

under clause (e) above for the fees and costs of more than one law firm in any
one jurisdiction with respect to any one Proceeding or set of related
Proceedings for the Administrative Agent and the Banks, unless any of the
Administrative Agent and the Banks shall have reasonably concluded that there
are legal defenses available to it that are different from or additional to
those available to the Borrower or there are other circumstances that in the
reasonable judgment of the Administrative Agent and the Banks make separate
counsel advisable.  The covenants of this Section 14 shall survive payment or
satisfaction of all other Obligations and the termination of the Commitments and
the Loan Documents.

 

15.           INDEMNIFICATION.

 

The Borrower shall, regardless of whether any Loans are made hereunder,
indemnify and hold harmless the Administrative Agent and the Banks, together
with their respective shareholders, directors, agents, officers, Subsidiaries,
and Affiliates, from and against any and all damages, losses, settlement
payments, obligations, liabilities, claims, causes of action, and Proceedings,
and reasonable costs and expenses in connection therewith, incurred, suffered,
sustained, or required to be paid by an indemnified party by reason of or
resulting, directly or indirectly, from the transactions contemplated by the
Loan Documents, including (a) any actual or proposed use by the Borrower or any
of its Subsidiaries of the proceeds of any of the Loans, (b) the Borrower or any
of its Subsidiaries entering into or performing this Credit Agreement or any of
the other Loan Documents, or (c) with respect to the Borrower and its
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Substances
or any Proceeding brought or threatened with respect to any Hazardous Substances
(including claims with respect to wrongful death, personal injury, or damage to
property), in each case including the reasonable fees and disbursements of legal
counsel and non-duplicative reasonable allocated costs of internal legal counsel
incurred in connection with any such Proceeding (collectively, the “Indemnified
Liabilities”), provided, however, the Borrower shall not be obligated to
indemnify any party for any damages, losses, settlement payments, obligations,
liabilities, claims, causes of action, Proceedings, costs, and expenses that
were caused directly by (i) the gross negligence or willful misconduct of the
indemnified party or (ii) any breach by any Bank of its obligation to fund a
Loan pursuant to this Credit Agreement, provided that the Borrower is not then
in Default.  In Proceedings, or the preparation therefor, the indemnified
parties shall be entitled to select their legal counsel and, in addition to the
foregoing indemnity, the Borrower shall, promptly upon demand, pay in the first
instance, or reimburse the indemnified parties for, the reasonable fees and
expenses of such legal counsel.  The Borrower shall not be responsible under
this section for the fees and costs of more than one law firm in any one
jurisdiction for the Borrower and the indemnified parties with respect to any
one Proceeding or set of related Proceedings, unless any indemnified party shall
have reasonably concluded that there are legal defenses available to it that are
different from or additional to those available to the Borrower or there are
other circumstances that in the reasonable judgment of the indemnified parties
make separate counsel advisable.  If, and to the extent that the obligations of
the Borrower under this Section 15 are unenforceable for any reason, the
Borrower shall make the maximum contribution to the payment in satisfaction of
such obligations that is permissible under applicable law.  The covenants
contained in this Section 15 shall survive payment or satisfaction in full of
all other Obligations and the termination of the Commitments and the Loan
Documents.

 

16.           SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations, and warranties made herein, in any
Notes, in any of the other Loan Documents, or in any documents or other papers
delivered by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Banks and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Banks of the Loans, as
herein contemplated, and all covenants and

 

59

--------------------------------------------------------------------------------


 

agreements shall continue in full force and effect so long as any amount due
under this Credit Agreement or any Notes or any of the other Loan Documents
remains outstanding or any Bank has any obligation to make any Loans, and for
such further time as may be otherwise expressly specified in this Credit
Agreement.  All statements contained in any certificate or other paper delivered
to any Bank or the Administrative Agent at any time by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower or such Subsidiary hereunder.

 

17.           ASSIGNMENT AND PARTICIPATION.

 

17.1         Assignments and Participations.  (a)  Successors and Assigns
Generally.  The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 17.1(b), (ii) by
way of participation in accordance with the provisions of Section 17.1(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 17.5, or (iv) to an SPC in accordance with the
provisions of Section 17.6 (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 17.1 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

(B)           ASSIGNMENTS BY BANKS.  ANY BANK MAY AT ANY TIME ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS CREDIT AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE
LOANS AT THE TIME OWING TO IT); PROVIDED THAT

 

(I)            EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING BANK’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT,
THE PRINCIPAL OUTSTANDING BALANCE OF THE LOAN OF THE ASSIGNING BANK SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ACCEPTANCE, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $10,000,000 OR IN INTEGRAL MULTIPLES OF $1,000,000
IN EXCESS THEREOF, UNLESS EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER OTHERWISE CONSENTS
(EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED);

 

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS
CREDIT AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED;

 

(III)          ANY ASSIGNMENT MUST BE APPROVED BY THE ADMINISTRATIVE AGENT AND,
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
(EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED, IT BEING
UNDERSTOOD THAT THE BORROWER’S CONSENT IS NOT UNREASONABLY WITHHELD IF SUCH
ASSIGNMENT WOULD RESULT IN A REDUCTION OF OR A WITHDRAWAL OF THE THEN CURRENT
RATINGS OF COMMERCIAL PAPER NOTES OF THE BORROWER);

 

60

--------------------------------------------------------------------------------


 

(IV)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500; PROVIDED THAT (A) NO SUCH FEE SHALL BE PAYABLE IN
THE CASE OF AN ASSIGNMENT TO A BANK, AN AFFILIATE OF A BANK OR AN APPROVED FUND
WITH RESPECT TO A BANK AND (B) IN THE CASE OF CONTEMPORANEOUS ASSIGNMENTS BY A
BANK TO ONE OR MORE FUNDS MANAGED BY THE SAME INVESTMENT ADVISOR (WHICH FUNDS
ARE NOT THEN BANKS HEREUNDER), ONLY A SINGLE SUCH $3,500 FEE SHALL BE PAYABLE
FOR ALL SUCH CONTEMPORANEOUS ASSIGNMENTS;

 

(V)           THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A BANK, SHALL DELIVER TO
THE ADMINISTRATIVE AGENT SUCH INFORMATION REGARDING ITS DOMESTIC LENDING OFFICE
AND LIBOR LENDING OFFICES AS THE ADMINISTRATIVE AGENT MAY REQUEST; AND

 

(VI)          NO ASSIGNEE OF A BANK SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 4.6, 4.9 OR 4.11 IN RELATION TO CIRCUMSTANCES APPLICABLE TO SUCH
ASSIGNEE IMMEDIATELY FOLLOWING THE ASSIGNMENT TO IT WHICH AT SUCH TIME (IF A
PAYMENT WERE THEN DUE TO THE ASSIGNEE ON ITS BEHALF FROM THE BORROWER ) WOULD
GIVE RISE TO ANY GREATER FINANCIAL BURDEN ON THE BORROWER UNDER SECTION 4.6, 4.9
OR 4.11 THAN THOSE WHICH IT WOULD HAVE BEEN UNDER THE ABSENCE OF SUCH
ASSIGNMENT.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 17.1, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Bank under this Credit Agreement, and the assigning Bank thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Acceptance covering all of the assigning Bank’s rights and
obligations under this Credit Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 4.6, 4.9,
4.11, 14 and 15 and bound by the provisions of Section 19 with respect to facts
and circumstances occurring prior to the effective date of such assignment). 
Any assignment or transfer by a Bank of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Bank of a participation in
such rights and obligations in accordance with Section 17.1(d).

 

(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S HEAD OFFICE A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND
A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE BANKS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH BANK PURSUANT
TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
BANKS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A BANK HEREUNDER FOR ALL PURPOSES OF THIS CREDIT AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY EACH OF THE BANKS AND THE BORROWER AT ANY REASONABLE TIME AND FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME THAT A
REQUEST FOR A CONSENT FOR A MATERIAL OR OTHER SUBSTANTIVE CHANGE TO THE LOAN
DOCUMENTS IS PENDING, ANY BANK MAY REQUEST AND RECEIVE FROM THE ADMINISTRATIVE
AGENT A COPY OF THE REGISTER.

 

(D)           PARTICIPATIONS.  ANY BANK MAY AT ANY TIME, WITHOUT THE CONSENT OF,
OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO
ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE BORROWER’S
AFFILIATES OR SUBSIDIARIES) (EACH, FOLLOWING ANY SUCH SALE, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH BANK’S RIGHTS AND/OR OBLIGATIONS UNDER THIS CREDIT
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING
TO IT); PROVIDED THAT (I) SUCH BANK’S OBLIGATIONS UNDER THIS CREDIT AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH BANK SHALL REMAIN SOLELY

 

61

--------------------------------------------------------------------------------


 

RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER BANKS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION WITH SUCH
BANK’S RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A BANK SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH BANK SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS CREDIT AGREEMENT AND
TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS CREDIT
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH BANK
WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER
OR OTHER MODIFICATION DESCRIBED IN SECTION 25 THAT DIRECTLY AFFECTS SUCH
PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS SECTION 17.1, THE BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 4.6,
4.9 AND 4.11 TO THE SAME EXTENT AS IF IT WERE A BANK AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO SECTION 17.1(B).  TO THE EXTENT PERMITTED BY
LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 12 AS
THOUGH IT WERE A BANK, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 12 AS THOUGH IT WERE A BANK.

 

(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 4.6, 4.9 OR 4.11 THAN THE
APPLICABLE BANK WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN BANK IF IT WERE A BANK SHALL NOT BE ENTITLED
TO THE BENEFITS OF SECTION 4.11 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 4.11 AS THOUGH IT WERE A BANK.

 

(F)            ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ACCEPTANCE
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.

 

17.2         New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with any Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt notice thereof to the
Borrower and the Banks (other than the assigning Bank).  Within five
(5) Business Days after receipt of such notice, if requested by the Eligible
Assignee, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent, in exchange for each surrendered Note, a new Note to the
order of such Eligible Assignee in an amount equal to the amount assumed by such
Eligible Assignee pursuant to such Assignment and Acceptance and, at the request
of the Administrative Agent or the assigning Bank, if the assigning Bank has
retained some portion of its obligations hereunder, a new Note to the order of
the assigning Bank in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the assigned Notes.  The surrendered Notes shall be cancelled and returned to
the Borrower.

 

17.3         Disclosure.  Any Bank may disclose information obtained by such
Bank pursuant to this Credit Agreement to assignees or participants and
potential assignees or participants hereunder subject to Section 19.

 

62

--------------------------------------------------------------------------------


 

17.4         Assignee or Participant Affiliated with the Borrower.  If any
assignee Bank is an Affiliate of the Borrower, then any such assignee Bank shall
have no right to vote as a Bank hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to
Section 11, and the determination of the Majority Banks shall for all purposes
of this Credit Agreement and the other Loan Documents be made without regard to
such assignee Bank’s interest in any of the Loans.  If any Bank sells a
participating interest in any of the Loans to a participant, and such
participant is the Borrower or an Affiliate of the Borrower, then such
transferor Bank shall promptly notify the Administrative Agent of the sale of
such participation.  A transferor Bank shall have no right to vote as a Bank
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to the
Administrative Agent pursuant to Section 11 to the extent that such
participation is beneficially owned by the Borrower or any Affiliate of the
Borrower, and the determination of the Majority Banks shall for all purposes of
this Credit Agreement and the other Loan Documents be made without regard to the
interest of such transferor Bank in the Loans to the extent of such
participation.

 

17.5         Miscellaneous Assignment Provisions.  Any assigning Bank shall
retain its rights to be indemnified pursuant to Sections 4.6, 4.9, 14, and 15
with respect to any claims or actions arising prior to the date of the
assignment.  If any assignee Bank is a Foreign Bank, it shall, prior to the date
on which it becomes a Bank hereunder, deliver to the Borrower and the
Administrative Agent the documents required to be delivered pursuant to
Section 4.11.  Anything contained in this Section 17 to the contrary
notwithstanding, any Bank may at any time pledge all or any portion of its
interest and rights under this Credit Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341.  No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.

 

17.6         SPC Provision.  Notwithstanding anything to the contrary contained
herein, any Bank (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Credit Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrower under this Credit Agreement, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Credit Agreement for which a
Bank would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the Bank of record hereunder.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof; provided, with respect
to such agreement by the Borrower, that the related Granting Lender shall not be
in breach of its obligations to make Loans to the Borrower hereunder. 
Notwithstanding the foregoing, the Granting Lender unconditionally agrees to
indemnify the Borrower, the Administrative Agent and each Bank against all
liabilities, obligations, losses, damages,

 

63

--------------------------------------------------------------------------------


 

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be incurred by or asserted against the
Borrower, the Administrative Agent or such Bank, as the case may be, in any way
relating to or arising as a consequence of any such forbearance or delay in the
initiation of any such proceeding against its SPC.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and without the payment of
a registration fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.  This Section may not
be amended, waived or otherwise modified without the written consent of each
Granting Lender all or any part of whose Loans are being funded by a SPC at the
time of such amendment, waiver or other modification.

 

18.           NOTICES, ETC.

 

18.1         Notices.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or any Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by telegraph, telecopy or telefax
and confirmed by delivery via courier or postal service or (subject to
Section 18.2) via electronic mail at the address specified below or on
Schedule 1, addressed as follows:

 

(A)           IF TO THE BORROWER, AT 1345 AVENUE OF THE AMERICAS, NEW YORK, NEW
YORK 10105 (TELECOPY NUMBER (212) 823-3250), ATTENTION:  TREASURER; WITH A COPY
SENT VIA THE SAME MEANS TO GENERAL COUNSEL OF THE BORROWER AT 1345 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10105 (TELECOPY NUMBER (212) 969-1334), OR AT SUCH
OTHER ADDRESS FOR NOTICE AS ANY OF SUCH PERSONS SHALL LAST HAVE FURNISHED IN
WRITING TO THE PERSON GIVING THE NOTICE;

 

(B)           IF TO BANK OF AMERICA, WHETHER INDIVIDUALLY OR AS ADMINISTRATIVE
AGENT, AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO OR SUCH OTHER ADDRESS FOR
NOTICE AS BANK OF AMERICA SHALL LAST HAVE FURNISHED IN WRITING TO THE PERSON
GIVING THE NOTICE;

 

(C)           IF TO ANY BANK, AT SUCH BANK’S ADDRESS SET FORTH ON SCHEDULE 1
HERETO OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECAME A PARTY
HERETO, OR SUCH OTHER ADDRESS FOR NOTICE AS SUCH BANK SHALL HAVE LAST FURNISHED
IN WRITING TO THE PERSON GIVING THE NOTICE.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or telecopy to
a responsible officer of the party to which it is directed, at the time of the
receipt thereof by such officer or the sending of such telecopy, or when
delivery (if other than by telecopy) is duly attempted and refused, (ii) if sent
by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof and (iii) if delivered by electronic
mail (which form of delivery is subject to Section 18.2), when delivered.

 

18.2         Electronic Notices.  Electronic mail and internet and intranet
websites may be used only to the extent permitted by Section 6.4(f) and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose under this Credit Agreement or any other Loan
Document.

 

64

--------------------------------------------------------------------------------


 

19.           CONFIDENTIALITY.

 

Each of the Administrative Agent and the Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
who need to know such Information to permit such Bank to evaluate, administer or
enforce this Credit Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any permitted assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 19 or (ii) becomes available
to the Administrative Agent, any Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For the purposes of this Section 19, “Information” means all information
received from the Borrower relating to the Borrower, its Subsidiaries or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Bank on a nonconfidential basis prior to disclosure
by the Borrower, whether or not the information is marked as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 19 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to any other
third party information subject to a confidentiality agreement substantially
similar to this Section 19.

 

20.           GOVERNING LAW.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE.  EACH OF THE ADMINISTRATIVE AGENT THE BANKS,
AND THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 18.  EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND THE BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.

 

21.           HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

65

--------------------------------------------------------------------------------


 

22.           COUNTERPARTS.

 

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Any signatures delivered after the
Closing Date by a party by facsimile transmission shall be deemed an original
signature hereto.

 

23.           ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Section 25.

 

24.           WAIVER OF JURY TRIAL.

 

EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES,
OR ANY OF THE OTHER LOAN DOCUMENTS, AND RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EXCEPT AS PROHIBITED BY LAW, EACH OF THE ADMINISTRATIVE
AGENT, THE BANKS AND THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

25.           CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, any term of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein may be amended with, but only with, the written
consent of the Borrower and the Majority Banks.  Any consent or approval
required or permitted by this Credit Agreement to be given by the Banks may be
given, any acceleration of amounts owing under the Loan Documents may be
rescinded, and the performance or observance by the Borrower of any terms of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Banks. Notwithstanding the foregoing, the rate of interest on the Loans
(other than interest accruing pursuant to Section 4.10 following the effective
date of any waiver by the Majority Banks of the Default or Event of Default
relating thereto), the term of the Loans, the definition of Maturity Date, the
extension of any scheduled

 

66

--------------------------------------------------------------------------------


 

date of payment of any principal, interest or fees hereunder or any mandatory
payment of principal under Section 3.2.1, the pro rata sharing provisions of
Section 13.3.1 and the amount of facility fees hereunder may not be changed and
the Outstanding principal amount of the Loans, or any portion thereof, may not
be forgiven without the written consent of the Borrower and the written consent
of Banks holding one hundred percent (100%) of the Outstanding principal amount
of the Loans (or, if no Loans are Outstanding, Commitments representing one
hundred percent (100%) of the Total Commitment); neither this Section 25 nor the
definition of Majority Banks may be amended without the written consent of all
of the Banks; the amount of the Administrative Agent’s fee and Section 13 may
not be amended without the written consent of the Administrative Agent; and the
amount of the Commitment of any Bank may not be increased without the consent of
such Bank.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of any Bank in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  No notice to or demand upon
the Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.  Neither the Administrative Agent nor any Bank
has any fiduciary relationship with or fiduciary duty to the Borrower arising
out of or in connection with this Credit Agreement or any of the other Loan
Documents, and the relationship between the Administrative Agent and the Banks,
on the one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor.

 

26.           NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by any Bank or the Administrative Agent or the Borrower to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

27.           SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

 

28.           USA PATRIOT Act Notice.

 

Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Bank in accordance with the Act.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

BORROWER:

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

By:

Alliance Capital Management
Corporation, its General Partner

 

 

 

 

By:

/s/ John J. Onofrio, Jr.

 

 

Name:

John J. Onofrio, Jr.

 

Title:

Vice President and Treasurer

 

Signature Page - 1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT :

BANK OF AMERICA, N.A., as Administrative

AND BANKS

Agent and a Bank

 

 

 

 

 

By:

/s/ Sean W. Cassidy

 

 

Name:

Sean W. Cassidy

 

Title:

Senior Vice President

 

Signature Page - 2

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Bank

 

 

 

 

 

By:

Joanne Carey

 

 

Name:

Joanne Carey

 

Title:

Vice President

 

Signature Page - 3

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Bank

 

 

 

 

 

By:

Alexander Duka

 

 

Name:

Alexander Duka

 

Title:

Managing Director

 

Signature Page - 4

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a
Bank

 

 

 

 

 

By:

Ruth Leung

 

 

Name:

Ruth Leung

 

Title:

Director

 

 

 

 

 

 

 

By:

Kathleen Bowers

 

 

Name:

Kathleen Bowers

 

Title:

Director

 

Signature Page - 5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Bank

 

 

 

 

 

By:

Jeanne O’Connell Horn

 

 

Name:

Jeanne O’Connell Horn

 

Title:

Vice President

 

Signature Page - 6

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH as a
Bank

 

 

 

 

 

By:

Jay Chall

 

 

Name:

Jay Chall

 

Title:

Director

 

 

 

 

 

 

 

By:

James Neira

 

 

Name:

James Neira

 

Title:

Associate

 

Signature Page - 7

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a
Bank

 

 

 

By:

William J. Wilson

 

 

Name:

William J. Wilson

 

Title:

Senior Vice President

 

Signature Page - 8

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY, as
a Bank

 

 

 

 

 

By:

Paul J. Koobatian

 

 

Name:

Paul J. Koobatian

 

Title:

Vice President

 

Signature Page - 9

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA, as a Bank

 

 

 

 

 

By:

Louis Adler

 

 

Name:

Louis Adler

 

Title:

Director

 

Signature Page - 10

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as a Bank

 

 

 

 

 

By:

Raymond Walsh

 

 

Name:

Raymond Walsh

 

Title:

Vice President

 

 

 

 

 

By:

Bryan Manning

 

 

Name:

Bryan Manning

 

Title:

Group Vice President

 

Signature Page - 11

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Bank

 

 

 

 

 

By:

Barry Groveman

 

 

Name:

Barry Groveman

 

Title:

Vice President

 

Signature Page - 12

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
a Bank

 

 

 

 

 

By:

Grainne Pergolini

 

 

Name:

Grainne Pergolini

 

Title:

Vice President

 

Signature Page - 13

--------------------------------------------------------------------------------